Case 8:18-cv-02869-VMC-CPT Document 15-2 Filed 12/17/18 Page 1 of 113 PageID 87



                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                              TAMPA DIVISION

 CAYMAN SECURITIES CLEARING
 AND TRADING LTD; THE HURRY
 FAMILY REVOCABLE TRUST;
 SCOTTSDALE CAPITAL ADVISORS
 CORPORATION; and ALPINE SECURITIES
 CORPORATION,

       Plaintiffs,

 v.                                             Case No. 8:18-cv-02869-VMC-CPT

 CHRISTOPHER FRANKEL,

       Defendant.
                                           /




                     EXHIBIT “1”




                                       1
Case 8:18-cv-02869-VMC-CPT Document 15-2 Filed 12/17/18 Page 2 of 113 PageID 88




                      BEFORE THE NATIONAL ADJUDICATORY COUNCIL

                      FINANCIAL INDUSTRY REGULATORY AUTHORITY


   In the Matter of

   Department of Enforcement,                 DECISION

                  Complainant,                Complaint No. 2014041724601

   vs.                                        Dated: July 20, 2018

   Scottsdale Capital Advisors Corporation
   Scottsdale, AZ,

   John Joseph Hurry
   Paradise Valley, AZ,

  Timothy Brian DiBlasi
  Surprise, AZ,

   and

   Darrel Michael Cruz
   Scottsdale, AZ,

                  Respondents.


          Scottsdale Capital Advisors sold unregistered and nonexempt microcap
          securities, failed to establish and maintain supervisory systems, including
          written supervisory procedures, that were reasonably designed to prevent the
          sale of unregistered microcap securities, and failed to supervise, and
          adequately respond to red flags indicative of, the unlawful sale and
          distribution of microcap securities. Held, findings and sanctions affirmed.

          John Hurry engaged in unethical conduct when he created, managed, and
          controlled a foreign broker-dealer to distance Scottsdale Capital Advisors
          from its offshore microcap liquidations. Held, findings and sanctions
          affirmed in relevant part.

          Timothy DiBlasi failed to establish and maintain supervisory systems,
          including written supervisory procedures, that were reasonably designed to
          prevent the firm's sale of unregistered microcap securities. Held, findings
          and sanctions affirmed.
Case 8:18-cv-02869-VMC-CPT Document 15-2 Filed 12/17/18 Page 3 of 113 PageID 89




          Darrel Michael Cruz failed to supervise, and adequately respond to red flags
          indicative of, the firm's unlawful sale and distribution of microcap securities.
          Held, findings and sanctions affirmed.

                                            Appearances

   For the Complainant: Laura Leigh Blackston, Esq., Gregory Firehock, Esq., Heather Freiburger,
   Esq., Leo Orenstein, Esq., Jeffrey Pariser, Esq., Department of Enforcement, Financial Industry
   Regulatory Authority

   For the Respondents: Michael Edney, Esq., Kevin Harnish, Esq., Ryan Meltzer, Esq.
Case 8:18-cv-02869-VMC-CPT Document 15-2 Filed 12/17/18 Page 4 of 113 PageID 90




                                     TABLE OF CONTENTS

                                                                                             PAGE

   I.     Respondents' Background                                                               2

          A.     Scottsdale Capital Advisors                                                    2

          B.     John Joseph Hurry                                                              2

          C.     Timothy Brian DiBlasi                                                          3

          D.     Darrel Michael Cruz                                                            3

  II.     Procedural History                                                                    3

   III.   Discussion                                                                            4

          A.     Scottsdale Capital Advisors Liquidated Unregistered and Nonexempt Microcap
                 Securities                                                                     4

                 1.     FINRA Rule 2010                                                         4

                 2.     Section 5 of the Securities Act of 1933                                 5

                 3.     Scottsdale Capital Advisors' First Claimed Exemption: Rule 144 of the
                        Securities Act                                                          6

                        a.     Rule 144's Limited Application to Restricted Securities and
                               Control Securities                                               6

                        b.     Rule 144's Prohibition on the Offer and Sale of Unregistered and
                               Nonexempt Securities                                             7

                        c.     Rule 144's Safe Harbor for Underwriters                          7

                        d.     Rule 144's Five Conditions                                       7

                        e.     Rule 144's One-Year Holding Period and the Rule's Applicability
                               to "Affiliates"                                                 8

                        f.     Rule 144's Caveat                                                9

                4.      Scottsdale Capital Advisors' Second Claimed Exemption: Section 4(a)(4)
                        of the Securities Act                                                  9

                5.      The Duty of Inquiry Under Rule 144 and Section 4(a)(4) of the Securities
                        Act                                                                      10
Case 8:18-cv-02869-VMC-CPT Document 15-2 Filed 12/17/18 Page 5 of 113 PageID 91




                             TABLE OF CONTENTS (cont'd)
                                                                                        PAGE

              6.    Scottsdale Capital Advisors' Liquidation of 74 Million Unregistered
                    Microcap Shares                                                            11

                    a.     Scottsdale Capital Advisors' Rule 144 Team                          12

                    b.     Scottsdale Capital Advisors' Due Diligence Packages                 13

                    c.     Scottsdale Capital Advisors' Process for Approving Deposits of
                           Microcap Securities and Determining the Beneficial Owners of the
                           Deposited Securities                                             14

                    d.     Scottsdale Capital Advisors' Beneficial Ownership Declaration
                           Did Not Account for the Selling Customers' Use of Nominees          14

                    e.     The Selling Customers and the Liquidating Transactions              15

                           i.     The Selling Customers: Cayman Securities, Montage
                                  Securities, Titan International Securities, and Unicorn
                                  International Securities                                     16

                           ii.    The Neuro-Hitech, Inc. (NHPI) Transactions (Sky Walker,
                                  Swiss National Securities, and Ireland Offshore Securities
                                  Deposits)                                                  16

                                  (a)     The Issuer — NHPI                                    17

                                  (b)     Scottsdale Capital Advisors' Due Diligence
                                          Packages for the Three NHPI Deposits                 19

                                          (1)    The Deposited Securities Checklists           19

                                          (2)    The Beneficial Ownership Declarations      20

                                          (3)    The Attorney Opinion Letters and
                                                 Underlying Transactional Documents         21

                                          (4)    The Nonaffiliate and Non-Shell Company
                                                 Representations                            27

                                         (5)     Promotional Activity in Shares of NHPI
                                                 During the Relevant Period                 29
Case 8:18-cv-02869-VMC-CPT Document 15-2 Filed 12/17/18 Page 6 of 113 PageID 92




                            TABLE OF CONTENTS (cont'd)
                                                                                   PAGE

                         iii.   The Voip-Pal.com (VPLM) Transaction (Third VHB
                                International Deposit)                                31

                                (a)   The Issuer — VPLM                               31

                                (b)   Scottsdale Capital Advisors' Due Diligence
                                      Package for the VPLM Deposit                    32

                                      (1)    The Deposited Securities Checklist       32

                                      (2)    The Beneficial Ownership Declaration     33

                                      (3)    The Attorney Opinion Letter and
                                             Underlying Transactional Documents       34

                                      (4)    The Nonaffiliate Representations         39

                                      (5)    The Non-Shell Company Representations    42

                                      (6)    Promotional Activity in Shares of VPLM
                                             During the Relevant Period               43

                         iv.    The Orofino Gold Corporation (ORFG) Transaction (Media
                                Central Deposit)                                       43

                                (a)   The Issuer — ORFG                               43

                                (b)   Scottsdale Capital Advisors' Due Diligence
                                      Packages for the ORFG Deposit                   45

                                      (1)    The Deposited Securities Checklist       45

                                      (2)    The Beneficial Ownership Declaration     45

                                      (3)    The Attorney Opinion Letters and
                                             Underlying Transactional Documents       46

                                      (4)    The Nonaffiliate and Non-Shell Company
                                             Representations                          53

                                      (5)    Promotional Activity in Shares of ORFG
                                             During the Relevant Period               55

                                      (6)    Promotional Activity in ORFG and the
                                             Florida-Based Media Central Corp.
                                             (MCC)                                    56
Case 8:18-cv-02869-VMC-CPT Document 15-2 Filed 12/17/18 Page 7 of 113 PageID 93


                                        - iv -


                            TABLE OF CONTENTS (cont'd)
                                                                                      PAGE

              7.    Scottsdale Capital Advisors Violated FINRA Rule 2010 Because the Firm
                    Sold Unregistered and Nonexempt Microcap Securities                   58

                    a.    Scottsdale Capital Advisors Failed to Conduct a Searching Inquiry
                          into the Selling Customers' Resales of Restricted Securities      59

                           i.    Scottsdale Capital Advisors' Due Diligence Was
                                 Cursory and Incomplete                                      59

                          ii.    Scottsdale Capital Advisors' Due Diligence Was
                                 Standardized and Not Tailored to Address the Risks
                                 Associated with Its Microcap Securities Business           62

                    b.    Scottsdale Capital Advisors Cannot Rely on the Rule 144
                          Exemption Because the Firm Failed to Establish the Nonaffiliate
                          Status of the Selling Customers                                   63

                    c.    Scottsdale Capital Advisors Cannot Rely on the Rule 144
                          Exemption Because the Firm Failed to Prove That the Liquidations
                          Satisfied the One-Year Holding Period for the Resale of Restricted
                          Securities                                                         66

                           i.    Satisfaction of the One-Year Holding Period Through
                                 Tacking to the Issuer's Same Securities                    66

                          ii.    Application of Reves Family Resemblance Test to
                                 Determine Whether the Underlying Instruments Are
                                 Securities                                                 67

                                 (a)    The Collins/NHPI Promissory Note                    68

                                 (b)    The Locksmith FinanciaINPLM Verbal Line of
                                        Credit                                              70

                                 (c)    The Forward/ORFG Convertible Promissory
                                        Note                                                71

                    d.    Scottsdale Capital Advisors Cannot Rely on the Rule 144
                          Exemption Because the Firm Failed to Establish That NHPI and
                          ORFG Are Not Shell Companies                                      72

                    e.    Scottsdale Capital Advisors Cannot Rely on the Rule 144
                          Exemption Because the Firm Failed to Establish That Its
                          Questionably Technical Compliance with Rule 144 Was Not Part
                          of a Plan or Scheme to Evade the Registration Requirements of the
                          Securities Act                                                    74
Case 8:18-cv-02869-VMC-CPT Document 15-2 Filed 12/17/18 Page 8 of 113 PageID 94


                                           -v-


                              TABLE OF CONTENTS (cont'd)
                                                                                        PAGE

        B.    Hurry's Unethical Creation, Management, and Control of Cayman Securities         75

              1.     Scottsdale Capital Advisors' Regulatory Landscape Prior to Hurry's
                     Creation of Cayman Securities                                             76

                     a.     Ruettiger                                                          76

                     b.     Gibraltar I                                                      77

                     c.     Gibraltar II                                                       77

                     d.     Tavella                                                            78

              2.     Hurry Created, Managed, and Controlled Cayman Securities                  78

                     a.     Hurry Created Cayman Securities                                  79

                     b.     Hurry Hired Ruzicka, Ostensibly to Manage Cayman
                            Securities                                                       79

                     c.     Hurry Managed and Controlled Cayman Securities                   80

                     d.     Hurry Concealed His Management and Control of Cayman
                            Securities                                                       81

              3.     Hurry's Creation, Management, and Control of Cayman Securities Was
                     Unethical, Hampered Scottsdale Capital Advisors' Compliance with
                     Section 5 of the Securities Act, and Violated FINRA Rule 2010           83

        C.    Scottsdale Capital Advisors' WSPs Were Not Reasonably Designed to Ensure
              Compliance with Section 5 of the Securities Act                                83

              1.     DiBlasi Had Responsibility for Scottsdale Capital Advisors' WSPs        84

              2.     Scottsdale Capital Advisors' WSPs Did Not Accurately Describe the
                     Firm's Microcap Securities Business                                     85

              3.     Scottsdale Capital Advisors' WSPs Did Not Require a Reasonable Inquiry
                     into the Selling Customers' Beneficial Ownership                       86

        D.    Cruz and Scottsdale Capital Advisors Failed to Supervise the Firm's Microcap
              Liquidation Business                                                           87

        E.    Procedural Arguments                                                           90
Case 8:18-cv-02869-VMC-CPT Document 15-2 Filed 12/17/18 Page 9 of 113 PageID 95


                                             - vi -


                                     TABLE OF CONTENTS (cont'd)
                                                                                         PAGE

               1.     FINRA's Authority over Cases Involving Unregistered Securities
                      Sales                                                                   91

               2.     The Hearing Panel's Reliance on Ruzicka's On-the-Record
                      Testimony                                                               91

                      a.     Ruzicka's On-the-Record Testimony                                91

                      b.     The Respondents' Motion and Supplemental Motion to Adduce
                             Ruzicka's Criminal Court Records                                 93

   IV.   Sanctions (By Respondent)                                                            93

         A.    Scottsdale Capital Advisors                                                    94

               1.     Disciplinary History                                                    94

               2.     Scottsdale Capital Advisors' Sales of Unregistered and Nonexempt
                      Microcap Securities                                                     95

               3.     Scottsdale Capital Advisors' Supervisory Violations                       100

         B.    Hurry: Unethical Creation, Management, and Control of Cayman Securities        101

         C.    DiBlasi: Maintaining a Deficient Supervisory System and Inadequate WSPs
               Related to Scottsdale Capital Advisors' Microcap Liquidation Business          102

         D.    Cruz: Failing to Supervise Scottsdale Capital Advisors' Microcap Liquidation
               Business                                                                       103

   V.    Conclusion                                                                           104
Case 8:18-cv-02869-VMC-CPT Document 15-2 Filed 12/17/18 Page 10 of 113 PageID 96




                                                 ❑ecision

           Scottsdale Capital Advisors Corporation ("Scottsdale Capital Advisors" or the "Firm"),
   John Joseph Hurry ("Hurry"), Timothy Brian DiBlasi ("DiBlasi"), and Darrel Michael Cruz
   ("Cruz") (collectively, the "Respondents") appeal an amended extended Hearing Panel decision
   issued on June 20, 2017. The Hearing Panel's decision concerns Scottsdale Capital Advisors'
   liquidation of unregistered microcap securities over a six-month period.

           Between December 2013 and June 2014, Scottsdale Capital Advisors liquidated over 74
   million unregistered shares of three microcap issuers — Neuro-Hitech, Inc. ("NHPI"), Voip-
   Pal.com ("VPLM"), and Orofino Gold Corporation ("ORFG"). The entity that deposited the
   shares at Scottsdale Capital Advisors was Cayman Securities Clearing and Trading, Ltd., SECZ
   ("Cayman Securities"). The company that provided clearing services for the unregistered
   microcap trades was Alpine Securities Corporation ("Alpine Securities"). Scottsdale Capital
   Advisors' founder, owner, and director, Hurry, founded and owns each of the entities involved in
   a vertically integrated microcap liquidation business — the liquidating broker-dealer, Scottsdale
   Capital Advisors, the foreign broker-dealer that represented the selling customers, Cayman
   Securities, and the clearing firm, Alpine Securities. The matters that are the subject of this
   appeal relate to the circumstances surrounding Scottsdale Capital Advisors' liquidation of the
   unregistered microcap shares.

            This appeal focuses on five issues. First, we examine whether Rule 144 and Section
   4(a)(4) of the Securities Act of 1933 ("Securities Act") apply to Scottsdale Capital Advisors'
   unregistered microcap securities sales. We find that the exemptions do not apply. Scottsdale
   Capital Advisors failed to make the searching inquiry that Rule 144 and Section 4(a)(4) require,
   and, in so doing, the Firm failed to prove that it satisfied the technical aspects of Rule 144, such
   as the nonaffiliate status of the selling customers, the one-year holding period that applies to
   resales of this category of restricted securities, and the non-shell company status of the relevant
   issuers.

           Second, we examine whether Hurry, Scottsdale Capital Advisors' founder, owner, and
   director, engaged in unethical conduct when he created, managed, and controlled Cayman
   Securities, the foreign broker-dealer that deposited the shares at Scottsdale Capital Advisors. We
   find that Hurry's creation, management, and control of Cayman Securities was unethical because
   he intentionally organized the foreign broker-dealer as a buffer between Scottsdale Capital
   Advisors and its suspicious foreign customers to facilitate the firm's evasion of the federal
   securities laws.

            Third, we examine whether Scottsdale Capital Advisors and its chief compliance officer
   ("CCO"), DiBlasi, established and maintained supervisory systems and written supervisory
   procedures ("WSPs") tailored to the Firm's microcap liquidation business. We have determined
   that they did not. Scottsdale Capital Advisors and DiBlasi abdicated their responsibilities, failed
   to ensure that Scottsdale Capital Advisors' WSPs reflected the Firm's operations, and failed to
   tailor the Firm's WSPs to address the risks associated with the Firm's primary business function,
   the deposit and liquidation of microcap securities.
Case 8:18-cv-02869-VMC-CPT Document 15-2 Filed 12/17/18 Page 11 of 113 PageID 97


                                                    2


           Fourth, we examine whether Scottsdale Capital Advisors and its former president, Cruz,
   supervised, and adequately responded to red flags concerning, the Firm's microcap liquidation
   business. We find that they did not. Scottsdale Capital Advisors and Cruz engaged in
   perfunctory and ineffectual supervision, ignored conspicuous red flags, and failed to ensure that
   the five deposits at issue in this case were exempt from registration.

           Finally, we impose sanctions on Scottsdale Capital Advisors, Hurry, DiBlasi, and Cruz
   for each of these violations. We fine Scottsdale Capital Advisors $1.25 million ($250,000 per
   violative deposit) for its unregistered and nonexempt microcap securities sales, impose an
   additional $250,000 fine on the Firm as an aggregate sanction for its supervisory violations, and
   order that Scottsdale Capital Advisors engage an independent consultant to monitor the Firm's
   acceptance and liquidation of microcap securities deposits and review the firm's supervisory
   procedures related to its microcap securities liquidation business. We bar Hurry in all capacities,
   suspend DiBlasi in all capacities for two years and fine him $50,000, and suspend Cruz in all
   capacities for two years and fine him $50,000.

   I.     Respondents' Background

          The period relevant to the conduct discussed in this decision is the six-month period
   between December 2013 and June 2014 (the "relevant period"). During their tenures with
   Scottsdale Capital Advisors, Hurry, DiBlasi, and Cruz each maintained various roles. For
   purposes of this decision, however, we focus only on the positions that these individuals held at
   Scottsdale Capital Advisors during the relevant period.

          A.      Scottsdale Capital Advisors

          In June 2001, Hurry formed Scottsdale Capital Advisors. The Firm became a member of
   FINRA in May 2002. Between December 2013 and June 2014, Scottsdale Capital Advisors had
   14 to 20 employees and operated from a single location in Scottsdale, Arizona. The Firm
   remains in operation.

           B.     John Joseph Hurry

           In May 1991, Hurry entered the securities industry when he registered with a FINRA
   member firm as a general securities representative and as an investment company products and
   variable contracts representative. Hurry has been registered continuously since his initial
   registration.

           After establishing Scottsdale Capital Advisors in June 2001, Hurry registered with the
   Firm in January 2002. Hurry is currently registered with Scottsdale Capital Advisors in several
   capacities, including as a general securities representative, general securities principal, financial
   and operations principal ("FinOp"), and registered options principal. Between December 2013
   and June 2014, Hurry served as Scottsdale Capital Advisors' "director," and he maintained an
   indirect ownership interest in the Firm.1

   1    A holding company, Scottsdale Capital Advisors Holding, LLC (the "Holding
   Company"), is the sole equity shareholder of Scottsdale Capital Advisors. A family trust is the
                                                                     [Footnote continued on next page]
Case 8:18-cv-02869-VMC-CPT Document 15-2 Filed 12/17/18 Page 12 of 113 PageID 98


                                                  3


          C.      Timothy Brian DiBlasi

           In December 2002, DiBlasi entered the securities industry when he registered with a
   FINRA member firm. DiBlasi associated with that firm until he joined Scottsdale Capital
   Advisors in April 2012. DiBlasi remains registered with Scottsdale Capital Advisors. DiBlasi is
   currently registered with Scottsdale Capital Advisors in several capacities, including as a FinOp,
   general securities representative, general securities principal, and municipal securities principal.
   Between December 2013 and June 2014, DiBlasi served as the Firm's CCO, a position that he
   continues to occupy.

          D.      Darrel Michael Cruz

         In January 1994, Cruz entered the securities industry when he registered with a FINRA
   member firm. Between January 1994, when Cruz first associated with a FINRA member firm,
   and May 2008, when Cruz joined Scottsdale Capital Advisors, Cruz was registered with four
   FINRA member firms. Cruz remained registered with Scottsdale Capital Advisors until January
   2015.

           During his tenure with Scottsdale Capital Advisors, Cruz was registered as a general
   securities representative, general securities principal, investment banking representative, and
   operations professional. Cruz currently serves as the General Counsel for the Holding Company.
   Between December 2013 and June 2014, Cruz served as Scottsdale Capital Advisors' president,
   chief legal counsel, and assistant corporate secretary.

   II.    Procedural History

           This matter began when FINRA initiated an investigation into the activities of several
   offshore broker-dealers. As the investigation developed, FINRA focused on Cayman Securities,
   the offshore broker-dealer that Hurry founded and owned. In May 2015, FINRA's Department
   of Enforcement ("Enforcement") filed a three-count complaint against Scottsdale Capital
   Advisors, Hurry, DiBlasi, and Cruz.

           The first cause of action alleged that Scottsdale Capital Advisors violated FINRA Rule
   2010 because the Firm sold unregistered and nonexempt microcap securities in contravention of
   the Securities Act, and that Hurry violated FINRA Rule 2010 because he was a necessary
   participant and substantial factor in the Firm's unregistered microcap securities sales.2 The
   second cause of action alleged Scottsdale Capital Advisors and DiBlasi violated NASD Rule
   3010(a), (b) and FINRA Rule 2010 because they failed to establish and maintain supervisory
   systems, including WSPs, that were tailored to the Firm's microcap liquidation business. The
   third cause of action alleged that Scottsdale Capital Advisors and Cruz violated NASD Rule

   [cont'd]
   sole member and owner of the Holding Company. Hurry and his wife, Justine Hurry, are the
   trustees of the family trust.
   2
          We discuss the rules in effect when the conduct occurred.
Case 8:18-cv-02869-VMC-CPT Document 15-2 Filed 12/17/18 Page 13 of 113 PageID 99


                                                  4


   3010(b) and FINRA Rule 2010 because they failed to supervise, and adequately responded to red
   flags concerning, the Firm's microcap liquidation business.

           The Hearing Panel issued an amended decision in June 2017.3 The Hearing Panel found
   that each of the Respondents engaged in the violations as alleged in the complaint. The Hearing
   Panel fined Scottsdale Capital Advisors $1.5 million, barred Hurry in all capacities,4 suspended
   DiBlasi and Cruz in all capacities for two years, and ordered that DiBlasi and Cruz each pay a
   fine of $50,000. This appeal followed.

   III.   Discussion

           We affirm, in relevant part, the Hearing Panel's findings for each cause of action as it
   relates to Scottsdale Capital Advisors, Hurry, DiBlasi, and Cruz.

          A.      Scottsdale Capital Advisors Liquidated Unregistered Microcap Securities

           The Hearing Panel found that Scottsdale Capital Advisors violated FINRA Rule 2010
   because the Firm acted in contravention of Section 5 of the Securities Act and sold 74 million
   shares of unregistered microcap securities without the benefit of a registration exemption. When
   the Hearing Panel made this determination, the Hearing Panel also found that Enforcement had
   established a prima facie violation of Section 5 of the Securities Act, and that Scottsdale Capital
   Advisors' claimed exemptions from securities registration did not apply. We affirm the Hearing
   Panel's findings.

                  1.      FINRA Rule 2010

           FINRA Rule 2010, FINRA's ethical standards rule, requires that associated persons
   "observe high standards of commercial honor and just and equitable principles of trade." FINRA
   Rule 2010; see Dep't of Enforcement v. Mielke, Complaint No. 2009019837302, 2014 FINRA
   Discip. LEXIS 24, at *39 (FINRA NAC July 18, 2014), aff'd, Exchange Act Release No. 75981,
   2015 SEC LEXIS 3927, at *1-2 (Sept. 24, 2015). The reach of FINRA Rule 2010 is not limited
   to rules of legal conduct, but states a broad ethical principle. See Timothy L. Burkes, 51 S.E.C.
   356, 360 n.21 (1993). The principal consideration underscoring FINRA Rule 2010 is whether
   the conduct at issue "reflects on the associated person's ability to comply with the regulatory
   requirements of the securities business." Mielke, 2015 SEC LEXIS 3927, at *46. Selling
   unregistered and nonexempt securities, in contravention of Section 5 of the Securities Act,
   violates FINRA Rule 2010. See Midas Sec., LLC, Exchange Act Release No. 66200, 2012 SEC

   3
           On March 31, 2017, the Hearing Panel issued a decision in this case. The Hearing
   Panel's amended decision states, "[t]he original Extended Hearing Panel Decision has been
   amended to correct a factual error. The amendment does not change the substance of the
   decision." For purposes of this appellate decision, we reference only the Hearing Panel's
   amended decision, which the Hearing Panel issued on June 20, 2017.
   4
          The Hearing Panel stated that Hurry's conduct also warranted the imposition of a
   $100,000 fine, but the Hearing Panel declined to assess the fine in light of the bar.
Case 8:18-cv-02869-VMC-CPT Document 15-2 Filed 12/17/18 Page 14 of 113 PageID 100


                                                    5


   LEXIS 199, at *46 n.63 (Jan. 20, 2012) ("[a] violation of Securities Act Section 5 also violates
   [the predecessor to FINRA Rule 2010]").

                   2.      Section 5 of the Securities Act of 1933

           Section 5 of the Securities Act prohibits the sale of securities in interstate commerce
   unless a registration statement is in effect as to the offer and sale of the securities, or there is an
   applicable exemption from the registration requirement. 15 U.S.C. § 77e(a), (c) (2014); see
   Midas Sec., 2012 SEC LEXIS 199, at *25-26. The purpose of these registration requirements is
   to "protect investors by promoting full disclosure of information thought necessary to informed
   investment decisions." Midas Sec., 2012 SEC LEXIS 199, at *26.

            To establish a prima facie case of a violation of Section 5 of the Securities Act,
   Enforcement must show that: (1) no registration statement was in effect as to the securities; (2)
   Scottsdale Capital Advisors sold or offered to sell the securities; and (3) Scottsdale Capital
   Advisors sold or offered to sell the securities using interstate facilities or mails. See Midas Sec.,
   2012 SEC LEXIS 199, at *27. Violations of Section 5 of the Securities Act are based on a strict
   liability standard. "Scienter — i.e., an intent to deceive — is not a requirement." Id.

           The parties do not dispute that no registration statement was in effect for the 74 million
   microcap shares at issue, that Scottsdale Capital Advisors liquidated, or sold, the 74 million
   microcap shares, and that Scottsdale Capital Advisors sold the shares using interstate means.
   Consequently, Enforcement has established a prima facie case of a violation of Section 5 of the
   Securities Act, and the burden shifts to Scottsdale Capital Advisors to show that the transactions
   at issue were exempt from the Securities Act's registration requirements. See Robert G. Leigh,
   50 S.E.C. 189, 192 (1990) ("It is well settled that the burden of establishing the availability of [a
   Section 5] exemption rests on the person claiming it.").

           Exemptions from the registration requirements are affirmative defenses that must be
   established by the person claiming the exemption. See Midas Sec., 2012 SEC LEXIS 199, at
   *28; Zacharias v. SEC, 569 F.3d 458, 464 (D.C. Cir. 2009) ("[k]eeping in mind the broadly
   remedial purposes of federal securities legislation, imposition of the burden of proof on an issuer
   who would plead the exemption seems to us fair and reasonable"). Registration exemptions are
   construed strictly to promote full disclosure of information for the protection of the investing
   public. See Midas Sec., 2012 SEC LEXIS 199, at *28-.29. "Evidence in support of an exemption
   must be explicit, exact, and not built on conclusory statements." Id. at 29. "A broker, as an
   agent for its customers, ha[s] a responsibility to be aware of the requirements necessary to
   establish an exemption from the registration requirements of the Securities Act and should be
   reasonably certain such an exemption is available."5 Id. at *33. Scottsdale Capital Advisors


   5
           Scottsdale Capital Advisors acknowledges that: (1) Enforcement had the initial burden of
   proof to establish a prima facie case of a violation of Section 5 of the Securities Act; (2)
   Enforcement met that initial burden of proof; and (3) the burden of proof shifted to Scottsdale
   Capital Advisors to establish the applicability of an exemption from securities registration. From
   there, however, Scottsdale Capital Advisors asserts that the Firm must demonstrate "prima facie
   compliance" with a registration exemption, and that, once the Firm does so, "Enforcement
                                                                      [Footnote continued on next page]
Case 8:18-cv-02869-VMC-CPT Document 15-2 Filed 12/17/18 Page 15 of 113 PageID 101


                                                    6


    claims that two exemptions apply to its liquidation of the securities at issue — Rule 144 and
    Section 4(a)(4) of the Securities Act.

                   3.      Scottsdale Capital Advisors' Claimed Exemption: Rule 144

            Scottsdale Capital Advisors' first claimed exemption is Rule 144 of the Securities Act.
   Rule 144 permits the public resale of restricted securities and control securities subject to the
   satisfaction of five specific conditions. Rule 144: Selling Restricted and Control Securities (Jan.
   16, 2013), https://www.sec.gov/reportspubs/investor-publications/investorpubsrule144htm.html
   (last visited July 20, 2018). Before we examine Rule 144's five conditions, there are certain
   aspects of the rule that require emphasis.

                           a.      Rule 144's Limited Application to Restricted Securities and
                                   Control Securities

           First, Rule 144 limits its application to restricted securities or control securities. Rule
   144: Selling Restricted and Control Securities, supra page 3. "Restricted securities" include
   "[s]ecurities acquired directly or indirectly from the issuer, or from an affiliate of the issuer, in a
   transaction or chain of transactions not involving any public offering." 17 C.F.R. §
   230.144(a)(3) (2013) (definitions). "Control securities" are securities "held by an affiliate of the
   issuing company." Rule 144: Selling Restricted and Control Securities, supra page 3.


   [cont'd]
    cannot establish a violation of [Section] 5 [of the Securities Act] unless it proves that the sales
    were part of a plan or scheme to evade the registration requirements of the [Securities] Act."

            Scottsdale Capital Advisors misconstrues the allocation of the burdens of proof in this
    case. As an initial matter, the language that Scottsdale Capital Advisors cites is limited to Rule
    144 of the Securities Act, not all exemptions claimed pursuant to the Securities Act. Cf. 17
    C.F.R. § 230.144 (2013) (Rule 144 of the Securities Act states that the rule's "safe harbor is not
    available to any person with respect to any transaction or series of transactions that, although in
    technical compliance with Rule 144, is part of a plan or scheme to evade the registration
    requirements of the [Securities] Act"). Second, the language that Scottsdale Capital Advisors
    cites does not create an additional burden of proof for Enforcement; rather, it clarifies that the
    safe harbor of Rule 144 is unavailable where there is a plan or scheme to evade the registration
    of securities, even if an individual or entity technically complies with the rule. 17 C.F.R. §
    230.144 (2013) (preliminary note). Finally, Scottsdale Capital Advisors' burden of proof to
    establish the applicability of an exemption from securities registration "imposes the burden of
    persuasion, not simply the burden of establishing a prima facie case." Dir., Office of Workers '
    Comp. Programs v. Greenwich Collieries Director, 512 U.S. 267, 274 (1994). In order to
    prevail on this cause of action, Scottsdale Capital Advisors must prove by a preponderance of the
    evidence that the 74 million shares that the Firm liquidated were exempt from the registration
    requirements of the Securities Act. See KCD Fin. Inc., Exchange Act Release No. 80340, 2017
    SEC LEXIS 986, at *12 (Mar. 29, 2017) (upholding preponderance of evidence standard in
    FINRA disciplinary proceeding involving unregistered securities sales).
Case 8:18-cv-02869-VMC-CPT Document 15-2 Filed 12/17/18 Page 16 of 113 PageID 102


                                                    7


   Scottsdale Capital Advisors acknowledges that the 74 million shares that it liquidated in this case
   were restricted securities.

                          b.      Rule 144's Prohibition on the Offer and Sale of
                                  Unregistered and Nonexempt Securities

           Second, Rule 144 underscores Section 5's prohibition on the offer or sale of unregistered
   and nonexempt securities. 17 C.F.R. § 230.144 (2013) (preliminary note). Rule 144 states that
   "[i]f any person sells a non-exempt security to any other person, the sale must be registered
   unless an exemption can be found for the transaction." 17 C.F.R. § 230.144 (2013) (preliminary
   note); see also 15 U.S.C. § 77e(a), (c) (2014). Despite the general prohibition on the offer and
   sale of unregistered securities, Rule 144 asserts that Section 4(a)(1) of the Securities Act
   "provides one such exemption for a transaction 'by a person other than an issuer, underwriter, or
   dealer." 17 C.F.R. § 230.144 (2013) (preliminary note) (citing 15 U.S.C. § 77d(a)(1) (2014)
   ("The provisions of [S]ection 5 [of the Securities Act] . . . shall not apply to . . . transactions by
   any person other than an issuer, underwriter, or dealer.")).

                          c.      Rule 144's Safe Harbor for Underwriters

           Third, Rule 144 focuses on the definition of "underwriter."6 17 C.F.R. § 230.144 (2013)
   ("Persons deemed not to be engaged in a distribution and therefore not underwriters"). If a seller
   satisfies the five conditions of Rule 144, Rule 144 may provide the seller with a safe harbor from
   the definition of underwriter, which, in turn, may permit the application of the Section 4(a)(1)
   exemption to the seller's unregistered securities sales. 17 C.F.R. § 230.144 (2013) (preliminary
   note). Rule 144, however, cautions that sellers "may be 'underwriters' if they act as links in a
   chain of transactions through which securities move from an issuer to the public." 17 C.F.R. §
   230.144 (2013) (preliminary note).

                           d.     Rule 144's Five Conditions

            Fourth, Rule 144 establishes five specific conditions to determine whether a seller has
   "satisf[ied] the applicable conditions of the Rule 144 safe harbor," "is deemed not to be engaged
   in a distribution of the securities," and "therefore [is] not an underwriter of the securities for
   purposes of Section 2(a)(11) [of the Securities Act]." 17 C.F.R. § 230.144 (2013) (preliminary
   note). If a seller does so, i.e., complies with the applicable conditions of Rule 144, "[a]ny
   affiliate or other person who sells restricted securities will be deemed not to be engaged in a
   distribution and therefore not an underwriter for that transaction;" "[a]ny person who sells
   restricted or other securities on behalf of an affiliate of the issuer will be deemed not to be
   engaged in a distribution and therefore not an underwriter for that transaction;" and "[t]he

   6
           Section 2(a)(11) of the Securities Act defines underwriter. Section 2(a)(11) of the
   Securities Act states that an underwriter is "any person who has purchased from an issuer with a
   view to, or offers or sells for an issuer in connection with, the distribution of any security, or
   participates, or has a direct or indirect participation in any such undertaking, or participates or
   has a participation in the direct or indirect underwriting of any such undertaking." 15 U.S.C. §
   77b(a)(11) (2014); 17 C.F.R. § 230.144 (2013) (preliminary note).
Case 8:18-cv-02869-VMC-CPT Document 15-2 Filed 12/17/18 Page 17 of 113 PageID 103



                                                     8

   purchaser in such transaction will receive securities that are not restricted securities." 17 C.F.R.
   § 230.144 (2013) (preliminary note).

            Rule 144's five conditions relate to the: (1) period of time that the seller holds the
   securities, or, the securities' "holding period" (Rule 144(d)); (2) current public information about
   the issuer of the securities (Rule 144(c)); (3) limitations on the amount of the securities sold, or,
   the securities' "trading volume formula" (Rule 144(e)); (4) manner of the securities' sales, i.e.,
   the transactions must be "ordinary brokerage transactions" that are unsolicited, sold directly to
   market makers, or sold in "riskless principal transactions" (Rule 144(f)); and (5) notice of the
   sales of the securities via the Commission's Form 144 (Notice of Proposed Sale of Securities
   Pursuant to Rule 144 Under the Securities Act of 1933) (Rule 144(h)). 17 C.F.R. § 230.144(c)-
   (f), (h) (2013); see also Rule 144: Selling Restricted and Control Securities, supra page 3. In
   addition, the protections of Rule 144 do not extend to "shell companies," or issuers "with no or
   nominal operations and no or nominal non-cash assets." 17 C.F.R. § 230.144(i) (2013).

                           e.      Rule 144's One-Year Holding Period and the Rule's
                                   Applicability to "Affiliates"

           Fifth, the applicability of the five conditions vary based on two factors — whether the
   issuer is a reporting or nonreporting company and whether the selling customers are affiliates or
   nonaffiliates of the issuer. Scottsdale Capital Advisors concedes that the three issuers at issue —
   NHPI, VPLM, and ORFG — were nonreporting companies during the relevant period, and that a
   one-year holding period applied to resales of the restricted securities. See Rule 144: Selling
   Restricted and Control Securities, supra page 3.

           For these reasons, we focus our discussion on the definition of "affiliate," which turns on
   the definition of "control." "An affiliate of an issuer is a person that directly, or indirectly
   through one or more intermediaries, controls, or is controlled by, or is under common control
   with, such issuer." 17 C.F.R. § 230.144(a)(1) (2013) (definitions); see also Rule 144: Selling
   Restricted and Control Securities, supra page 3 (explaining that an affiliate is "a person, such as
   an executive officer, a director or large shareholder, in a relationship of control with the issuer").

           "Control means the power to direct the management and policies of the company in
   question, whether through the ownership of voting securities, by contract, or otherwise." Rule
   144: Selling Restricted and Control Securities, supra page 3. In order to be deemed a
   nonaffiliate of an issuer, the selling customer must "not [be] an affiliate of the issuer at the time
   of the sale [of the restricted securities], and [must] not [have] been an affiliate [of the issuer]
   during the . . . three months [prior to the sale of the restricted securities] . . . ."7 17 C.F.R. §
   230.144(b)(1) (2013). The Commission admonishes that purchasers who "buy securities from a
   controlling person or 'affiliate,' . . . take restricted securities, even if they were not restricted in
   the affiliate's hands." Rule 144: Selling Restricted and Control Securities, supra page 3.


   7
           Owners of at least 10 percent of an issuer's securities are presumptive affiliates of the
   issuer. See J. William Hicks, Resales of Restricted Securities at § 4:38 (2017 ed. (March 2017
   Update)).
Case 8:18-cv-02869-VMC-CPT Document 15-2 Filed 12/17/18 Page 18 of 113 PageID 104



                                                      9


            The determination of the selling customer's status as an affiliate or nonaffiliate of the
    issuer is critical for Scottsdale Capital Advisors' reliance on the Rule 144 exemption for its
    liquidation of the 74 million shares. If an affiliate of the issuer, or a person selling the securities
    on behalf of an affiliate of the issuer, resells the restricted securities, the securities are subject to
    Rule 144's one-year holding period and the four other conditions listed in Rule 144. On the
    other hand, if a nonaffiliate seeks to resell his or her restricted securities, no Rule 144 condition
    applies, except for the one-year holding period. In our estimation, Scottsdale Capital Advisors'
    reliance on the Rule 144 exemption comes down to three factors — the selling customer's status
    as an affiliate or nonaffiliate of NHPI, VPLM, or ORFG, the calculation of the selling customer's
    holding period for purposes of compliance with Rule 144's one-year holding period, and
    NHPI's, VPLM's, and ORFG's status as a shell or non-shell company. We reach, and resolve,
    each of these issues in Part III.A.7.

                            f.      Rule 144's Caveat

            Sixth, Rule 144 contains a warning for individuals who may attempt to circumvent or
    evade the registration requirements of the Securities Act by laying claim to the safe harbor
    protections of Rule 144. Rule 144 advises that "[t]he Rule 144 safe harbor is not available to any
    person with respect to any transaction or series of transactions that, although in technical
    compliance with Rule 144, is part of a plan or scheme to evade the registration requirements of
    the [Securities] Act." 17 C.F.R. § 230.144 (2013) (preliminary note).

                    4.      Scottsdale Capital Advisors' Second Claimed Exemption: Section
                            4(a)(4) of the Securities Act

           Section 4(a)(4) of the Securities Act is commonly referred to as the "brokers'
    exemption." Midas Sec., 2012 SEC LEXIS 199, at *30. The exemption applies to "brokers'
    transactions executed upon customers' orders on any exchange or in the over-the-counter
    market[,] but not the solicitation of such orders." 15 U.S.C. § 77d(a)(4) (2014).

            Section 4(a)(4) operates in concert with Rule 144. When read together, Rule 144 and
    Section (4)(a)(4) permit a broker-dealer who participates in the resale of restricted securities to
    claim an exemption under Section 4(a)(4), but only if the broker-dealer does not become an
    "underwriter" in the transactional process, as defined in Rule 144 of the Securities Act and
    Section 2(a)(11) of the Securities Act. See Hicks, supra note 10, at §§ 4:8 (Broker's Duties —
    General), 4:10 (Rule in Context: Sections 4(a)(1) and 4(a)(4)). By interpreting the terms
    "underwriter," "distribution," and "brokers' transactions" in Sections 4(a)(1), 2(a)(11), and
    4(a)(4) of the Securities Act, respectively, broker-dealers have a basis to claim an exemption
    pursuant to Section 4(a)(4). Hicks, supra note 10, at § 4:10.

             Once again, the seller's status as an affiliate or nonaffiliate of the issuer is an important
    factor in the applicability of the Section 4(a)(4) exemption. Specifically, Rule 144(f) states that
    affiliate-sellers of restricted securities who intend to rely on Rule 144 must resell their restricted
Case 8:18-cv-02869-VMC-CPT Document 15-2 Filed 12/17/18 Page 19 of 113 PageID 105



                                                  - 10 -

   securities in "[b]rokers' transactions within the meaning of [S]ection (4)[(a)](4) of the
   [Securities] Act." 17 C.F.R. § 230.144(f)(1)(i) (2013).8

            The counter-part of Rule 144(f), which focuses on the manner that affiliate-sellers of
   restricted securities resell the securities, is Rule 144(g). Hicks, supra note 10, at § 4:8. Rule
   144(g) defines the term "brokers' transactions," and, in doing so, sets forth the obligations of a
   broker-dealer that seeks an exemption pursuant to Section 4(a)(4). See id. Rule 144(g) states
   that "[t]he term brokers' transactions in [S]ection 4[(a)](4) of the [Securities] Act . . . include
   transactions" where the broker-dealer:

           (1) [d]oes no more than execute the order or orders to sell the securities as agent
           for the person for whose account the securities are sold [Rule 144(g)(1)]; (2)
           [r]eceives no more than the usual and customary broker's commission [as
           remuneration] [Rule 144(g)(2)]; (3) [n]either solicits nor arranges for the
           solicitation of customers' orders to buy the securities in anticipation of or in
           connection with the transaction [Rule 144(g)(3)];9 and (4) [a]fter reasonable
           inquiry[,] is not aware of circumstances indicating that the person for whose
           account the securities are sold is an underwriter with respect to the securities or
           that the transaction is a part of a distribution of securities of the issuer [Rule
           144(g)(4)])°

   17 C.F.R. § 230.144(g)(1)-(4) (2013); see Hicks, supra note 10, at § 4:8.

                   5.      The Duty of Inquiry Under Rule 144(g)(4) and Section 4(a)(4) of
                           the Securities Act

           Although Section 4(a)(4) of the Securities Act is designed to exempt "ordinary brokerage
   transactions," the exemption "is not available if the broker[-dealer] knows or has reasonable
   grounds to believe that the selling customer's part of the transaction is not exempt from Section 5
   of the Securities Act." Midas Sec., 2012 SEC LEXIS 199, at *30; see 17 C.F.R. § 230.144(g)(4)
   (stating that the term "brokers' transactions" in Section 4(a)(4) would not be deemed to include,
   for purposes of Rule 144, transactions in which the broker does not conduct a "reasonable
   inquiry"). Consequently, in order to determine whether the selling customer's part of the

   8
           In addition to brokers' transactions, Rule 144(f) permits affiliate-sellers of restricted
   securities to resell their restricted securities in: "[1] transactions directly with a market maker, as
   that term is defined in [S]ection 3(a)(38) of the [Securities] Exchange Act [of 1934]; or [2]
   [r]iskless principal transactions," as defined in the "Note to § 230.144(f)(1)." 17 C.F.R. §
   230.144(f) (2013).

   9      Rule 144(g)(3) is subject to four qualifications that are not relevant to this case. See 17
   C.F.R. § 230.144(g)(3)(i)-(iv) (2013).
   10
          The broker-dealer is "deemed to be aware of any facts or statements contained in the
   [Form 144 (Notice of Proposed Sale of Securities Pursuant to Rule 144 Under the Securities Act
   of 1933)] . . . required by paragraph (h) of this section." 17 C.F.R. § 230.144(g)(4) (2013).
Case 8:18-cv-02869-VMC-CPT Document 15-2 Filed 12/17/18 Page 20 of 113 PageID 106




    transaction is exempt from Section 5, and satisfy the reasonable inquiry requirements of Rule
    144(g)(4) and Section 4(a)(4), the broker-dealer has a "duty of inquiry" that requires an
    examination of the facts surrounding a proposed sale. Midas Sec., 2012 SEC LEXIS 199, at *30.

            The amount of inquiry required necessarily varies with the circumstances of the proposed
    transaction. See id. at *31. For example,

           "A dealer who is offered a modest amount of a widely traded security by a
           responsible customer, whose lack of relationship to the issuer is well known to
           him, may ordinarily proceed with considerable confidence. On the other hand,
           when a dealer is offered a substantial block of a little-known security . . . where
           the surrounding circumstances raise a question as to whether or not the ostensible
           sellers may be merely intermediaries for controlling persons or statutory
           underwriters, then searching inquiry is called for."

    Id. at *31-32 n.42 (quoting Distribution by Broker-Dealers of Unregistered Securities, Exchange
    Act Release No. 6721, 1962 SEC LEXIS 74, at *4 (Feb. 2, 1962)).

            A broker-dealer's duty of inquiry becomes "particularly acute where substantial amounts
   of a previously little known security appear in the trading markets within a fairly short period of
   time and without the benefit of registration under the Securities Act of 1933." Distribution by
   Broker-Dealers of Unregistered Securities, 1962 SEC LEXIS 74, at *4. Under these
   circumstances, "it must be assumed that these securities emanate from the issuer or from persons
   controlling the issuer," and the broker-dealer "must take whatever steps are necessary to be sure
   that this is a transaction not involving an issuer, person in a control relationship with an issuer or
   an underwriter." Id. at **3, 4. "It is not sufficient for [the broker-dealer] merely to accept self-
   serving statements of [its] sellers and their counsel without reasonably exploring the possibility
   of contrary facts." Id. at *3.

                  6.      Scottsdale Capital Advisors' Liquidation of 74 Million
                          Unregistered Microcap Securities

           Our review of the law in this area has identified three factors that affect the applicability
   of the Rule 144 and Section 4(a)(4) exemptions that Scottsdale Capital Advisors has claimed in
   these proceedings: (1) the selling customer's status as an affiliate or nonaffiliate of the issuer
   (NHPI, VPLM, or ORFG); (2) the calculation of the holding period for purposes of satisfying
   Rule 144's requirement of a one-year holding period for certain categories of restricted
   securities; and (3) Scottsdale Capital Advisors' "reasonable inquiry" into the facts surrounding
   the selling customer's sale of the restricted securities to determine whether the selling customer's
   transaction was exempt from Section 5 of the Securities Act. To address these issues, and assess
   the applicability of the Rule 144 and Section 4(a)(4) exemptions, we examine Scottsdale Capital
   Advisors' operations, specifically, the Firm's Rule 144 Team, in addition to the transactions at
   issue.
Case 8:18-cv-02869-VMC-CPT Document 15-2 Filed 12/17/18 Page 21 of 113 PageID 107



                                                - 12 -


                          a.     Scottsdale Capital Advisors' Rule 144 Team

            Scottsdale Capital Advisors' principal business is the deposit and liquidation of microcap
   securities for its customers. During the relevant period, microcap deposits and liquidations
   accounted for more than 95 percent of the transactions that Scottsdale Capital Advisors executed
   for its customers and served as the primary source of the Firm's revenue. Because most of the
   securities that Scottsdale Capital Advisors sold on behalf of its customers were unregistered, the
   Firm relied heavily on Rule 144 exemptions for its liquidations, and, as a consequence, the Firm
   had a dedicated Rule 144 Team to review the microcap securities that were deposited for resale.

          The Rule 144 Team was comprised almost exclusively of attorneys. The attorneys on the
   Rule 144 Team reviewed the microcap security deposits, collected and assembled information
   and documents related to the deposited microcap securities and depositing customers, and
   prepared a "Due Diligence Package" for the Rule 144 Team manager's review.

           During the relevant period, Henry Diekmann, Scottsdale Capital Advisors' current
    president, was the Rule 144 Team's manager. Despite Diekmann's designation as manager of
    the Rule 144 Team, Cruz had final approval authority over Rule 144 transactions, including the
    transactions that occurred in this case. In his role as final approver of Rule 144 transactions,
    Cruz reviewed the documents and information that the Rule 144 Team had assembled in the Due
    Diligence Packages, and he determined whether the documents and information were sufficient
    to approve the microcap security deposit.




    it     The term "microcap" security applies to a company that has a low or "micro"
   capitalization, meaning the total value of the company's stock. Microcap Stock: A Guide for
   Investors (Sept. 18, 2013), https://www.sec.gov/reportspubs/ investor-publications/
   investorpubsmicrocapstockhtm.html (lasted visited June 26, 2018). The typical definition of a
   microcap security applies to a company that has a market capitalization of less than $250 or $300
   million. Id. Microcap companies typically have limited assets and operations, and microcap
   stocks tend to be low priced and trade in low volume. Id. The Commission has cautioned that
   "all investments involve risk, [but] microcap stocks are among the most risky." Id. The
   Commission also has warned that many microcap companies are new and have no proven track
   record, and that some microcap companies have no assets, operations, or revenues, lack publicly
   available information, and do not submit to minimum listing standards, such as a minimum
   amount of net assets or a minimum number of shareholders. Id.
Case 8:18-cv-02869-VMC-CPT Document 15-2 Filed 12/17/18 Page 22 of 113 PageID 108



                                                 - 13 -

                          b.      Scottsdale Capital Advisors' Due Diligence Packages

            The Due Diligence Packages that Scottsdale Capital Advisors' Rule 144 Team prepared
    contained all the information that the Rule 144 Team had gathered for deposited microcap
    securities that were intended for resale. The Due Diligence Packages "represent[ed] the state of
    the [F]irm's knowledge with regard to beneficial owners" and "the parties to the underlying
    agreements" "as of the time [that] the deposits were approved." As the Hearing Panel
    summarized, "[e]verything that Scottsdale [Capital Advisors] knew about a deposit when the
    Firm concluded that it could sell the deposited securities pursuant to the Rule 144 exemption is
    contained in a [D]ue [D]iligence [P]ackage for the deposit."

            The record contains the Rule 144 Team's Due Diligence Packages for the deposits of
   NHPI, VPLM, and ORFG that are the subject of this case. The first item in Scottsdale Capital
   Advisors' Due Diligence Package is a two-page document, a "Deposited Securities Checklist."
   The Deposited Securities Checklist identifies the "client" depositing the microcap security, the
   client's account number, a description of the security, and the security's trading symbol. The
   Deposited Securities Checklist lists the number of shares that the issuer has outstanding, the
   client's percentage ownership of the issuer's outstanding shares, and the percentage of the
   client's owned shares that the client intended to deposit at Scottsdale Capital Advisors. The
   Deposited Securities Checklist discloses the "free-trading basis" for the deposited securities,
   which was Rule 144 for all of the deposits at issue. The Deposited Securities Checklist also
   contains "due diligence steps" for the Rule 144 Team's completion. The due diligence steps
   included actions such as identifying the issuer's periodic reporting requirements with the
   Commission,12 determining whether the client is an affiliate or control person of the issuer,
   calculating the Rule 144 holding period applicable to the transaction, and verifying that the
   issuer is not a shell company for purposes of application of the Rule 144 exemption.

          The Deposited Securities Checklist contained two signature approvals, a "144
   Compliance Approval" and a "Broker Approval." Cruz signed the 144 Compliance Approval.
   When Cruz signed the Deposited Securities Checklist, he attested that, "[biased on the
   information received and reviewed as described in this Deposited Securities Checklist, SCA
   [Scottsdale Capital Advisors] reasonably believes the subject securities are free-trading."

          Jay Noiman, Scottsdale Capital Advisors' former manager of trading and sales and the
   Firm's CCO prior to DiBlasi, signed the Broker Approval section of the Deposited Securities
   Checklist. Noiman's signature certified that he had "carefully reviewed this Deposited Securities
   Checklist and the appropriate supporting documents, and represent[ed] to SCA [Scottsdale
   Capital Advisors] and its clearing firm [Alpine Securities] that to [his] best knowledge[,] the
   information is true and correct and any resale will be made in compliance with firm policy and

    12
           The Deposited Securities Checklists for NHPI and ORFG state that the two issuers did
   not file periodic reports with the Commission during the relevant period. The Deposited
   Securities Checklist for VPLM states that the issuer was a reporting company, but, at the oral
   argument for this appeal, counsel for the Respondents represented that was not the case, that the
   three issuers at issue — NHPI, VPLM, and ORFG — were all nonreporting companies during the
   relevant period, and that a one-year holding period applied to resales of the securities.
Case 8:18-cv-02869-VMC-CPT Document 15-2 Filed 12/17/18 Page 23 of 113 PageID 109



                                                 - 14 -


    all applicable laws." At the hearing, however, Noiman testified (and the parties stipulated) that
    Noiman's signature on the Deposited Securities Checklist confirmed that the Due Diligence
    Packages, including any supporting documentation, were complete, not that Noiman had
    substantively reviewed the Due Diligence Packages, or that he had determined that any
    exemption applied to the transaction.

            Various other documents followed the Deposited Securities Checklist in the Due
    Diligence Packages, which we refer to as the "Due Diligence Supporting Documents." The Due
    Diligence Supporting Documents included an Attorney Opinion Letter stating that the shares had
    no resale restrictions; documents pertaining to the underlying transactions that resulted in the
    selling customer's ownership of the shares; unaudited financial statements and other documents
    to demonstrate that the issuer was not a shell company; and printouts from internet searches
    related to the individuals and entities involved in the transactions. Most notable among the Due
    Diligence Supporting Documents was the "Beneficial Ownership Declaration." The Beneficial
    Ownership Declaration consisted of check boxes and blank fields "to be completed by beneficial
    owner." The Beneficial Ownership Declaration included a description of how the beneficial
    owner acquired the shares and asked whether the beneficial owner was the exclusive beneficial
    owner of the shares intended for resale. The Beneficial Ownership Declaration certified that the
    shares were free-trading, that the shares were not subject to any resale restrictions, and that, to
    the beneficial owner's knowledge, the issuer was not a shell company. The Beneficial
    Ownership Declaration was not sworn, witnessed, or notarized, nor did it provide any contact
    information for the person signing the form.

                           c.     Scottsdale Capital Advisors' Process for Approving
                                  Deposits of Microcap Securities and Determining the
                                  Beneficial Owners of the Deposited Securities

            Once a member of the Rule 144 Team assembled the Due Diligence Package, including
    all supporting documentation, the Rule 144 Team member would set a meeting for Cruz and the
    Rule 144 Team member to review the documents in the Due Diligence Package. Depending on
    the complexity of the deposit, these meetings would take between 15 minutes and one hour.
    Cruz did not review every page or every document in the Due Diligence Package. Rather, as
    Henry Diekmann, Scottsdale Capital Advisors' former Rule 144 Team manager, testified, "[h]e
    [Cruz] reads through the [Deposited Securities] [C]hecklist first. Then he'll ask me a series of
    questions, ask to see certain documents in the file, and he might do [internet] searches or
    research on his computer while we're sitting there together." Scottsdale Capital Advisors,
    specifically, Cruz, relied on the representations in the Beneficial Ownership Declaration to
    determine whether the identified beneficial owner of the deposited shares was an affiliate of the
    issuer, and to ascertain whether the identified beneficial owner was the person who had the
    actual economic interest in the deposited shares.

                           d.     Scottsdale Capital Advisors' Beneficial Ownership
                                  Declaration Did Not Account for the Selling Customers'
                                  Use of Nominees

            Cruz asserted that the Beneficial Ownership Declaration was "unequivocal," and that the
    parties to the transactions understood Scottsdale Capital Advisors' expectations concerning the
Case 8:18-cv-02869-VMC-CPT Document 15-2 Filed 12/17/18 Page 24 of 113 PageID 110



                                                  - 15 -

    beneficial ownership of the deposited shares. But, as Cruz acknowledged, Scottsdale Capital
    Advisors' Beneficial Ownership Declaration, and the Firm's processes and procedures overall,
    failed to account for the selling customers' use of nominees in the transactions. Cruz testified,
    "[the parties to the transaction] understood what their expectation was. And that was to disclose
    the underlying beneficial owner on that depositor. It could be nominees in there. I really didn't
    care if they were using a nominee. But I needed to know who the owner is."I3

            Because Cruz focused on the beneficial ownership of deposited shares, and not the
    involvement of nominees acting on behalf of beneficial owners, Scottsdale Capital Advisors did
    not conduct a specific search for nominees in its liquidating transactions at any point during the
    relevant period. In the context of this case, the selling customers' use of nominees clouds the
    identity of the actual beneficial owner of the deposited shares, muddles the determination of
    whether the identified beneficial owner is the person with the actual economic interest in the
    deposited shares, and complicates the critical determination of the affiliate or nonaffiliate status
    of the selling customer for purposes of the application of the Rule 144 exemption. See Part
    III.A.3.e. (Rule 144's One-Year Holding Period and the Rule's Applicability to "Affiliates").

                           e.      The Selling Customers and the Liquidating Transactions

            Before we examine the transactions, it is important to note that all 74 million liquidations
    occurred within a vertically integrated microcap liquidation enterprise that John Hurry founded
    and owns. Hurry formed (and owns) Scottsdale Capital Advisors. Hurry established (and owns)
    Cayman Securities, I4 the broker-dealer that served as the qualified intermediary for the
    liquidating transactions and represented the selling customers who deposited the microcap shares
    at Scottsdale Capital Advisors.I5 Hurry also founded (and owns) the firm that cleared the shares,
    Alpine Securities. I6
    13
           A "nominee" is a person or entity that takes possession of securities or other assets for the
    purpose of making transactions on behalf of the owner of the securities or other assets. https://
    www.merri am-web ster. com/d i ctionary/nominee.
    14
            Hurry indirectly owns Cayman Securities through a succession of holding companies,
    limited liability companies, and the family trust.
    15
            A "qualified intermediary" is "any foreign intermediary (or foreign branch of a US
    intermediary) that has entered into a qualified intermediary withholding agreement with the
    IRS." https://www.irs.gov/businesses/international-businesses/ miscellaneous-qualified-
    intermediary-information. Once a foreign entity qualifies as a qualified intermediary, the
    qualified intermediary "is entitled to certain simplified withholding and reporting rules." Id. For
    example, "[a qualified intermediary] is not required to forward documentation obtained from
    foreign account holders to the US withholding agent from whom the [qualified intermediary]
    receives a payment of US source income." Id.
    16
            Alpine Securities' Form BD identifies Hurry as the firm's "Director." Alpine Securities'
    report in BrokerCheck identifies Hurry as the "Chairman of Alpine [Securities'] Board of
    Directors." Hurry indirectly owns Alpine Securities through his ownership of a limited liability
    company (SCA Clearing, LLC) and the family trust.
Case 8:18-cv-02869-VMC-CPT Document 15-2 Filed 12/17/18 Page 25 of 113 PageID 111



                                                  - 16 -


            Scottsdale Capital Advisors, Cayman Securities, and Alpine Securities, together,
    constituted a self-contained system for the processing, liquidation, and distribution of microcap
    securities. Cayman Securities worked exclusively with Scottsdale Capital Advisors, and, in turn,
    Scottsdale Capital Advisors cleared all of its securities transactions through Alpine Securities.
    Gregory Ruzicka," the individual who Hurry hired to manage Cayman Securities' day-to-day
    operations in the Cayman Islands, described Cayman Securities as an "adjunct" of Hurry's
    operations at Scottsdale Capital Advisors, and he stated that Cayman Securities never considered
    using a broker-dealer other than Scottsdale Capital Advisors for its microcap security deposits.

            Alpine Securities' CEO, Christopher Frankel, corroborated Ruzicka's statements about
    the relationship among Hurry's enterprises. For example, at the hearing, Frankel testified that
    Alpine Securities was a "small" "boutique clearing operation" that focused on the kind of
    business that Cayman Securities brought to it.I8 No individual or entity outside of Hurry's
    vertically integrated microcap liquidation enterprise was involved in the preparation, approval, or
    clearing of the microcap securities that Cayman Securities deposited for resale at Scottsdale
    Capital Advisors.

                                 i.        The Selling Customers: Cayman Securities,
                                           Montage Securities, Titan International Securities,
                                           and Unicorn International Securities

            It is also important to note that, while Cayman Securities was Scottsdale Capital
    Advisors' "customer" for all 74 million liquidations (i.e., Cayman Securities deposited the 74
    million shares at Scottsdale Capital Advisors), Cayman Securities made the deposits "FBO," or
    "for the benefit of," of three foreign financial institutions — Montage Securities Corporation
    ("Montage Securities"), Titan International Securities, Inc. ("Titan International Securities"), and
    Unicorn International Securities, LLC ("Unicorn International Securities"). Montage Securities
    was located in Panama. Titan International Securities and Unicorn International Securities were
    entities located in Belize. To complicate matters further, Montage Securities, Titan International
    Securities, and Unicorn International Securities purported to act "FFBO," or "for the further
    benefit of other entities or individuals.

                                 ii.       The Neuro-Hitech, Inc. (NHPI) Transactions (Sky
                                           Walker, Swiss National Securities, and Ireland
                                           Offshore Securities Deposits)

           Between February 7, 2014 and March 12, 2014, Cayman Securities deposited a total of
    60 million shares of microcap issuer, NHPI, at Scottsdale Capital Advisors for resale. Cayman

    17
          Gregory Ruzicka did not testify at the hearing, but Enforcement entered the entirety of
    Ruzicka's on-the-record testimony as an exhibit during the hearing before the Hearing Panel.
    18
            Christopher Frankel, Alpine Securities' CEO, explained that small clearing firms like
    Alpine Securities are "not going to be able to effectively compete . . . with the likes of [large
    clearing firms]. So you have to look at areas of the business that, quite frankly, that the large
    [clearing] firms don't want to transact in."
Case 8:18-cv-02869-VMC-CPT Document 15-2 Filed 12/17/18 Page 26 of 113 PageID 112



                                                - 17 -


   Securities made the deposits for the benefit of Belize-based Unicorn International Securities.
   Unicorn International Securities purported to act for the further benefit of three other Belizean
   corporations, Sky Walker, Inc. ("Sky Walker"), Swiss National Securities, SA ("Swiss National
   Securities"), and Ireland Offshore Securities, SA ("Ireland Offshore Securities").19 Between
   February 26, 2014 and May 7, 2014, Scottsdale Capital Advisors liquidated all 60 million shares
   of NHPI from Cayman Securities' account at the Firm. The liquidations generated net proceeds
   of $264,711.70 for the selling customers (Sky Walker, Swiss National Securities, and Ireland
   Offshore Securities) and commissions of $4,727.68 for Scottsdale Capital Advisors. Scottsdale
   Capital Advisors wired out the proceeds of the NHPI sales to Cayman Securities' bank account.
   After it did so, Scottsdale Capital Advisors did not follow the funds, did not know where the
   funds flowed, and did not know who received the economic benefit of the funds.

                                         (a)    The Issuer — NHPI

          Although NHPI was not a reporting company and had no shares registered with the
   Commission between December 2013 and June 2014,20 NHPI had been registered previously
   with the Commission and made several periodic filings with the Commission between June 2005
   and August 2009.21 NHPI filed its last annual periodic report, the Form 10-K, with the
   Commission on March 31, 2009. The issuer filed an amended Form 10-K on April 30, 2009 (the
   "NHPI Amended Form 10-K"). The NHPI Amended Form 10-K covers the annual period ended
   on December 31, 2008. We have consulted the NHPI Amended Form 10-K to inform our
   discussion of the issuer.

          The NHPI Amended Form 10-K states that NHPI "was originally formed on February 1,
   2005, as Northern Way Resources, Inc., a Nevada corporation, for the purpose of acquiring



   19
           On February 7, 2014, Cayman Securities deposited 20 million shares of NHPI for the
   benefit of Unicorn International Securities for the further benefit of Sky Walker (the "Sky
   Walker Deposit"). On March 12, 2014, Cayman Securities made two deposits of 20 million
   shares of NHPI, for a total deposit of 40 million shares of NHPI. Cayman Securities deposited
   20 million shares of NHPI for the benefit of Unicorn International Securities for the further
   benefit of Swiss National Securities (the "Swiss National Securities Deposit"), and Cayman
   Securities deposited 20 million shares of NHPI for the benefit of Unicorn International Securities
   for the further benefit of Ireland Offshore Securities (the "Ireland Offshore Securities Deposit").
   20
          We obtained NHPI's, VPLM's, and ORFG's periodic filings from the Commission's
   EDGAR system, and, accordingly, we took official notice of the periodic filings discussed in this
   decision. Cf. FINRA Rule 9145(b).
   21
           In August 2009, NHPI filed a Form 15 (Certification and Notice of Termination of
   Registration Under Section 12(g) of the Securities Exchange Act of 1934 or Suspension of Duty
   to File Reports Under Sections 13 and 15(d) of the Securities Exchange Act of 1934) to
   terminate its securities registration and status as a reporting company under the Exchange Act.
   NHPI has made no periodic filings with the Commission since that time.
Case 8:18-cv-02869-VMC-CPT Document 15-2 Filed 12/17/18 Page 27 of 113 PageID 113



                                                 - 18 -

    exploration and early stage natural resource properties."22 The NHPI Amended Form 10-K
    discloses that NHPI changed its name to Neuro-Hitech Pharmaceuticals in January 2006, and
    that the issuer changed its name to Neuro-Hitech, Inc. in August 2006. The NHPI Amended
    Form 10-K describes NHPI as "a specialty pharmaceutical company focused on developing,
    marketing and distributing branded and generic pharmaceutical products primarily in the cough
    and cold markets."

            Between August 2009 (the date of NHPI's last periodic report filing with the
    Commission) and November 2013 (the date of NHPI's first periodic report filing with OTC
    Markets), NHPI did not provide any public information about its operations or financial
    condition.23 OTC Markets Website (Filings and Disclosures). In November 2013,24 however,
    NHPI published on the OTC Markets website: (1) unaudited quarterly reports for each quarter
    dating back to the period ended on March 31, 2012; (2) an annual report for the year ended on
    December 31, 2012; (3) an "Information and Disclosure Statement for the Period Ending
    December 31, 2012;"25 (4) an "Interim Information and Disclosure Statement [T]hrough
    November 20, 2013;" and (5) two attorney letters from NHPI's "corporate counsel,"26 which
    state that the issuer's quarterly and annual reports "constitute[] 'adequate current public
    information' concerning the common stock of [NHPI] quoted on the OTC Markets . . . and
    [NHPI] itself, and 'is available within the meaning of Rule 144(c)(2) under the Securities Act' .
    22
           Although the NHPI Amended Form 10-K states that NHPI was founded in February
    2005, the Attorney Opinion Letters in the Due Diligence Packages for the Sky Walker, Swiss
    National Securities, and Ireland Offshore Securities Deposits are identical and state that NHPI
    was formed in 1996.
    23
            We took official notice of NHPI's, VPLM's, and ORFG's disclosures, filings, and
    financials, as published on the OTC Markets website (https://www.otcmarkets.com/home). See
    FINRA Rule 9145(b).
    24
            After more than four years of not publishing public information about its operations or
    financial condition, NHPI published all of the noted documents on the OTC Markets website
    within a four-day period between November 19, 2013 and November 22, 2013.
    25
          On November 20, 2013, NHPI published on the OTC Markets website an annual
   "Information and Disclosure Statement for the Period Ending December 31, 2012." The Annual
   Information and Disclosure Statement noted that, since 2008, NHPI was "principally engaged in
   the business of development, marketing, sales[,] and distribution of specialty [p]harmaceuticals."

           Two days later, on November 22, 2013, NHPI published an "Interim Information and
    Disclosure Statement [T]hrough November 20, 2013" on the OTC Markets website. The Interim
    Information and Disclosure Statement stated, "[i]n August of 2013, [NHPI] began to move its
    business model toward new oil and natural gas exploration."
    26
            The individual identified as NHPI's corporate counsel in the attorney letters from the
    OTC Markets website is the same person who provided the Attorney Opinion Letters in
    Scottsdale Capital Advisors' Due Diligence Packages for the Sky Walker, Swiss National
    Securities, and Ireland Offshore Securities Deposits.
Case 8:18-cv-02869-VMC-CPT Document 15-2 Filed 12/17/18 Page 28 of 113 PageID 114



                                                - 19 -


   . ." In the months preceding the relevant period (December 2013 to June 2014), specifically, the
   quarterly period ended on September 30, 2013, NHPI reported negative net income of $498,166.

                                         (b)    Scottsdale Capital Advisors' Due Diligence
                                                Packages for the Three NHPI Deposits

           Scottsdale Capital Advisors prepared a Due Diligence Package for each of the three
   NHPI deposits at issue in this case: (1) 20 million shares from Cayman Securities for the benefit
   of Unicorn International Securities for the further benefit of Sky Walker (the Sky Walker
   Deposit); (2) 20 million shares from Cayman Securities for the benefit of Unicorn International
   Securities for the further benefit of Swiss National Securities (the Swiss National Securities
   Deposit); and (3) 20 million shares from Cayman Securities for the benefit of Unicorn
   International Securities for the further benefit of Ireland Offshore Securities (the Ireland
   Offshore Securities Deposit). At the hearing before the Hearing Panel, the Respondents
   proffered the Due Diligence Packages that Scottsdale Capital Advisors prepared as evidence to
   "[d]emonstrate the diligence that [Scottsdale Capital Advisors] performed on the subject
   deposits[,] . . . [and to] show that the sales were exempt from registration, including under Rule
   144 and/or Rule 4(a)(4) . . . ." In order to understand the transactions that culminated in the
   deposit of the NHPI shares at Scottsdale Capital Advisors, and to ascertain what information the
   Firm had in hand when it approved the Sky Walker, Swiss National Securities, and Ireland
   Offshore Securities Deposits, we have carefully scrutinized the contents of the Due Diligence
   Packages.27

                                                (1)      The Deposited Securities Checklist

          The Due Diligence Packages for the Sky Walker, Swiss National Securities, and Ireland
   Offshore Securities Deposits each included a Deposited Securities Checklist. Henry Diekmann
   reviewed the Due Diligence Packages for the Sky Walker, Swiss National Securities, and Ireland
   Offshore Securities Deposits. Cruz signed the Rule 144 Compliance Approval on each of the
   Deposited Securities Checklists. Jay Noiman signed the Broker Approval section of the forms.



   27
            Scottsdale Capital Advisors claims that the Firm may have taken additional steps or
   conducted additional due diligence that may not be reflected or documented in the Due Diligence
   Packages contained in the record. Be that as it may, Scottsdale Capital Advisors produced the
   Due Diligence Packages in support of its defense, and, accordingly, it was incumbent on the
   Firm, as the Respondent asserting that defense, to ensure that it provided the supporting evidence
   needed to corroborate its representations about the due diligence that it conducted. See Ernst &
   Young LLP, Initial Decisions Release No. 249, 2004 SEC LEXIS 831, at *118 (Apr. 16, 2004)
   (explaining that the applicant "bears the burden of proof as to the applicability of the exception
   to its situation because a party asserting an affirmative defense has the burden of establishing it
   by the necessary proof'). For this reason, we have decided to focus our analysis on the
   documentary evidence contained in the record, i.e., the Due Diligence Packages, and not the
   Firm's pro hoc, self-serving, and unsubstantiated representations about other due diligence steps
   that it may or may not have taken.
Case 8:18-cv-02869-VMC-CPT Document 15-2 Filed 12/17/18 Page 29 of 113 PageID 115



                                                 - 20 -


             The Deposited Securities Checklists for the Sky Walker, Swiss National Securities, and
    Ireland Offshore Securities Deposits reveal two important facts common to all three deposits.
    First, the Deposited Securities Checklists show that all three deposits occurred within a one-
    month period between February 7, 2014 and March 12, 2014. And second, most notably, the
    Deposited Securities Checklists disclose that each of the three deposits originated from a $10,000
    promissory note from NHPI as debtor to an individual named "Thomas Collins" (Collins) as
    noteholder (the "Collins/NHPI Promissory Note").

                                                 (2)      The Beneficial Ownership
                                                          Declarations

           The Due Diligence Supporting Documents follow the Deposited Securities Checklist.
   The first of the Due Diligence Supporting Documents in the Due Diligence Packages is the
   Beneficial Ownership Declaration. In the context of these transactions, the beneficial owners of
   the shares deposited at Scottsdale Capital Advisors were the individuals who may have owned or
   controlled Sky Walker, Swiss National Securities, and Ireland Offshore Securities. The
   Beneficial Ownership Declaration discloses the identity of each beneficial owner.

          The Beneficial Ownership Declaration for the Sky Walker Deposit identifies Sky
   Walker's president, Patrick Gentle ("Gentle"), as the beneficial owner of the 20 million NHPI
   shares deposited at Scottsdale Capital Advisors on February 7, 2014.28 The Beneficial
   Ownership Declaration for the Swiss National Securities Deposit identifies Swiss National
   Securities' president, Talal Fouani ("Fouani"), as the beneficial owner of the 20 million NHPI
   shares deposited at Scottsdale Capital Advisors on March 12, 2014.29 The Beneficial Ownership
   Declaration for the Ireland Offshore Securities Deposit identifies an individual named Jeff Cox



    28
            A "CSCT [Cayman Securities] Subaccount List" identifies Patrick Gentle as the
    beneficial owner of several unconnected customers of Cayman Securities. For example, in
    addition to the NHPI shares, Cayman Securities deposited shares of VPLM at Scottsdale Capital
    Advisors for the benefit of Titan International Securities for the further benefit of an entity
    named Cumbre Company, Inc. ("Cumbre Company"). Cayman Securities also deposited shares
    of issuer, Medican Enterprises, Inc. (Symbol: MDCN), for the benefit of Unicorn International
    Securities for the further benefit of an entity named Keyhole Kapital, Inc. ("Keyhole Kapital").
    Patrick Gentle is listed as the beneficial owner of Cumbre Company and Keyhole Kapital.
    29
            The Deposited Securities Checklist for the Swiss National Securities Deposit lists "Talal
    Fanni" as the beneficial owner of the deposited NHPI shares. This is a misspelling because the
    person who signed the Beneficial Ownership Declaration and other transactional documents in
    the Due Diligence Package for the Swiss National Securities Deposit did so as "Talal Fouani." It
    is important to note that this misspelling, "Talal Fanni," carried throughout almost all of the
    forms that Scottsdale Capital Advisors prepared as part of the Due Diligence Package for the
    Swiss National Securities Deposit. Consequently, as Scottsdale Capital Advisors prepared its
    due diligence for the Swiss National Securities Deposit, which included internet searches, the
    Firm did its research, and conducted its internet searches, based on an incorrect spelling of Talal
    Fouani's name.
Case 8:18-cv-02869-VMC-CPT Document 15-2 Filed 12/17/18 Page 30 of 113 PageID 116



                                                 - 21 -


   ("Cox") as the beneficial owner of the 20 million NHPI shares deposited at Scottsdale Capital
   Advisors on March 12, 2014.3°

           Gentle, Fouani, and Cox signed the Beneficial Ownership Declarations to "represent and
   certify" that they were not affiliates of NHPI, that NHPI was not a shell company "to the
   beneficial owner's best knowledge," and that the NHPI securities were "free-trading with no
   resale restrictions" under Rule 144. The Beneficial Ownership Declarations that Gentle, Fouani,
   and Cox signed were neither witnessed nor notarized, and the forms provided no address,
   telephone number, or other contact information for Gentle, Fouani, or Cox.

           Scottsdale Capital Advisors also took no steps to verify the identities of Gentle, Fouani,
   or Cox. The extent of Scottsdale Capital Advisors' investigation of Gentle, Fouani, and Cox
   consisted of searching for their names on the Commission's website (https://www.sec.gov/),
   FINRA's "OFAC [US Department of Treasury's Office of Foreign Asset Control] Search
   Tool,"31 and web-based internet searches. For example, Scottsdale Capital Advisors conducted
   web-based internet searches combining "Patrick Gentle," "Talal Fanni", and "Jeff Cox" with the
   words "securities fraud." But the Firm did not search for Gentle's, Fouani's, or Cox's name
   alone, did not search for Gentle's, Fouani's, or Cox's names in combination with the names of
   the entities through which they acquired the NHPI shares (Sky Walker, Swiss National
   Securities, and Ireland Offshore Securities, respectively), and did not search for Gentle's,
   Fouani's, Cox's names (or their entities' names) in connection with NHPI or NHPI's principals.
   Scottsdale Capital Advisors also did not document any due diligence that may have resulted from
   its web-based internet search results.

                                                 (3)      The Attorney Opinion Letters and
                                                          Underlying Transactional
                                                          Documents

            An Attorney Opinion Letter and several transactional documents are in Scottsdale Capital
    Advisors' Due Diligence Packages. The Attorney Opinion Letter and transactional documents
    purport to explain the transactions that resulted in shares of NHPI going from the issuer, NHPI,
    to Thomas Collins, and from Thomas Collins to Sky Walker, Swiss National Securities, and
    Ireland Offshore Securities and the beneficial owners of those entities (Patrick Gentle, Talal
    Fouani, and Jeff Cox, respectively). The Attorney Opinion Letter provides a chronological
    explanation of the transactions that occurred and culminates with a legal opinion that states that

   30
           The Due Diligence Package for the Ireland Offshore Securities Deposit does not disclose
    Jeff Cox's role within Ireland Offshore Securities.
    31
           FINRA offers an automated method of searching the OFAC Sanctions Program Listings.
   See https://ofac.finra.org/#/. OFAC regulations prohibit transactions with certain persons and
   organizations listed on the OFAC website as "Terrorists" and "Specially Designated Nationals
   and Blocked Persons," as well as listed embargoed countries and regions. See id. FINRA
   advises that member firms check the list on an ongoing basis to ensure that potential customers
   and existing customers are not prohibited persons or entities, and that they are not from
   embargoed countries or regions. See id.
Case 8:18-cv-02869-VMC-CPT Document 15-2 Filed 12/17/18 Page 31 of 113 PageID 117



                                                 - 22 -


    the "shares of [NHPI] (`the Company'), owned by . . . (the `Shareholder[s]') [Sky Walker, Swiss
    National Securities, and Ireland Offshore Securities] can be issued without restricted legend and .
    . . said [s]hares are eligible to be sold by the Shareholder[s] under Rule 144 as free-trading
    stock."32 The transactional documents purportedly support the representations and conclusions
    in the Attorney Opinion Letter.
             The Attorney Opinion Letter begins with a disclaimer, which states:

           As to questions of fact material to such opinions, I have, where relevant facts
           were not independently established, relied upon certifications by principal officers
           of [NHPI]. I have made such further legal and actual examination and
           investigation as I deem necessary for the purposes of rendering this opinion. In
           my examination, I have assumed the genuineness of all signatures, the legal
           capacity of natural persons, the correctness of facts set forth in certificates, the
           authenticity of all documents submitted to me as originals, the conformity to
           original documents of all documents submitted to me as certified or photostatic
           copies, and the authenticity of the originals of such copies. I have also assumed
           that such documents have been duly authorized, properly executed, and delivered
           by each of the parties thereto other than [NHPI].

   The Attorney Opinion Letter then lists the NHPI transfer transactions in chronological order.

           The First Transactional Link: The Collins/NHPI Promissory Note. The Attorney
   Opinion Letter states that each of the three deposits originated with the Collins/NHPI Promissory
   Note. The Collins/NHPI Promissory Note is dated May 1, 2012. The Attorney Opinion Letter
   notes that NHPI issued the Collins/NHPI Promissory Note as a "fee for services"33 "for unpaid
   monies owed for the period beginning May 1, 2012, which was due on July 1, 2012 . . . ."
   Without any explanation, but, presumably based on the terms of the Collins/NHPI Promissory
   Note, the Attorney Opinion Letter asserts that the "Shareholder[s] [Sky Walker, Swiss National
   Securities, and Ireland Offshore Securities] may convert the debt into [NHPI's] common shares
   at [$].0001."

           The Due Diligence Packages for the Sky Walker (Patrick Gentle) and Ireland Offshore
   Securities (Jeff Cox) Deposits contain identical copies of the Collins/NHPI Promissory Note.
   The Due Diligence Package for the Swiss National Securities (Talal Fouani) Deposit does not
   include a copy of the Collins/NHPI Promissory Note. The Collins/NHPI Promissory Note states
   that the note was due and payable no later than July 1, 2012. The Collins/NHPI Promissory Note
   provides that, "[i]n the event this note is not paid by the [sic] July 1, 2012, the above named
   person [Collins] has the right to convert the debt into common shares of the company [NHPI] at

   32
           The Attorney Opinion Letters contained in the three Due Diligence Packages are
   identical, except for the identified owner, or "shareholder," of the NHPI shares — Sky Walker,
   Swiss National Securities, and Ireland Offshore Securities, respectively.
   33
           Unaudited financial statements contained in the Due Diligence Packages for the Sky
    Walker, Swiss National Securities, and Ireland Offshore Securities Deposits indicate that the
    Collins/NHPI Promissory Note was for consulting services that Collins had provided to NHPI.
Case 8:18-cv-02869-VMC-CPT Document 15-2 Filed 12/17/18 Page 32 of 113 PageID 118



                                                  - 23 -

    par value [$](.0001)." The Collins/NHPI Promissory Note explains that Collins had a right of
    conversion if NHPI defaulted on the note, but the note contained no interest rate and no
    provision for either party to provide the other party with notice in the event of default.34 The
    Collins/NHPI Promissory Note, however, stated that a five percent default rate applied if NHPI
    did not comply with the terms of the note.
            Collins and an individual named "David Ambrose" executed the Collins/NHPI
    Promissory Note.35 Ambrose was identified as NHPI's CEO and signed the Collins/NHPI
    Promissory Note on behalf of the issuer. The Collins/NHPI Promissory Note contained an
    address for Collins,36 but the note did not include a telephone number for Collins or any contact

    34
           As the Hearing Panel explained, "there is no provision for where and how payment
    should be made[,]" which is "odd" because "[i]t is almost as though there is no expectation of
    payment."

    35     The Attorney Opinion Letter incorrectly states that the Collins/NHPI Promissory Note
    was "signed by David Ambrose, CEO of [NHPI] and by the Shareholder[s] [Sky Walker, Swiss
    National Securities, and Ireland Offshore Securities]." But Collins, not the Shareholders, signed
    the Collins/NHPI Promissory Note.
    36
            Although the Collins/NHPI Promissory Note contained an address for Collins, Scottsdale
   Capital Advisors did not conduct an internet search of Collins' name in connection with the
   address. The Firm also failed to research whether Collins had any connection to other persons
   identified on an NHPI shareholder list contained in the Due Diligence Packages. (Each of the
   three Due Diligence Packages contains an identical copy of an NHPI shareholder list, dated
   November 14, 2013, and time-stamped 3:29 p.m.). Rather, Scottsdale Capital Advisors
   conducted an internet search of Collins' name with the terms "securities fraud," and the Firm
   searched for Collins' name on the Commission's website (https://www.sec.gov/). The search for
   Collins' name on the Commission's website returned several results, which largely focused on a
   single lawsuit that the Commission had filed against brothers — Thomas Collins and Edward
   Collins. The results list included several documents related to the Commission's lawsuit against
   the brothers, but Scottsdale Capital Advisors printed only one document — Litigation Release No.
   15491 (the "Collins Litigation Release") — from the results list. See https://www.sec.gov/
   litigation/litreleases/lrl 5491.txt (last visited July 20, 2018). The Collins Litigation Release states
   that the Commission's "[c]omplaint, which was filed on December 5, 1995, alleged that, from
   December 1984 to June 1994 [Edward] Collins, along with his now deceased brother, Thomas
   Collins, through their company[,] Lake States, Inc., raised $120 million from 460 investors
   residing in 15 states." Id. Scottsdale Capital Advisors printed the Collins Litigation Release,
   circled the date of the Collins Litigation Release (September 12, 1997), and underlined the
   portion of the Collins Litigation Release related to Thomas Collins being deceased. Based on the
   information contained in the Collins Litigation Release, Scottsdale Capital Advisors notated the
   Commission's search results list, which is contained in each of the three Due Diligence
   Packages, as follows, "[n]ot same person . . . . [t]his person is deceased." Interestingly, although
   the Firm conducted its internet searches of Collins on the Commission's website on January 28,
   2014, April 9, 2014, and April 23, 2014, for the Sky Walker, Swiss National Securities, and
   Ireland Offshore Securities Deposits, respectively, the Collins Litigation Release contained in
   each of the Due Diligence Packages is identical and was printed on January 28, 2014, the date
   that the Firm conducted its internet research for the first NHPI deposit, the Sky Walker Deposit.
                                                                     [Footnote continued on next page]
Case 8:18-cv-02869-VMC-CPT Document 15-2 Filed 12/17/18 Page 33 of 113 PageID 119



                                                  - 24 -


    information (address or telephone number) for NHPI or David Ambrose. In addition, neither
    Ambrose's nor Collins' signature was witnessed or notarized.

            The Second Transactional Link: The Collins/NHPI Stock Conversion Agreement. The
    Attorney Opinion Letter cites to a "Note Conversion Agreement" (the "Collins/NHPI Stock
    Conversion Agreement") to explain how the $10,000 Collins/NHPI Promissory Note converted
    to shares of NHPI common stock. Each of the Due Diligence Packages for the Sky Walker,
    Swiss National, and Ireland Offshore Securities Deposits contains an identical copy of the
    Collins/NHPI Stock Conversion Agreement.

            The Collins/NHPI Stock Conversion Agreement is dated November 15, 2013, 16 months
    after the default date of the Collins/NHPI Promissory Note. The Collins/NHPI Stock Conversion
    Agreement converts the "remainder" of the Collins/NHPI Promissory Note into shares of NHPI
    common stock. According to the Collins/NHPI Stock Conversion Agreement, the remainder of
    the Collins/NHPI Promissory Note was "90% of the [n]ote to [NHPI]," or $9,000, which
    converted to 90 million shares of NHPI's common stock. The Sky Walker, Swiss National, and
    Ireland Offshore Securities Deposits account for 60 million of the converted NHPI shares that
    Thomas Collins received. The record does not contain any information about Collins' remaining
    30 million shares.

           Collins and an individual named "Patrick Thomas" executed the Collins/NHPI Stock
    Conversion Agreement.37 Patrick Thomas was identified as NHPI's president and signed the
    Collins/NHPI Stock Conversion Agreement on behalf of the issuer. The Collins/NHPI Stock
    Conversion Agreement did not contain any contact information (address or telephone number)
    for Collins, Patrick Thomas, or NHPI, and the agreement did not contain a witnessed or
    notarized signature for Patrick Thomas or Collins.

            The Third Transactional Link: The Transfer of the NHPI Shares from Thomas Collins to
    Sky Walker (Patrick Gentle), Swiss National Securities (Talal Fouani), and Ireland Offshore
    Securities (Jeff Cox). To explain the third transactional link that resulted in the transfer of the
    NHPI shares from Thomas Collins to Sky Walker, Swiss National Securities, and Ireland
    Offshore Securities, the Attorney Opinion Letter cites to a: (1) Promissory Note, dated
    September 1, 2013 (the "SSI [Sky Walker, Swiss National Securities, Ireland Offshore
    Securities]/Collins Promissory Note"); (2) Stock Pledge Agreement, dated September 1, 2013
    (the "SSI/Collins Stock Pledge Agreement"); (3) Note Satisfaction Agreement, dated September


    [cont'd]
    Scottsdale Capital Advisors did not take any additional steps to identify the specific Thomas
    Collins involved in the Sky Walker, Swiss National Securities, and Ireland Offshore Securities
    Deposits, and it never determined his identity.
    37
           The Attorney Opinion Letter incorrectly states that NHPI and the "Shareholder[s]" (Sky
    Walker, Swiss National Securities, and Ireland Offshore Securities) entered into the
    Collins/NHPI Stock Conversion Agreement. But Patrick Thomas and Collins, not the
    Shareholders, executed the Collins/NHPI Stock Conversion Agreement.
Case 8:18-cv-02869-VMC-CPT Document 15-2 Filed 12/17/18 Page 34 of 113 PageID 120



                                                 -25-


   16, 2013 (the "SSI/Collins Note Satisfaction Agreement"); and (4) Stock Purchase Agreement,
   dated November 25, 2013 (the "SSI /Collins Stock Purchase Agreement").

           Chronologically, the first document is the SSI/Collins Promissory Note. The Due
   Diligence Packages for the Sky Walker, Swiss National Securities, and Ireland Offshore
   Securities Deposits each contain a copy of the SSI/Collins Promissory Note. Each of the three
   SSI/Collins Promissory Notes is dated September 1, 2013, and each document contains identical
   terms, except for the "Lender," which is identified as Sky Walker, Swiss National Securities, or
   Ireland Offshore Securities, respectively. The SSI/Collins Promissory Note is based on a
   $50,000 loan that Sky Walker, Swiss National Securities, and Ireland Offshore Securities each
   provided to Collins. (Accordingly, Collins purportedly received a total of $150,000.). In
   exchange for the funds from the lenders, Sky Walker, Swiss National Securities, and Ireland
   Offshore Securities, Collins promised to repay the lenders in full, plus seven percent interest, on
   or before November 7, 2013. The SSI/Collins Promissory Note specifies that, in the event of
   default, "the entire principal sum and accrued interest shall, at the option of the holder hereof,
   become at once due and collectible without notice . . . ."

           Collins and Patrick Gentle (as president of Sky Walker), Talal Fouani (as president of
   Swiss National Securities), and Jeff Cox signed the SSI/Collins Promissory Note. The
   SSI/Collins Promissory Note, like the Collins/NHPI Promissory Note, contains no provision for
   either party to give notice to the other party in the event of default, provides no address or
   contact information for Sky Walker, Swiss National Securities, Ireland Offshore Securities,
   Gentle, Fouani, Cox, or Collins, and is not witnessed or notarized.

           The SSI/Collins Promissory Note references the second document noted in the Attorney
   Opinion Letter. Chronologically, the second document in the Attorney Opinion Letter is the
   SSI/Collins Stock Pledge Agreement.38 The Due Diligence Packages for the Sky Walker and
   Ireland Offshore Securities Deposits each contain a copy of the SSI/Collins Stock Pledge
   Agreement. The Due Diligence Package for Swiss National Securities Deposit does not contain
   a copy of the SSI/Collins Stock Pledge Agreement.

           Each SSI/Collins Stock Pledge Agreement contains identical terms, with the exception of
   the identified "Company," Sky Walker or Ireland Offshore Securities, respectively. In the
   SSI/Collins Stock Pledge Agreement, Collins pledges 20 million shares of NHPI to Sky Walker
   and 20 million shares of NHPI to Ireland Offshore Securities. The SSI/Collins Stock Pledge
   Agreement states that "[o]f even date herewith, the company [Sky Walker or Ireland Offshore
   Securities] has loaned to pledger [Collins] the sum of $50,000, which had been memorialized by
   the Promissory Note (the "Note") [the SSI/Collins Promissory Note] . . . ." The SSI/Collins
   Stock Pledge Agreement adds that the "[p]ledger [Collins] has agreed that the repayment of the
   Note [the SSI/Collins Promissory Note] will be secured by the pledge of 20,000,000 shares of
   common stock of [NHPI] held in the name of the [p]ledger [Sky Walker or Ireland Offshore
   Securities] . . . pursuant to the [p]ledge [a]greement [the SSI/Collins Stock Pledge Agreement]."


   38
          The SSI/Collins Promissory Note states that "[t]his [n]ote is secured by a [p]ledge
   [a]greement of even date herewith."
Case 8:18-cv-02869-VMC-CPT Document 15-2 Filed 12/17/18 Page 35 of 113 PageID 121



                                                 - 26 -


            Collins, Gentle, and Cox signed the SSI/Collins Stock Pledge Agreement. The
    SSI/Collins Stock Pledge Agreement provides no address or contact information for Sky Walker,
    Ireland Offshore Securities, Gentle, Cox, or Collins. The SST/Collins Stock Pledge Agreement is
    neither witnessed nor notarized. Finally, and, most notably, each SSI/Collins Stock Pledge
    Agreement (the one for the Sky Walker Deposit and the one for the Ireland Offshore Securities
    Deposit) is dated September 1, 2013, more than two months before Collins received his 90
    million shares of NHPI via the Collins/NHPI Stock Conversion Agreement.39
            The third document in the chronology is the SSUCollins Note Satisfaction Agreement.
    The Due Diligence Packages for Sky Walker, Swiss National Securities, and Ireland Offshore
    Securities Deposits each contain a copy of the SSI/Collins Note Satisfaction Agreement. Each
    SSI/Collins Note Satisfaction Agreement contains identical terms, except for the "Company,"
    which is identified as Sky Walker, Swiss National Securities, or Ireland Offshore Securities,
    respectively. According to the terms of the SSI/Collins Note Satisfaction Agreement, the
    SSI/Collins Promissory Note was due on November 7, 2013, and Sky Walker, Swiss National
    Securities, and Ireland Offshore Securities accepted a portion of Collins' interest in the NHPI
    shares in exchange for full satisfaction of the SSI/Collins Promissory Note. The SSI/Collins
    Note Satisfaction Agreement states:

           On September 1[], 2013[,] Transferor [Collins] delivered to the Company [Sky
           Walker, Swiss National Securities, or Ireland Offshore Securities] his Promissory
           Note ("Note") [the SSI/Collins Promissory Note] and Pledge Agreement ("Pledge
           Agreement") [the SSI/Collins Stock Pledge Agreement] to memorialize and
           secure a loan of $50,000 from Company [Sky Walker, Swiss National Securities,
           or Ireland Offshore Securities] to Transferor [Collins]. Pursuant to the Pledge
           Agreement [the SSI/Collins Stock Pledge Agreement], Transferor [Collins]
           pledged 20,000,000 shares of common stock of [NHPI], held in the name of
           Transferor [Collins] (the "Shares").

            Collins and Gentle , Fouani , and Cox, respectively, signed the SSI/Collins Note
    Satisfaction Agreement. The SSI/Collins Note Satisfaction Agreement is not witnessed or
    notarized, but each document contains an address for Collins and an address, the same address,
    for Sky Walker, Swiss National Securities, and Ireland Offshore Securities.° In addition, the

    39
            Collins did not obtain his NHPI shares until he signed the Collins/NHPI Stock
    Conversion Agreement on November 15, 2013. Collins, Sky Walker, and Ireland Offshore
    Securities signed the SSI/Collins Promissory Notes and SSI/Collins Stock Pledge Agreements on
    September 1, 2013.
    40
            The SSI/Collins Note Satisfaction Agreement identifies 72 Dean Street, Belize City,
    Belize as the address for Sky Walker, Swiss National Securities, and Ireland Offshore Securities.
    Other documents in the record provide varying addresses for these entities and the beneficial
    owners of these entities. For example, a CSCT [Cayman Securities] Subaccount List states that
    Sky Walker's address is "Fourth Floor, The Matalon, Coney Drive, Belize City, Belize," while
    an OTCBB/Pink Sheet Security Deposit Correspondent Representation Letter, signed by a
    representative of Unicorn International Securities, states that Sky Walker's address is 76 Dean
    Street, Belize City, Belize. The CSCT [Cayman Securities] Subaccount List noted above
    identifies 76 Dean Street, Belize City, Belize as the address for Jeff Cox and Ireland Offshore
                                                                   [Footnote continued on next page]
Case 8:18-cv-02869-VMC-CPT Document 15-2 Filed 12/17/18 Page 36 of 113 PageID 122



                                                  - 27 -

    SSI/Collins Note Satisfaction Agreement is dated September 16, 2013, nearly two months before
    the declared default date (November 7, 2013) of the SSI/Collins Promissory Note that forms the
    basis of the issuance of the SSI/Collins Note Satisfaction Agreement.

             The fourth, and final, document that purports to explain the transfer of the NHPI shares
    from Collins to Sky Walker (Patrick Gentle), Swiss National Securities (Talal Fouani), and
    Ireland Offshore Securities (Jeff Cox) is the SSI/Collins Stock Purchase Agreement. The
    Attorney Opinion Letter states that the SSI/Collins Stock Purchase Agreement is dated
    November 25, 2013, and, on that date,41 "Thomas Collins as Seller and the Shareholder [Sky
    Walker, Swiss National Securities, and Ireland Offshore Securities] as Purchaser . . . purchased .
    . . 20,000,000 . . . [s]hares through the payment of an administration fee and the forgiveness of a
    . . . $50,000 . . . loan (the "Loan") which Shareholder [Sky Walker, Swiss National Securities,
    and Ireland Offshore Securities] had previously made to . . . Collins . . . ." The Due Diligence
    Packages for the Sky Walker, Swiss National Securities, and Ireland Offshore Securities
    Deposits do not contain a copy of the SSI/Collins Stock Purchase Agreement referenced in the
    Attorney Opinion Letter.

                                                  (4)      The Nonaffiliate and Non-Shell
                                                           Company Representations

            Scottsdale Capitol Advisors' Rule 144 Team and Due Diligence Packages concentrated
    on documenting the facts necessary to claim the exemption. The Beneficial Ownership
    Declarations, the Attorney Opinion Letters, and the Due Diligence Supporting Documents were
    singularly focused on establishing the nonaffiliate status of the individuals and entities depositing
    shares for liquidation at the Firm, demonstrating that the one-year holding period for the resale of

    [cont'd]
    Securities, "Talal Fanni" and Swiss National Securities, and Patrick Gentle and Keyhole Kapital,
    a second entity for which Gentle serves as a beneficial owner. The CSCT [Cayman Securities]
    Subaccount List also notes that Gentle is the beneficial owner of a third entity, Cumbre
    Company, and that Cumbre Company's address is 70 Dean Street, Belize City, Belize.
    41
            The Beneficial Ownership Declarations for Patrick Gentle, Talal Fouani, and Jeff Cox list
    each beneficial owner's stock acquisition date as November 25, 2013, similar to the SSI/Collins
    Stock Purchase Agreement. The Attorney Opinion Letters for the Sky Walker, Swiss National
    Securities, and Ireland Offshore Securities Deposits also list the stock acquisition date as
    November 25, 2013. Other documents, however, give conflicting dates for Sky Walker's, Swiss
    National Securities', and Ireland Offshore Securities' acquisitions of the NHPI shares. For
    example, the "Alpine Securities Deposited Securities Request Forms" in the Due Diligence
    Packages for the Swiss National Securities and Ireland Offshore Securities Deposits state that
    Swiss National Securities and Ireland Offshore Securities, respectively, acquired their NHPI
    shares on September 16, 2013. The Alpine Securities Deposited Securities Request Form for the
    Sky Walker Deposit of NHPI shares notes that Sky Walker acquired the NHPI shares on
    November 15, 2013, which is the same date that Collins and NHPI entered into the Collins/NHPI
    Stock Conversion Agreement, and NHPI issued the shares to Collins. Scottsdale Capital
    Advisors did not resolve these discrepancies.
Case 8:18-cv-02869-VMC-CPT Document 15-2 Filed 12/17/18 Page 37 of 113 PageID 123



                                                    - 28 -


    restricted securities has been satisfied, and proving that the issuer of the restricted securities that
    were subject to resale was not a shell company.

            To establish the nonaffiliate status of the individuals and entities involved in the Sky
    Walker (Patrick Gentle), Swiss National Securities (Talal Fouani), and Ireland Offshore
    Securities (Jeff Cox) Deposits, the Due Diligence Packages for each of the three deposits contain
    a Beneficial Ownership Declaration,42 in addition a statement from Collins (the "Collins
    Nonaffiliate Statement"). The Collins Nonaffiliate Statement contained in each of the three Due
    Diligence Packages is identical. The Collins Nonaffiliate Statement is dated November 19,
    2013, typewritten, purportedly signed by Collins, and states, in its entirety, "I am not and have
    never been an officer, director, control person, or beneficial owner of more than 10% of any
    class of [NHPI,] and I am not and have never been an affiliate of the Company as that term is
    defined by Rule 144 of the Securities Act of 1933." The Collins Nonaffiliate Statement is not
    witnessed or notarized. Nor does it provide any contact information for Collins.

             To prove that NHPI was not a shell company for purposes of Rule 144, Scottsdale Capital
    Advisors relied on the representations in the Beneficial Ownership Declarations for Gentle,
    Fouani, and Cox,43 the Attorney Opinion Letter in the Due Diligence Packages for the deposits,"
    and the representations of Patrick Thomas (the "Patrick Thomas Non-Shell Company
    Statement"), the person identified as NHPI's president on the Collins/NHPI Stock Conversion
    Agreement and the Patrick Thomas Non-Shell Company Statement. The Patrick Thomas Non-
    Shell Company Statement is dated November 19, 2013 (like the Collins Non-Affiliate
    Statement), typewritten, purportedly signed by Thomas, and states, in its entirety, "As reflected
    in the filings of [NHPI] available at OTCMarkets.com, the Company is not now and has never
    been a 'shell' as defined by Rule 12b-2 of the Securities Exchange Act of 1934." The Patrick
    Thomas Non-Shell Company Statement is not witnessed or notarized, and it does not provide
    any contact information for Thomas.

            Scottsdale Capital Advisors also relied on portions of two of the unaudited financial
    statements, which NHPI published on the OTC Markets website on November 19, 2013, to
    establish that NHPI was not a shell company. The two unaudited financial statements contained

    42
           The Beneficial Ownership Declarations for Patrick Gentle, Talal Fouani, and Jeff Cox,
    which were discussed in Part III.A.6.e.ii.(b)(2) (The [NHPI] Beneficial Ownership Declarations),
    served as Scottsdale Capital Advisors' proof that Gentle, Fouani, and Cox were not affiliates of
    NHPI.
    43
            The Beneficial Ownership Declaration asked the beneficial owner to check "yes" or "no"
    in response to the question, "To Beneficial Owner's best knowledge, has the issuer ever been a
    shell company as defined in Rule 144(i)(1) of the Securities Act[]?" Gentle, Fouani, and Cox
    checked "no" on each of their respective Beneficial Ownership Declarations.
    44
           The Attorney Opinion Letter states that NHPI's "latest OTC Information and Disclosure
    Statement shows that the Company is actively pursuing the acquisition of mineral rights leases
    and other avenues within the oil and gas space . . . . [and,] [a]ccording to this documentation, the
    Company does not meet the definition of a "shell" under Rule 144 . . . ."
Case 8:18-cv-02869-VMC-CPT Document 15-2 Filed 12/17/18 Page 38 of 113 PageID 124



                                                 - 29 -


    in the Due Diligence Packages for the Sky Walker (Patrick Gentle), Swiss National Securities
    (Talal Fouani), and Ireland Offshore Securities (Jeff Cox) Deposits are identical, as evidenced by
    certain unintelligible handwritten notations located at the top of the two statements. The first
    unaudited financial statement is an NHPI balance sheet for the quarterly period ended on June
    30, 2012. The second unaudited financial statement is a consolidated balance sheet for the
    annual period ended on December 31, 2012. Scottsdale Capital Advisors suggests that the
    unaudited financial statements demonstrate that NHPI had assets and liabilities, had operations
    and non-cash assets, and was not a shell company within the meaning of Rule 144(i).

                                                 (5)      Promotional Activity in Shares of
                                                          NHPI During the Relevant Period

            Between February 7, 2014 and March 12, 2014, Cayman Securities deposited 60 million
    unregistered shares of NHPI at Scottsdale Capital Advisors for the benefit of Unicorn
    International Securities for the further benefit of Sky Walker (Patrick Gentle), Swiss National
    Securities (Talal Fouani), and Ireland Offshore Securities (Jeff Cox). Between February 26,
    2014 and May 7, 2014, Scottsdale Capital Advisors liquidated all 60 million unregistered
    shares of NHPI from Cayman Securities' account at the Firm. There was promotional activity
    in NHPI prior to, and during, this period (February 7, 2014 (date of first NHPI-related deposit)
    to May 7, 2014 (date of last NHPI-related liquidation)).

           The Due Diligence Packages for the Sky Walker, Swiss National Securities, and Ireland
   Offshore Securities Deposits each contain a printout of "Stock Promotions by Symbol" from
   stockpromoters.com (the "Stock Promotions Printout"). The Stock Promotions Printout for the
   Sky Walker Deposit shows that NHPI had been promoted five times on four specific dates — one
   date in February 2013 and three dates in December 2013.45 The promotional activity in
   December 2013 took place approximately two weeks after Collins and NHPI entered into the
   Collins/NHPI Stock Conversion Agreement and three months after Collins entered into a
   promissory note with (via the SSI/Collins Promissory Note), and transferred his shares of NHPI
   to Sky Walker, Swiss National Securities, and Ireland Offshore Securities.46

           The Stock Promotions Printout for the Swiss National Securities Deposit showed NHPI
   promotional activity between February 2011 and February 2013, a range that is outside of the
   period relevant to the deposits and liquidations of the NHPI shares discussed in this case. The
   Stock Promotions Printout for the Ireland Offshore Securities Deposit was incomplete. Although
   the Stock Promotions Printout showed that NHPI had been promoted 22 times during the
   researched period, the Stock Promotions Printout for the Ireland Offshore Securities Deposit

   45
          The promotional activity in December 2013 occurred on December 3, 2013, December 4,
   2013, and December 5, 2013, respectively.
   46
          The Collins/NHPI Stock Conversion Agreement is dated November 15, 2013. The
   SSI/Collins Promissory Note and SSI/Collins Stock Pledge Agreement is each dated September
   1, 2013. The SSI/Collins Note Satisfaction Agreement is dated September 16, 2013. The
   SSI/Collins Stock Purchase Agreement, which is not located in the record, is purportedly dated
   November 25, 2013.
Case 8:18-cv-02869-VMC-CPT Document 15-2 Filed 12/17/18 Page 39 of 113 PageID 125



                                                 - 30 -


    contained only the first 10 promotions of that 22-promotions list. Notably, however, all 10
    instances of promotional activity from the incomplete Stock Promotions Printout for the Ireland
    Offshore Securities Deposit occurred on three dates in March 2014 — March 12, 2014, March 13,
    2014, and March 14, 2014. These dates in March 2014 are about one month after the Sky
    Walker Deposit on February 7, 2014, and within days of the deposit date (March 12, 2014) for
    the Swiss National Securities and Ireland Offshore Securities Deposits.

           At the hearing, Enforcement introduced a complete Stock Promotions Printout for NHPI
   for the period between February 2013 and June 2014.47 Enforcement's Stock Promotions
   Printout showed that NHPI had been promoted 17 times between the date of the first NHPI
   deposit on February 7, 2014 and the date of the last NHPI liquidation on May 7, 2014.48 Of
   these 17 occasions, two promotions occurred on February 10, 2014 and February 11, 2014,
   respectively, within days of the Sky Walker Deposit on February 7, 2014, and 15 promotions
   occurred between March 11, 2014 and March 14, 2014, within days of the Swiss National
   Securities and Ireland Offshore Securities Deposits on March 12, 2014.49




   47       Enforcement also introduced an NHPI Stock Alert from stockreads.com. The NHPI
   Stock Alert touted a "91% Accurate Stock Signal" and stated that NHPI was a "Breakout Alert."
   The NHPI Stock Alert advised readers that "*NHPI* New Crowd Favorite Could Run!" The
   NHPI Stock Alert also added that NHPI was then-trading at $0.035, and that "we [the writer,
   identified as Penny Stock Crowd] believe that NHPI [c]ould [b]e [t]he #1 [p]ercentage [1]eader
   [i]n [t]he [w]hole [m]arket[.] [O]ver the next 2-3 days[,] we could have a monster 200-300%
   [g]ain!" The NHPI Stock Alert is dated March 11, 2014, one day before the Swiss National
   Securities and Ireland Offshore Securities Deposits on March 12, 2014.
   48
          Enforcement's Stock Promotions Printout showed that NHPI had been promoted 24 times
   between February 2013 and June 2014 — two times in February 2013, three times in December
   2013, two times in February 2014, 15 times in March 2014, one time May 2014, and one time in
   June 2014.
   49
           Henry Diekmann testified that he would have examined NHPI's promotional activity as
   part of his Rule 144 review for deposits of restricted securities, but he did not recall doing so for
   the Sky Walker, Swiss National Securities, and Ireland Offshore Securities Deposits that are the
   subject of this case. When Enforcement asked Diekmann, more generally, whether "promotional
   activity going on at the time of the deposit . . . is . . . suspicious to you[,]" Diekmann responded,
   "No. A promotion generally is not necessarily a red flag." After some thought, Diekmann
   revised his answer. Diekmann testified, "I mean, we . . . try to link it to the customer . . . .
   [W]e'll often follow up and get promotion representations from the customer . . . [or] the issuer."
   Diekmann, however, acknowledged that linking an issuer's promotional activity to a customer
   "would be something difficult to reveal" if a nominee were involved in the transaction.
Case 8:18-cv-02869-VMC-CPT Document 15-2 Filed 12/17/18 Page 40 of 113 PageID 126



                                                - 31 -


                               iii.      The Voip-Pal.com (VPLM) Transaction (Third
                                         VHB International Deposit)

            There is one VPLM deposit at issue in this case - the "Third VHB International
    Deposit."5° On February 6, 2014, Cayman Securities deposited a total of 9.32 million shares of
    microcap issuer, VPLM, at Scottsdale Capital Advisors for resale. Cayman Securities made the
    deposit for the benefit of Panama-based Montage Securities. Montage Securities purported to act
    for the further benefit of a Bolivian entity named VHB International, Ltd. ("VHB International").
    Between February 20, 2014 and June 6, 2014, Scottsdale Capital Advisors liquidated 7.81
    million shares of VPLM from Cayman Securities' account at the Firm.51 The sales generated net
    proceeds of $1.41 million for VHB International and commissions of $22,172.92 for Scottsdale
    Capital Advisors.52 Scottsdale Capital Advisors wired out the proceeds of the VPLM sales to
    Cayman Securities' bank account. The Firm did not follow the funds, did not know where the
    funds flowed, and did not know who received the economic benefit of the funds.

                                         (a)    The Issuer - VPLM

            Between December 2013 and June 2014, VPLM was not a reporting company and had no
    shares registered with the Commission. VPLM, however, did publish several periodic reports on
    the OTC Markets website during that period. We have consulted an annual report (the "VPLM
    Annual Report") that VPLM published on the OTC Markets website close to the relevant period
    for our discussion of VPLM, its financials, and its operations. VPLM published the VPLM
    Annual Report on the OTC Markets website on November 6, 2013. The VPLM Annual Report
    covers the annual period ended on September 30, 2013.


    50
           The Respondents proffered Due Diligence Packages for four VPLM-related deposits: (1)
   the First VHB International Deposit on October 10, 2013; (2) the Second VHB International
   Deposit on January 16, 2014; (3) the Third VHB International Deposit on February 6, 2014; and
   (4) the Cumbre Company Deposit on May 28, 2014. See Part III.A.6.e.ii.(b) (Scottsdale Capital
   Advisors' Due Diligence Packages for the Three NHPI Deposits). It is the Third VHB
   International Deposit that is the subject of Enforcement's complaint. In its decision, the Hearing
   Panel thoroughly examined the Due Diligence Packages for two VPLM-related deposits - the
   Third VHB International Deposit (the deposit that was the subject of Enforcement's complaint)
   and the Cumbre Company Deposit. The Hearing Panel explained that it reviewed the Cumbre
   Company Deposit "as evidence of other similar conduct for purposes of sanctions." On appeal,
   we have decided to provide an in depth analysis of only the Third VHB International Deposit
   because it forms the basis of Enforcement's allegations against the Respondents.
    51
         The record does not disclose what happened with the remaining 1.51 million shares of
    VPLM that were in the Cayman Securities' account for the further benefit of VHB International.
    52
            VHB International purportedly acquired its shares of VPLM at a cost of $0.008186 per
    share. Based on that per share price, VHB International's total acquisition cost for the 7.81
    million VPLM shares was $63,932.66. VHB International therefore obtained a profit of $1.35
    million (or more than 2,000 percent) on the transactions.
Case 8:18-cv-02869-VMC-CPT Document 15-2 Filed 12/17/18 Page 41 of 113 PageID 127



                                                 - 32 -


           The VPLM Annual Report states that, in 1997, VPLM was incorporated in Nevada as All
   American Casting International, Inc. The VPLM Annual Report discloses that VPLM changed
   its name from All American Casting International to VOIP MDI.com in 2004, and that the issuer
   changed its name from VOIP MDI.com to Voip-Pal.com in 2006. The VPLM Annual Report
   states that the issuer is headquartered in Bellevue, Washington.53 The VPLM Annual Report
   describes VPLM as a "technical leader in the broadband Voice-over-Internet Protocol (`VoIP')
   market with the ownership and development of a portfolio of leading edge VoIP Patent
   Applications."

           The VPLM Annual Report states that "the VoIP services market . . . had revenues of $63
   billion in 2012 and is experiencing double digit year-over-year growth." But the VPLM Annual
   Report also discloses that VPLM's revenues for the annual period ended on September 30, 2013
   was $151, and that the issuer's revenues for the annual period ended on September 30, 2012 was
   $187. In fact, for the annual period ended on September 30, 2013, the VPLM Annual Report
   reports a deficit of $5.91 million and expenses totaling more than $3.38 million, which includes a
   $2.80 million line item described as "[s]tock based compensation."54

                                          (b)    Scottsdale Capital Advisors' Due Diligence
                                                 Package for the VPLM Deposit

           Scottsdale Capital Advisors prepared a Due Diligence Package for Cayman Securities'
   deposit of 9.32 million shares of VPLM for the benefit of Montage Securities for the further
   benefit of VHB International. We have reviewed that Due Diligence Package to determine what
   information Scottsdale Capital Advisors had gathered when it approved the Third VHB
   International Deposit.

                                                 (1)      The Deposited Securities Checklist

          The Due Diligence Package for the Third VHB International Deposit followed Scottsdale
   Capital Advisors' standardized order for all Due Diligence Packages. The first document in the
   Due Diligence Package for the Third VHB International Deposit is the Deposited Securities
   Checklist. A member of the Rule 144 Team reviewed the Due Diligence Package for the Third
   VHB International Deposit. Cruz signed the 144 Compliance Approval on the Deposited
   Securities Checklist, and Jay Noiman signed the Broker Approval section of the form.




    53
           The VPLM Annual Report describes VPLM's facilities as "[o]ffice space . . . leased for
    administrative purposes only for $79 a month . . . . [, and] a month to month rent of $30 per
    month . . . to store MagicJack hardware acquired over [four] years ago with the intent of selling
    MagicJacks to the public." The VPLM Annual Report notes that sales of MagicJacks are no
    longer part of the issuer's operations.
    54
            Three pages of the 20-page VPLM Annual Report appears in the Due Diligence Package
    for the VHB International Deposit.
Case 8:18-cv-02869-VMC-CPT Document 15-2 Filed 12/17/18 Page 42 of 113 PageID 128



                                                - 33 -


                                                (2)      The Beneficial Ownership
                                                         Declaration

            The Due Diligence Supporting Documents follow the Deposited Securities Checklist in
   the Due Diligence Package for the Third VHB International Deposit. The first key document
   located among the Due Diligence Supporting Documents is the Beneficial Ownership
   Declaration. The Beneficial Ownership Declaration for the Third VHB International Deposit
   identifies Victor Hugo Bretel ("Bretel") as the beneficial owner of the 9.32 million shares of
   VPLM deposited at Scottsdale Capital Advisors on February 6, 2014. Some documents in the
   Due Diligence Package for the Third VHB International Deposit identify Bretel as VHB
   International's "owner" or "managing member," while other documents state that he is the
   company's "president." Bretel signed the Beneficial Ownership Declaration in the Due
   Diligence Package for the Third VHB International Deposit to "represent" that he was not an
   affiliate of VPLM, that VPLM was not a shell company, and that the VPLM securities were free-
   trading under Rule 144. The Beneficial Ownership Declaration that Bretel signed was not
   witnessed or notarized, and the form provided no address, telephone number, or other contact
   information for Bretel or VHB International.

           Scottsdale Capital Advisors obtained a copy of Bretel's Bolivian passport, but did not
   otherwise seek to verify Bretel's identity.55 For example, the Firm searched for Bretel's and
   VHB International's names on the Commission's website (https://www.sec.gov/), FINRA's
   OFAC Search Tool, and web-based internet searches. The Firm also conducted web-based
   internet searches combining "Victor Hugo Bretel" with "securities fraud" and "VHB
   International Ltd." and "securities fraud." Scottsdale Capital Advisors, however, failed to search
   for Bretel's name in combination with VHB International, and it failed to search for Bretel's or
   VHB International's names in connection with VPLM or VPLM's officers.56 Scottsdale Capital
   Advisors also did not document any due diligence that may have resulted from its web-based
   internet search results.




    55
           The Due Diligence Package for the Third VHB International Deposit contains a letter
   from Bretel, which is dated November 8, 2013 (the "Victor Bretel Letter"). The Victor Bretel
   Letter seeks "to confirm . . . the physical address for VHB International . . . and to further
   confirm that VHB [International] is Inlot engaged in promoting VPLM stock . . . ." Bretel
   signed the Victor Bretel Letter and provided a Bolivian address for VHB International, but the
   Victor Bretel Letter was not witnessed or notarized.
    56
           Scottsdale Capital Advisors obtained a list of VPLM's officers (the "VPLM Officers
   List") from the website of the Nevada Secretary of State on February 7, 2014. The VPLM
   Officers List provides the names of five VPLM officers. Using the VPLM Officers List,
   Scottsdale Capital Advisors searched for VPLM (as "VOIP Pal.com Inc."), and VPLM's
   officers, when it conducted its web-based internet research. As was the case with "Talal Fanni"
   in lieu of Talal Fouani, the Firm, once again, incorrectly searched for the name of one of
   VPLM's five officers.
Case 8:18-cv-02869-VMC-CPT Document 15-2 Filed 12/17/18 Page 43 of 113 PageID 129



                                                - 34 -


                                                (3)      The Attorney Opinion Letter and
                                                         Underlying Transactional
                                                         Documents

            The Due Diligence Package for the Third VHB International Deposit suggests that VHB
    International obtained its VPLM shares from an entity named Locksmith Financial Corporation
    ("Locksmith Financial"), and that Locksmith Financial obtained its VPLM shares directly from
    the issuer, VPLM. The Attorney Opinion Letter and supporting transactional documents, which
    follow the Deposited Securities Checklist and Beneficial Ownership Declaration in the Due
    Diligence Package for the Third VHB International Deposit, purport to explain the transactions.

           The First Transactional Link: The Locksmith Financial/VPLM Verbal Line of Credit.
    The Attorney Opinion Letter for the Third VHB International Deposit focuses on the first
    chronological transaction, a verbal line of credit between Locksmith Financial as lender and
    VPLM as borrower (the "Locksmith Financial/VPLM Verbal Line of Credit"). The Attorney
    Opinion Letter states:57

           [B]eginning in July 2010[,] Locksmith [Financial] loaned [VPLM] monies to pay
           various operating expenses . . . . On or about August 13, 2013, [VPLM] entered
           into a settlement agreement by which the parties agreed to settle $58,636.24 of
           [the] debt in exchange for common stock in [VPLM] . . . . On or about August 15,
           2013, [VPLM's] Board of Directors resolved to issue [29.32 million] shares of
           [VPLM's] common stock [to Locksmith Financial] pursuant to the settlement
           agreement.

            The Due Diligence Package for the Third VHB International Deposit contains a "Loan
    Agreement," dated August 15, 2013, between Locksmith Financial as "Lender" and VPLM as
    "Borrower" (the "Locksmith Financial/VPLM Loan Agreement"). The Locksmith
    Financial/VPLM Loan Agreement memorializes the Locksmith Financial/VPLM verbal line of
    credit and states:

           On August 1, 2012, the "Lender" [Locksmith Financial] agreed to advance funds
           as loans against a revolving line of credit to a limit of [$1.5 million] to the
           "borrower" [VPLM]. The borrower [VPLM] agreed to pay simple interest at an
           annual rate of 5.5 [percent] on outstanding amounts. The loans can be repaid in
           full or in part by the borrower [VPLM] at any time without penalty. The lender
           [Locksmith Financial] has the right to demand payment in full or in part at
           anytime. This agreement is to document and formalize the verbal arrangement
           entered into on Aug[ust] 1, 2012.




    57
            The Due Diligence Package for the Third VHB International Deposit contains the results
    of a search on the California State Bar's website for the name of the attorney who drafted the
    Attorney Opinion Letter. The search returned nothing of importance.
Case 8:18-cv-02869-VMC-CPT Document 15-2 Filed 12/17/18 Page 44 of 113 PageID 130



                                                - 35 -


           An individual named Dennis Chang signed the Locksmith FinancialNPLM Loan
    Agreement on behalf of VPLM,58 and a person named Richard Kipping ("Kipping") signed the
    loan agreement on behalf of Locksmith Financia1.59 The Locksmith FinancialNPLM Loan
    Agreement is neither witnessed nor notarized.

           The Due Diligence Package for the Third VHB International Deposit contains a "Debt
    Settlement Agreement," dated August 15, 2013, between VPLM and Locksmith Financial (the
    "Locksmith FinancialNPLM Debt Settlement Agreement"). The Locksmith Financial/VPLM
    Debt Settlement agreement identifies as Locksmith Financial as the "Creditor." The Locksmith
    FinancialNPLM Debt Settlement Agreement states:

           The Creditor [Locksmith Financial] has[,] from time to time starting July 1,
           2010[,]60 loaned the Company [VPLM] monies to pay outstanding bill[s]. The
           Company [VPLM] is indebted to the Creditor [Locksmith Financial] in the
           amount of $58,636.24 as of July 31, 2012 (the "Debt") to Locksmith Financial
           Corporation; and

           The Company [VPLM] wishes to settle partial Debt, namely $58,636.24, by
           allotting and issuing securities in the capital of the Company [VPLM] to the
           Creditor [Locksmith Financial] and the Creditor [Locksmith Financial] is
           prepared to accept such securities in full satisfaction of the Debt mentioned
           above.61

    58
           The VPLM Officers List identifies Dennis Chang as VPLM's "president," "secretary,"
    "treasurer," and "director."
    59
            The Attorney Opinion Letter states, "I have been informed that Locksmith [Financial] is
    controlled by Richard Kipping." Other documents in the Due Diligence Package for the Third
    VHB International Deposit identify Kipping as Locksmith Financial's "president" or the
    company's "Authorized Signatory."
    60
            The Attorney Opinion Letter and Locksmith FinancialNPLM Debt Settlement
    Agreement each state that the payments from Locksmith Financial to VPLM date back to July
    2010. The Due Diligence Package for the Third VHB International Deposit contains redacted
    portions of Locksmith Financial's "Business Banking Statement[s]" between July 2010 and
    November 2010, which purport to show payments from Locksmith Financial to VPLM during
    that period. The Locksmith FinancialNPLM Loan Agreement, however, asserts that Locksmith
    Financial's payments to VPLM date back to August 2012. Scottsdale Capital Advisors did not
    resolve the discrepancy.
    61
            The Locksmith FinancialNPLM Loan Agreement states that the Locksmith Financial
    agreed to advance funds to VPLM against a revolving line of credit to a limit of $1.5 million.
    The Locksmith FinancialNPLM Debt Settlement Agreement, which was executed on the same
    day as the Locksmith FinancialNPLM Loan Agreement states that VPLM owed Locksmith
    Financial $58,636.24 as of July 31, 2012. The Locksmith FinancialNPLM Debt Settlement
    Agreement, however, also states that the Locksmith FinancialNPLM Debt Settlement
    Agreement was "to settle partial Debt, namely, $58,636.24," and that Locksmith Financial
                                                                  [Footnote continued on next page]
Case 8:18-cv-02869-VMC-CPT Document 15-2 Filed 12/17/18 Page 45 of 113 PageID 131



                                                 - 36 -

                                             *      *       *

           The Company [VPLM] agrees to allot and issue to the Creditor [Locksmith
           Financial] . . . a total [29.32 million] shares in the capital of the Company (the
           "Shares") at a deemed price of $0.002 per Share for each $0.002 of indebtedness,
           as payment of the Debt, and the Creditor [Locksmith Financial] agrees to accept
           the Shares as payment of the partial Debt, leaving the Company [VPLM] indebted
           to the Creditor [Locksmith Financial] in the amount of $0 following this
           transaction.

            The same individuals who signed the Locksmith FinancialNPLM Loan Agreement also
    signed the Locksmith FinancialNPLM Debt Settlement Agreement — Dennis Chang on behalf of
    VPLM and Kipping on behalf of Locksmith Financial. In addition, two other VPLM
    representatives, Carl Mattera and Thomas Sawyer,62 signed the Locksmith FinancialNPLM Debt
    Settlement Agreement. The Locksmith Financial/VPLM Debt Settlement Agreement is not
    witnessed or notarized.

            The Due Diligence Package for the Third VHB International Deposit also contains an
    undated Notice of Conversion of Debt (the "Locksmith Financial Notice of Conversion"). The
    Locksmith Financial Notice of Conversion reiterated the "amount of debt to be converted"
    ($58,636.24), "price per share of conversion" ($0.002), and "total number of shares issued"
    (29.32 million), as detailed in the Locksmith Financial/VPLM Debt Settlement Agreement. The
    Locksmith Financial Notice of Conversion also notified VPLM of Locksmith Financial's intent
    to "convert $58,636.24 of the debt . . . that it owns in [VPLM] . . . into shares of common stock
    of the Company [VPLM]," and it requested that VPLM issue the shares to the company.
    Kipping signed the Locksmith Financial Notice of Conversion as the company's "authorized
    signatory," but the Locksmith Financial Notice of Conversion is not witnessed or notarized, and
    it contains no contact information for Locksmith Financial or Kipping.



    [cont'd]
    agreed "to accept the [VPLM] Shares as payment of the partial Debt, leaving [VPLM] indebted
    to [Locksmith Financial] in the amount of $0 following the transaction." (emphasis added).
    Although the total amount of VPLM's indebtedness to Locksmith Financial was not readily
    apparent from Scottsdale Capital Advisors' Deposited Securities Checklist, the Locksmith
    FinancialNPLM Loan Agreement, or the Locksmith FinancialNPLM Debt Settlement
    Agreement, a document titled "Locksmith [Financial] Payment to [VPLM] by Category" states
    that VPLM received "total credits" of $187,887.67 from Locksmith Financial and VPLM paid
    "total debits" of $129,251.43 to Locksmith Financial. Subtracting the total debits from the total
    credits leaves a balance of $58,636.24, but it remains unclear whether the Locksmith
    FinancialNPLM Debt Settlement Agreement is extinguishing VPLM's debt based on a full or
    partial payment of monies due to Locksmith Financial.
    62
         The VPLM Officers List identifies Carl Mattera and Thomas Sawyer as "Directors" of
    VPLM.
Case 8:18-cv-02869-VMC-CPT Document 15-2 Filed 12/17/18 Page 46 of 113 PageID 132



                                                 - 37 -

             Finally, the Due Diligence Package for the Third VHB International Deposit contains a
    letter, dated December 16, 2013, from an individual named Thomas Sawyer (the "Thomas
    Sawyer Statement"). The Thomas Sawyer Statement identifies Thomas Sawyer as VPLM's
    Chairman and CEO.63 The Thomas Sawyer Statement adds some context for the representations
    contained in the Locksmith FinancialNPLM Loan Agreement, Locksmith FinancialNPLM Debt
    Settlement Agreement, Locksmith Financial Notice of Conversion, and Attorney Opinion Letter.
    The Thomas Sawyer Statement "represent[s] and certiff ies]" that the:

           Security [the VPLM shares] derives from a verbal line of credit, whereby
           Locksmith Financial . . . agreed to make periodic advances to [VPLM] and the
           Security [the VPLM shares] derives from Credit Line [the verbal line of credit]
           advances made by Seller [Locksmith Financial] to [VPLM] over one year ago. On
           or about August 15, 2013, [VPLM] and Seller [Locksmith Financial] agreed to
           settle a portion of debt derived from the Credit Line [the verbal line of credit] for
           no additional consideration.

           The Thomas Sawyer Statement provides VPLM's name, address, telephone number,
    website, and trading symbol, but it does not contain any specific contact information for Sawyer,
    including Sawyer's address, telephone number, or email address. In addition, although Sawyer
    purportedly signed the Thomas Sawyer Statement, the statement is not witnessed or notarized.

            The Second Transactional Link: The VHB International/Locksmith Financial Stock
    Purchase Agreement. To explain Locksmith Financial's transfer of its 29.32 million shares of
    VPLM to VHB International, the Due Diligence Package for the Third VHB International
    Deposit contains only a "Stock Purchase Agreement," dated August 23, 2013,64 between
    Locksmith Financial as "Buyer" and VHB International as "Seller" (the "VHB
    International/Locksmith Financial Stock Purchase Agreement"). The VHB
    International/Locksmith Financial Stock Purchase Agreement does not explain the circumstances
    that resulted in Locksmith Financial becoming indebted to VHB International. Rather, the VHB
    International/Locksmith Financial Stock Purchase Agreement identifies Locksmith Financial as
    owning 29.32 million shares of VPLM, that VHB International is the buyer, and that the
    purchase price is $240,000. It further states:

    63
         The VPLM Officers List identifies Thomas Sawyer as a VPLM "Director," not as
    VPLM's Chairman or CEO. See notes 77 and 84.
    64
            The Locksmith Financial/VPLM Loan Agreement and Locksmith Financial/VPLM Debt
    Settlement Agreement are each dated August 15, 2013. The VHB International/Locksmith
    Financial Stock Purchase Agreement is dated August 23, 2013. Despite the temporal proximity
    of the transactions resulting in the preparation and execution of these documents, none of the
    documents between Locksmith Financial and VPLM contemplates the near-contemporaneous
    transaction between Locksmith Financial and VHB International. The only document that
    speaks directly to the transfer of the VPLM shares from Locksmith Financial to VHB
    International is the VHB International/Locksmith Financial Stock Purchase Agreement, which is
    the operative document for the transfer of the shares from Locksmith Financial to VHB
    International.
Case 8:18-cv-02869-VMC-CPT Document 15-2 Filed 12/17/18 Page 47 of 113 PageID 133



                                                  - 38 -

                                              *      *       *

           Purchase and Sale . . . . Seller [Locksmith Financial] agrees to sell the Shares to
           Buyer [VHB International] and Buyer [VHB International] agrees to purchase the
           Shares from Seller [Locksmith Financial], free and clear of all liens, claims,
           pledges, mortgages, restrictions, obligations, security interests and encumbrances
           of any kind, nature and description.65

                                              *      *       *

           The VHB International/Locksmith Financial Stock Purchase Agreement provides
    addresses for Locksmith Financial and VHB International.66 Richard Kipping, as "president,"
    signed the VHB International/Locksmith Financial Stock Purchase Agreement on behalf of
    Locksmith Financial. An individual named Andrew Godfrey,67 identified as the "president" of
    VHB International, signed the VHB International/Locksmith Financial Stock Purchase
    Agreement on behalf of VHB International. Kipping's and Godfrey's signatures on the VHB
    International/Locksmith Financial Stock Purchase Agreement are not witnessed or notarized.




    65
             As part of the VHB International/Locksmith Financial Stock Purchase Agreement,
    Locksmith Financial "represents and warrants" to VHB International that Locksmith Financial
    "is the lawful owner of the Shares with good and marketable title thereto, and [Locksmith
    Financial] has the absolute right to sell, assign, convey, transfer and deliver the Shares and any
    and all rights and benefits incident to the ownership thereof . . . ."
    66
           The VHB International/Locksmith Financial Stock Purchase Agreement lists Locksmith
    Financial's address at a location in Vancouver, British Columbia, Canada. The VHB
    International/Locksmith Financial Stock Purchase Agreement lists VHB International's address
    as "The Matalon, Coney Dr., Suite 404, Belize City, Belize." A CSCT [Cayman Securities]
    Subaccount List provides the same address for Sky Walker (NHPI Deposit, Beneficial Owner,
    Patrick Gentle). Bretel, however, "confirms" in the Victor Bretel Letter that VHB International's
    physical address is in "La Paz, Bolivia." Scottsdale Capital Advisors did not resolve this
    discrepancy.
    67
           Henry Diekmann emailed Cayman Securities' representatives, Gregory Ruzicka and
    Craig D'Mura, to ask for "an explanation [of] why VHB International has Andrew Godfrey
    signing the purchase agreement and[, why Andrew Godfrey] is listed as an authorized person for
    VHB [International]." Ruzicka and D'Mura obtained a response to Diekmann's inquiry from a
    representative at Montage Securities and forwarded that response to Diekmann. Montage
    Securities' response stated, "Mr. Andrew Godfrey handles day-to-day operations due to Mr.
    Victor Bretel's travel schedule; Mr. Bretel remains the beneficial owner of VHB International
    Ltd. Find attached a copy of Mr. Bretel's passport." When asked, at the hearing, whether
    Montage Securities' response to his inquiry was "satisfactory," Diekmann responded, "yes."
Case 8:18-cv-02869-VMC-CPT Document 15-2 Filed 12/17/18 Page 48 of 113 PageID 134



                                                    - 39 -

                                                    (4)      The Nonaffiliate Representations

             Scottsdale Capital Advisors relied heavily on the Beneficial Ownership Declarations, the
    Attorney Opinion Letters, and the Due Diligence Supporting Documents to establish the
    nonaffiliate status of the selling customers, demonstrate the one-year holding period for resales
    of restricted securities, and prove the non-shell company status of the issuer. As it relates to the
    nonaffiliate status of the individuals and entities involved in the Third VHB International
    Deposit, the Due Diligence Package for the deposit contained Bretel's Beneficial Ownership
    Declaration,68 the Thomas Sawyer Statement,69 and the Attorney Opinion Letter.

            Richard Kipping, Current president of Locksmith Financial and Former CEO of VPLM.
    The Attorney Opinion Letter for the Due Diligence Package for the Third VHB International
    Deposit raised specific concerns about the potential affiliate status of Locksmith Financial and
    Richard Kipping. The Attorney Opinion Letter discloses that, "Locksmith [Financial] is
    controlled by Richard Kipping . . . . [, and] Richard Kipping was previously the CEO of
    [VPLM]." The Attorney Opinion Letter, however, sets aside these concerns, stating that, "I have
    reviewed the documents filed with the [Commission]70 and have determined that Locksmith
    [Financial] is not and has not been an affiliate or control person of [VPLM]." Concerning
    Kipping's status as a potential affiliate of VPLM, the Attorney Opinion Letter adds, "[w]hile
    Richard Kipping was previously the CEO of [VPLM][,] he resigned as CEO more than [two]
    years ago." The Attorney Opinion Letter concludes that "nothing related to this application for

    68
            Bretel's Beneficial Ownership Declaration served as Scottsdale Capital Advisors' proof
    that Bretel was not an affiliate of VPLM.
    69
            The Thomas Sawyer Statement "represented and certified" that, "[t]o the Company's
    [VPLM's] best knowledge, none of the [p]arties is a beneficial owner of 10 [percent] or more of
    any class of equity securities of the Company [VPLM]." See Hicks, supra note 10, at § 4:38
    (explaining that owners of at least 10 percent of an issuer's securities are presumptive affiliates
    of the issuer). The Thomas Sawyer Statement also represented and certified that "[n]one of the
    [p]arties is, or was 90 days prior to the sale, a director, officer, or an la]filliate' of the Company
    [VPLM] as that term is used in . . . Rule 144 of the Securities Act . . . (i.e., a person or entity that
    directly, or indirectly through one or more intermediaries, controls or is controlled by, or is under
    control with the Company [VPLM])." See Part III.A.3.e. (Rule 144's One-Year Holding Period
    and the Rule's Applicability to "Affiliates") (explaining that the Rule 144 exemption applies to
    transactions involving selling customers who are nonaffiliates of the issuer when the sales occur
    and selling customers who were nonaffiliates of the issuer in the three months preceding the
    sales). As previously mentioned, the Thomas Sawyer Statement was not witnessed or notarized.
    70
           The Attorney Opinion Letter does not identify "the documents filed with the
    [Commission]." The Due Diligence Package for the Third VHB International Deposit does not
    contain copies of any documents filed with the Commission. Nor does the Due Diligence
    Package for the Third VHB International Deposit provide any evidence to support that Scottsdale
    Capital Advisors made any inquiry about the Attorney Opinion Letter's referenced documents.
    Consequently, the reference to Commission-filed documents in the Attorney Opinion Letter
    remains unclear.
Case 8:18-cv-02869-VMC-CPT Document 15-2 Filed 12/17/18 Page 49 of 113 PageID 135



                                                  - 40 -


    clearance of the restricted stock has any evidence that would implicate the issuer or Locksmith
    [Financial] in taking a direct or indirect part in an illegal distribution of securities."

            The Attorney Opinion Letter also examined the number of VPLM shares that Locksmith
    Financial and Kipping owned in order to respond to the question, "[i]s Locksmith [Financial]
    [a]n [a]ffiliate [o]f [VPLM]." To respond to that question, the Attorney Opinion Letter asserts:

           Locksmith [Financial] currently holds only the subject debt convertible into
           [29.32 million] shares. As of August 6, 2013, the Company [VPLM] reports
           [831.10 million] shares of common stock outstanding. Therefore, Locksmith
           [Financial] holds approximately 3.5 [percent] of the outstanding common stock
           and the subject securities do not and would not make Locksmith [Financial] a
           control person. Furthermore, Locksmith [Financial] and Richard Kipping have
           represented to me that they are not controlled by any of the officers or directors of
           the [i]ssuer [VPLM].71

            The information, specifically, the numbers, contained in the Attorney Opinion Letter for
    the Third VHB International Deposit is at odds with other information and documents contained
    in the Due Diligence Package for the deposit. The information and documents in the Due
    Diligence Package for the Third VHB International Deposit suggest that Locksmith Financial
    and Richard Kipping may have owned additional shares of VPLM. For example, an "Issuance
    History" from the VPLM Annual Report, which covers the annual period ended on September
    30, 2013, provides a table showing "VPLM['s] stock issuance from Sept[ember] 30, 2011 to
    Sept[ember] 30, 2013." The table reports that, between June 7, 2012 and August 15, 2013,
    Locksmith Financial received 70.32 million shares of VPLM from the issuer. The table also
    shows that Kipping received 10 million shares of VPLM directly from the issuer in June 2012.
    Accordingly, Locksmith Financial and Kipping, together, may have owned a total of 80.32
    million shares of VPLM.

            The Deposited Securities Checklist for the Third VHB International Deposit provides
    some context for Locksmith Financial's and Kipping's ownership of VPLM and records that
    VPLM had 730.46 million shares outstanding at the time of the deposit, not 831.10 million, as
    stated in the Attorney Opinion Letter. Based on these numbers, Locksmith Financial and
    Kipping, together, may have owned 11 percent of VPLM.72 Concerning these shares, the VPLM

    71
             "Even after resignation, retirement, or dismissal, a former director or officer may be an
    affiliate if a present member of the board of directors or an officer is deemed to be his
    representative." Hicks, supra note 10, at § 4:38 (citing Documation, Inc., 1976 SEC No-Act.
    LEXIS 2206, *2 (Oct. 13, 1976) (explaining that a former officer or director, who is deemed to
    have a representative on the board or among present officers, is considered to be a part of the
    control group and an affiliate for Rule 144)).
    72
            See Hicks, supra note 10, at § 4:38 (asserting that owners of at least 10 percent of an
    issuer's securities are presumptive affiliates of the issuer). We acknowledge that these numbers
    are based on Locksmith Financial's and Kipping's ownership of VPLM shares before Locksmith
    Financial sold 29.32 million VPLM shares to VHB International pursuant to the VHB
    International/Locksmith Financial Stock Purchase Agreement. After the sale of the 29.32
                                                                    [Footnote continued on next page]
Case 8:18-cv-02869-VMC-CPT Document 15-2 Filed 12/17/18 Page 50 of 113 PageID 136



                                                 - 41 -


    Annual Report states, "During the past two fiscal years[,] the company issued stock for
    conversions of convertible promissory notes . . ., per acquisition agreements, and for services
    rendered. All of these issuances were issued under an exemption from registration . . . . all
    shares have been issued with the appropriate restrictive legend."

            VHB International's Accumulation, Deposits, and Liquidations of VPLM Shares. The
    Due Diligence Package for the Third VHB International Deposit also raises concerns about the
    potential affiliate status of VHB International and suggests that VHB International may have
    been accumulating, depositing, and liquidating VPLM shares throughout 2013. For example, the
    Issuance History from the VPLM Annual Report reports that VHB International received 2.45
    million shares of VPLM directly from the issuer in May 2013. The Issuance History notes that
    VHB International received the shares at a per share price of $0.00613, and that VHB
    International obtained the shares as part of a "debt settlement" with the issuer.

            Three months later, in August 2013, VHB International received an additional 29.32
    million shares of VPLM from Locksmith Financial via the VHB International/Locksmith
    Financial Stock Purchase Agreement. Accordingly, between the transactions that occurred in
    May 2013 and August 2013, respectively, VHB International may have owned 31.77 million
    shares of VPLM, which, based on the 730.46 million shares outstanding listed on the Deposited
    Securities Checklist for the Third VHB International Deposit, suggests that VHB International
    may have owned 4.35 percent of VPLM.

            It is also worth noting that VHB International deposited at Scottsdale Capital Advisors all
    29.32 million shares of VPLM that it received from Locksmith Financia1,73 and that it did so in
    three separate deposits over a four-month period: (1) on October 10, 2013, Caledonian Bank
    Limited ("Caledonian Bank") deposited 10 million shares of VPLM for the benefit of VHB



    [cont'd]
    million VPLM shares, Locksmith Financial and Kipping may have owned a total of 51 million
    shares of VPLM, representing a 6.98 percent interest in the issuer. This percentage is based on
    730.46 shares outstanding, as stated in the Deposited Securities Checklist for the Third VHB
    International Deposit, not 831.10 VPLM shares outstanding, as stated in the Attorney Opinion
    Letter for the deposit. If based on the 831.10 figure, Locksmith Financial's and Kipping's post-
    sale ownership of VPLM drops to 6.14 percent.
    73
            Locksmith Financial sold to VHB International the entire allotment of VPLM shares
    (29.32 million shares) that it received from VPLM pursuant to the Locksmith FinancialNPLM
    Debt Settlement Agreement and Locksmith Financial Notice of Conversion. The Locksmith
    FinancialNPLM Debt Settlement Agreement and Locksmith Financial Notice of Conversion
    state that Locksmith Financial received 29.32 million shares of VPLM in exchange for the
    settlement of its $58,636.24 debt with the issuer. The transactions that resulted in shares of
    VPLM going from the issuer to Locksmith Financial, and from Locksmith Financial to VHB
    International all occurred within an eight-day period between August 15, 2013 and August 23,
    2013.
Case 8:18-cv-02869-VMC-CPT Document 15-2 Filed 12/17/18 Page 51 of 113 PageID 137



                                                 - 42 -


    International (the First VHB International Deposit);74 (2) on January 16, 2014, Caledonian Bank
    deposited 10 million shares of VPLM for the benefit of VHB International (the Second VHB
    International Deposit); and (3) on February 6, 2014, Cayman Securities deposited 9.32 million
    shares of VPLM for the benefit of Montage Securities for the further benefit of VHB
    International (the Third VHB International Deposit). VHB International's accumulation of
    VPLM shares, and deposits and liquidations of VPLM shares through Scottsdale Capital
    Advisors, raises concerns that VHB International may be an affiliate of VPLM, may be acting on
    behalf of affiliates of the issuer, or may be coordinating its acquisitions and resales of VPLM
    shares with other individuals or entities who may be affiliates of the issuer. There is no evidence
    that Scottsdale Capital Advisors inquired into, or addressed, any of these concerns.

                                                 (5)      The Non-Shell Company
                                                          Representations

            To prove that VPLM was not a shell company for purposes of Rule 144, Scottsdale
    Capital Advisors relied on Bretel's Beneficial Ownership Declaration,75 the Attorney Opinion
    Letter, the Thomas Sawyer Statement, portions of unaudited financial statements from the
    VPLM Annual Report,76 and information published on the "Company Information" section of
    the OTC Markets website.77 The Attorney Opinion Letter and the Thomas Sawyer Statement
    each relied on VPLM's own representations concerning the issuer's status as a non-shell
    company.

              The Attorney Opinion Letter states, "The Company [VPLM] has indicated it is not a shell
    . . . in each of its information disclosure filings on OTC Markets. Further, the Company [VPLM]
    reports active and ongoing operations and therefore would not meet the . . . required element[s]
    of the definition of a 'shell company.'" The Thomas Sawyer Statement, which identified Sawyer


    74
            Caledonian Bank is a Cayman Islands-based foreign financial institution, which, for
    purposes of this decision, we found operates similar to Montage Securities, Titan International
    Securities, and Unicorn International Securities. Caledonian Bank served as the intermediary for
    several deposits at Scottsdale Capital Advisors.
    75
            Bretel's Beneficial Ownership Declaration asked Bretel to check "yes" or "no" in
    response to the question, "To Beneficial Owner's best knowledge, has the issuer ever been a
    shell company as defined in Rule 144(i)(1) of the Securities Act[]?" Bretel checked no.
    76
           The portions of the unaudited financial statements contained in the Due Diligence
    Package for the Third VHB International Deposit does not provide any information about
    VPLM's assets and liabilities, revenues and expenses, or operations and non-cash assets. Rather,
    VPLM's unaudited financial statements show that the issuer routinely issued swaths of shares to
    compensate individuals and entities for "debt settlement" and fees for "professional services"
    rendered.
    77
           VPLM's corporate profile on OTC Markets showed that the issuer was trading at $0.25
    on February 7, 2014.
Case 8:18-cv-02869-VMC-CPT Document 15-2 Filed 12/17/18 Page 52 of 113 PageID 138



                                                  - 43 -


    as VPLM's Chairman and CEO,78 asserts, "The Company [VPLM] has never been and was not
    at the time of issuance of the [s]ecurity a 'shell company' as defined in Rule 144(i)(1)(i). It then
    quotes Rule 144's definition of a shell company and concludes, "the US Broker Dealer
    [Scottsdale Capital Advisors] [is] permitted to rely on the above representations in accepting the
    deposit of the [VPLM] [s]hares into a brokerage account for resale."

                                                  (6)      Promotional Activity in Shares of
                                                           VPLM During the Relevant Period

            On February 6, 2014, Cayman Securities deposited 9.32 million unregistered shares of
    VPLM at Scottsdale Capital Advisors for the benefit of Montage Securities for the further
    benefit of VHB International. Between February 20, 2014 and June 6, 2014, Scottsdale Capital
    Advisors liquidated 7.81 million shares of VHB International's 9.32 million VPLM shares
    from Cayman Securities' account at the Firm. There was very limited promotional activity in
    VPLM prior to, and after, the period from deposit to the last sale. There was no significant
    VPLM promotional activity during the period.

                                iv.       The Orofino Gold Corporation (ORFG) Transaction
                                          (Media Central Deposit)

            There is one ORFG deposit at issue in this case — the "Media Central Deposit." On June
    5, 2014, Cayman Securities deposited a total of 13.28 million shares of microcap issuer, ORFG,
    at Scottsdale Capital Advisors for resale. Cayman Securities made the deposit for the benefit of
    Belize-based Unicorn International Securities. Unicorn International Securities purported to act
    for the further benefit of another Belize-based entity named Media Central Corp. ("Media
    Central"). Between June 11, 2014 and June 30, 2014, Scottsdale Capital Advisors liquidated
    6.40 million shares of ORFG from Cayman Securities' account at the Firm.79 The sales
    generated net proceeds of $91,408.43 for Media Central and commissions of $1,911.07 for
    Scottsdale Capital Advisors. Scottsdale Capital Advisors wired out the proceeds of the ORFG
    sales to Cayman Securities' bank account. After it did so, Scottsdale Capital Advisors did not
    follow the funds, did not know where the funds flowed, and did not know who received the
    economic benefit of the funds.

                                          (a)     The Issuer — ORFG

          ORFG was not a reporting company and had no shares registered with the Commission
    between December 2013 and June 2014.80 ORFG, however, had been registered previously with
    the Commission and made several periodic filings with the Commission during the period

    78
           As previously noted, the VPLM Officers List identifies Thomas Sawyer as a VPLM
    "Director," not as the issuer's Chairman or CEO.
    79
         The record does not disclose what happened with the remaining 6.88 million shares of
    ORFG that were in the Cayman Securities' account for the further benefit of Media Central.
    80
           See FINRA Rule 9145(b);
Case 8:18-cv-02869-VMC-CPT Document 15-2 Filed 12/17/18 Page 53 of 113 PageID 139



                                                 - 44 -


    between July 2008 and April 2013. In April 2013, ORFG filed a Form 15 to terminate its
    securities registration and status as a reporting company under the Exchange Act."

            Between April 2013 and March 2016, ORFG made no periodic filings with the
    Commission.82 On March 25, 2016 and March 28, 2016, ORFG filed with the Commission all
    quarterly and annual periodic reports for the fiscal years between 2011 and 2015. One of the
    periodic reports that ORFG filed with the Commission in March 2016 was an annual report, a
    Form 10-K, for the annual ended on May 31, 2014 (the "ORFG Form 10-K"). We have
    consulted the ORFG Form 10-K to inform our discussion of the issuer.

             The ORFG Form 10-K reports that the issuer was incorporated in Nevada in April 2005,
    and, in September 2007, the issuer started operations as "Clean 'N Shine," "a full service
    automotive car wash, cleaning, detailing, and polishing business."83 The ORFG Form 10-K
    states that the issuer operated as SNT Cleaning, Inc. throughout 2008 and 2009, and, in
    December 2009, the issuer changed its name to ORFG. The ORFG Form 10-K explains that
    ORFG passed a resolution to change its name to Bakken Energy Corp. in March 2014. The
    ORFG Form 10-K reports that an individual named Ning Shi Long (alternatively, Shi Long
    Ning) ("Shi Long") served as the issuer's CEO, chairman, president, and acting CFO between
    2012 and 2014, but the ORFG Form 10-K also notes that "[another individual] is taking over as
    CEO."

           When describing its business, the ORFG Form 10-K states that ORFG is "an exploration
    stage gold mining company with its efforts focused on mineral concessions and [the]
    development of existing high grade artisanal mining operations." The ORFG Form 10-K advises
    that ORFG "has achieved no operating revenues to date," and that the issuer "is presently
    looking at oil and gas properties."

           The ORFG Form 10-K also reinforces the issuer's financial difficulties. For the annual
    period ended on May 31, 2014, the ORFG Form 10-K reports that ORFG had no revenues,
    $2,000 in cash, total assets of $62,000, total liabilities of $1.95 million, which includes loans
    payable of $698,366 and convertible loans of $792,638, and a cumulative net loss of nearly
    $650,000. For the period between April 2005, when ORFG incorporated in Nevada, and May
    2014, the reporting period of the ORFG Form 10-K, the ORFG Form 10-K states that the issuer
    had accumulated net losses of $3.69 million.

    81
            The Form 15 is the Commission's Certification and Notice of Termination of
    Registration Under Section 12(g) of the Securities Exchange Act of 1934 or Suspension of Duty
    to File Reports Under Sections 13 and 15(d) of the Securities Exchange Act of 1934.
    82
            When ORFG ceased filing periodic reports with the Commission, it began publishing
    quarterly and annual reports on OTC Markets website. Throughout 2013 and 2014, ORFG
    published on the OTC Markets website quarterly and annual reports covering its fiscal years
    between 2011 and 2014.
    83
         The ORFG Form 10-K discloses that the issuer had no operations from inception to
    November 2007.
Case 8:18-cv-02869-VMC-CPT Document 15-2 Filed 12/17/18 Page 54 of 113 PageID 140



                                                 - 45 -


                                         (b)     Scottsdale Capital Advisors' Due Diligence
                                                 Package for the ORFG Deposit

            Scottsdale Capital Advisors prepared a Due Diligence Package for Cayman Securities'
    deposit of 13.28 million shares of ORFG for the benefit of Unicorn International Securities for
    the further benefit of Media Central. We have reviewed that Due Diligence Package to
    determine what information Scottsdale Capital Advisors had gathered when it approved the
    Media Central Deposit.

                                                 (1)      The Deposited Securities Checklist

            The Due Diligence Package for the Media Central Deposit followed Scottsdale Capital
    Advisors' standardized order for all Due Diligence Packages. The first document in the Due
    Diligence Package for the Media Central Deposit is the Deposited Securities Checklist. The Due
    Diligence Package does not disclose which member of Scottsdale Capital Advisors' Rule 144
    Team conducted a review, but, Cruz signed the 144 Compliance Approval on the Deposited
    Securities Checklist, and Jay Noiman signed the Broker Approval section of the form.

                                                 (2)      The Beneficial Ownership
                                                          Declaration

            The first key document located among the Due Diligence Supporting Documents is the
    Beneficial Ownership Declaration. The Beneficial Ownership Declaration for the Media Central
    Deposit identifies Geovanni Moh ("Moh") as the beneficial owner of the 13.28 million shares of
    ORFG deposited at Scottsdale Capital Advisors on June 5, 2014.84 The Due Diligence Package
    for the Media Central Deposit identifies Moh as Media Central's president. Moh signed the
    Beneficial Ownership Declaration in the Due Diligence Package for the Media Central Deposit
    to "represent" that he was not an affiliate of ORFG, that ORFG was not a shell company, and
    that the ORFG securities were free-trading under Rule 144. The Beneficial Ownership
    Declaration that Moh signed was not witnessed or notarized, and the form provided no address,
    telephone number, or other contact information for Moh or Media Central.

             Scottsdale Capital Advisors asked Unicorn International Securities to provide Moh's
    "physical address" in Belize, obtained a copy of Moh's Belizean passport, and obtained a copy
    of a bill for water and sewer services from Belize Water Services Limited directed to Moh at an
    address in Belize. The Firm, however, failed to otherwise verify Moh's identity.85 For example,

    84
            Moh's Beneficial Ownership Declaration discloses that Moh directly or indirectly owned
    or controlled 15 million shares of ORFG, and that Moh had sold 1.72 million of his ORFG
    shares during the last three months through FINRA member firm, Interactive Brokers, LLC. The
    remaining balance of Moh's shares is the 13.28 million that Media Central deposited at
    Scottsdale Capital Advisors on June 5, 2014.
    85
           The Due Diligence Package for the Media Central Deposit contains a letter from Moh as
    president of Media Central, dated May 20, 2014 (the "Geovanni Moh Letter"). The Geovanni
    Moh Letter sought to confirm that Media Central "has never been engaged in any promotion nor
                                                                    [Footnote continued on next page]
Case 8:18-cv-02869-VMC-CPT Document 15-2 Filed 12/17/18 Page 55 of 113 PageID 141



                                               - 46 -

   the Firm searched for Moh's and Media Central's names on the Commission's website
   (https://www.sec.gov/), FINRA's OFAC Search Tool, and web-based internet searches. The
   Firm also conducted web-based internet searches combining Media Central's or Moh's names
   with "penny stock," "ORFG," and "securities fraud." But Scottsdale Capital Advisors did not
   conduct any web-based internet research for Moh's or Media Central's names standing alone,
   nor did it conduct any web-based internet research for Moh's name in connection with Media
   Central.86 In addition, Scottsdale Capital Advisors may have documented some, but not all, of
   the due diligence that resulted from its web-based internet search results.

                                               (3)      The Attorney Opinion Letters and
                                                        Underlying Transactional
                                                        Documents

           The Due Diligence Package for the Media Central Deposit suggests that Media Central
   obtained its ORFG shares from an entity named Anything Media, Inc. ("Anything Media"),
   Anything Media obtained its ORFG shares from an individual named James Casey Forward
   (alternatively, Casey Forward) ("Forward"), and Forward obtained his shares of ORFG directly
   from the issuer. The Attorney Opinion Letters and supporting transactional documents purport
   to explain the transactions."

   [cont' d]
   maintains a market for ORFG's securities . . . ." Moh signed the Geovanni Moh Letter, but the
   letter was not witnessed or notarized.

           The Geovanni Moh Letter noted that Media Central's address was "76 Dean Street,
   Belize City, Belize, Central America." Documents in the Due Diligence Package for the Sky
   Walker Deposit associate that address with Sky Walker and Patrick Gentle. In addition, a CSCT
   [Cayman Securities] Subaccount List connects that address with Jeff Cox and Ireland Offshore
   Securities, "Talal Fanni" and Swiss National Securities, and Patrick Gentle and Keyhole Kapital.
   Moh's bill for water and sewer services, however, identified another address for Moh — "8 Neals
   Pen Road U/F, Belize City, Belize 00000." Scottsdale Capital Advisors did not inquire into, or
   resolve, these discrepancies.
   86
           On February 14, 2014, Media Central incorporated under the name, Lock Investments
   Ltd. ("Lock Investments"). Two weeks later, on February 27, 2014, the company changed its
   name from Lock Investments to Media Central. Nothing in the Due Diligence Package for the
   Media Central Deposit explains the basis for the name change or examines whether the
   company's name change relates to a change in the executives, directors, or officers of the
   company.
   87
         The Due Diligence Package for the Media Central Deposit contains two Attorney
   Opinion Letters.

           ORFG, Anything Media, and Media Central retained a law firm to prepare the first
   Attorney Opinion Letter (the "OAM [ORFG, Anything Media, Media Central] Attorney Opinion
   Letter"). The OAM Attorney Opinion Letter is dated March 18, 2014. Unicorn International
   Securities retained a law firm to prepare the subsequent Attorney Opinion Letter (the "Unicorn
                                                                 [Footnote continued on next page]
Case 8:18-cv-02869-VMC-CPT Document 15-2 Filed 12/17/18 Page 56 of 113 PageID 142



                                                 - 47 -

            The First Transactional Link: The Forward/ORFG Convertible Promissory Note. The
   OAM and Unicorn Attorney Opinion Letters for the Media Central Deposit each point to a
   convertible promissory note between Forward, as noteholder, and ORFG, as borrower, as the
   first chronological transaction for the deposit (the "Forward/ORFG Convertible Promissory
   Note"). The Forward/ORFG Convertible Promissory Note is dated September 1, 2012. The
   Forward/ORFG Convertible Promissory Note states that ORFG "promises unconditionally, for
   loans, advances, and debt . . . to pay . . . Casey Forward ("Holder"), the principal amount of
   [$600,000] together with interest on the principal balance outstanding from time to time . . . .'588
   The Forward/ORFG Convertible Promissory Note had a non-default interest rate of 12 percent, a
   default interest rate of 15 percent, and a maturity date of June 1, 2013.

           The Forward/ORFG Convertible Promissory Note contained a provision for the
   "Optional Conversion of All or Part of the Note into Common Stock of the Company." The
   optional conversion feature of the Forward/ORFG Convertible Promissory Note allowed
   Forward to "convert all or any lesser amount of the unpaid principal amount of th[e] Note plus
   all accrued but unpaid interest and [a]dditional [s]ums outstanding . . . into shares of the
   Company's [ORFG] registered common stock . . . at the conversion price ("Conversion Price")
   defined below." Under the heading "Conversion Price," the Forward/ORFG Convertible
   Promissory Note explained that the debt that ORFG owed to Forward "shall be converted into
   shares of the Company's [ORFG] [c]ommon restricted stock at a ratio of [$0.0025] per share."

          The Forward/ORFG Convertible Promissory Note also limited Forward's ability to
   exercise his options in two distinct ways. First, if Forward chose to convert his debt into shares
   of ORFG common restricted stock, he had to do so "upon the 90th day after the Maturity Date
   [June 1, 2013]." Second, the Forward/ORFG Convertible Promissory Note "limited [Forward]
   to convert no more than 4.99 [percent] of the issued and outstanding common stock at [the] time
   of conversion at any one time." Forward did not exercise his options under the terms of the
   Forward/ORFG Convertible Promissory Note, and he did not convert his ORFG debt into shares
   of ORFG common restricted stock.


   [cont'd]
   Attorney Opinion Letter"). The Unicorn Attorney Opinion Letter is dated June 4, 2014. The
   OAM and Unicorn Attorney Opinion Letters each determine that the ORFG shares at issue may
   be resold based on the applicability of the Rule 144 exemption. Each letter also contains the
   standard disclaimers concerning the genuineness of all signatures, the authenticity of all
   documents, and the accuracy of the parties' representations and certifications. The Unicorn
   Attorney Opinion Letter, however, addresses events that occurred after the issuance of the OAM
   Attorney Opinion Letter. We discuss these events in Part III.A.6.e.iv.(b)(6) (Promotional
   Activity in ORFG and the Florida-Based Media Central Corp.).
   88     The OAM Attorney Opinion Letter references a "verification of payments made by Casey
   Forward to [ORFG] for his $600,000 note [the Forward/ORFG Convertible Promissory Note]."
   The Due Diligence Package for the Media Central Deposit does not contain a copy of the
   referenced document, and the Unicorn Attorney Opinion Letter references no "verification of
   payments" document at all.
Case 8:18-cv-02869-VMC-CPT Document 15-2 Filed 12/17/18 Page 57 of 113 PageID 143



                                                - 48 -


            Forward signed the Forward/ORFG Convertible Promissory Note as the "[note]holder."
    Shi Long and an individual named Dr. Hans J. Bocker ("Bocker") signed the Forward/ORFG
    Convertible Promissory Note on behalf of ORFG. The Forward/ORFG Convertible Promissory
    Note identifies Shi Long as ORFG's president and director, and it lists Bocker as the chairman of
    the issuer's board of directors.89 The Forward/ORFG Convertible Note is not witnessed or
    notarized, and it contains no contact information for Forward.

            The Second Transactional Link: The Anything Media/Forward Assignment and
    Modification Agreement and Anything Media/ORFG Convertible Promissory Note. The OAM
    and Unicorn Attorney Opinion Letters identify an Assignment and Modification Agreement,
    dated January 18, 2014, among ORFG, Forward, and Anything Media (the "Anything
    Media/Forward Assignment and Modification Agreement") as the second transactional link
    resulting in Media Central's deposit of 13.28 million ORFG shares at Scottsdale Capital
    Advisors in June 2014. The copy of the Anything Media/Forward Assignment and Modification
    Agreement contained in the Due Diligence Package for the Media Central Deposit is illegible.90
    Consequently, we must rely on the representations in the OAM and Unicorn Attorney Opinion
    Letters to inform our understanding of this transactional link.

            The earlier Attorney Opinion Letter, the OAM Attorney Opinion Letter, describes the
    Anything Media/Forward Assignment and Modification Agreement as "dated January 18, 2014,
    between [ORFG], Casey Forward[,] and Anything Media[], whereby Anything Media[] acquired
    a portion, $50,000, of Casey Forward's $600,000 debt in [ORFG] for 20,000 Preferred B shares
    of Anything Technologies Media, Inc. stock." The subsequent Attorney Opinion Letter, the
    Unicorn Attorney Opinion Letter, also contains representations about the Anything
    Media/Forward Assignment and Modification Agreement. But the Unicorn Attorney Opinion
    Letter fails to mention Forward's receipt of shares of Anything Technologies Media, Inc.
    ("Anything Technologies Media") as a part of the agreement. The Unicorn Attorney Opinion
    Letter describes the Anything Media/Forward Assignment and Modification Agreement as
    "dated January 18, 2014, by and among, the Issuer [ORFG], Casey Forward, and Anything
    Media[], pursuant to which Casey Forward assigned a $50,000 portion of Note No. 1 [the
    ORFG/Forward Convertible Promissory Note] to Anything Media[]. [Note: In paragraph 1.3 of
    the [Anything Media/Forward] Assignment and Modification Agreement, the Issuer [ORFG]
    confirmed receipt or funds represented by Note No. / [the ORFG/Forward Convertible
    Promissory Note] on or before September 1, 2012] . . . . "91



    89     The Forward/ORFG Convertible Promissory Note reported that ORFG was "a Nevada
    Corporation with offices at 93342 Xinliu Street, Zhong Shan District, Dalian, Liaoning 16001,
    China."
    90
          The legible portion of the Anything Media/Forward Assignment and Modification
    Agreement, the pages numbers, suggests that the copy of the document in the Due Diligence
    Package for the Media Central Deposit is incomplete. The Anything Media/Forward
    Assignment and Modification Agreement consists of pages 10 to 13 of the document.
    91    Based on our calculations, after the execution of the Anything Media/Forward
    Assignment and Modification Agreement, ORFG still owed Forward $550,000 pursuant to the
                                                                  [Footnote continued on next page]
Case 8:18-cv-02869-VMC-CPT Document 15-2 Filed 12/17/18 Page 58 of 113 PageID 144



                                               - 49 -

           Because the Due Diligence Package for the Media Central Deposit does not contain a
   legible copy of the Anything Media/Forward Assignment and Modification Agreement, or any
   other document that purports to explain the Anything Media/Forward Assignment and
   Modification Agreement, we are unable to determine what events (outside of, perhaps,
   Forward's receipt of "20,000 Preferred B shares of Anything Technologies Media[] stock") may
   have led to Forward's assignment of a portion of his ORFG debt to Anything Media. Similarly
   unclear are the relationships that may have existed among the parties to the Anything
   Media/Forward Assignment and Modification Agreement (ORFG, Forward, and Anything
   Media), in addition to what relationship, if any, that may have existed between Anything Media
   and Anything Technologies Media. Nothing in Scottsdale Capital Advisors' Due Diligence
   Package for the Media Central Deposit seeks to address or resolve these issues.

          In conjunction with the Anything Media/Forward Assignment and Modification
   Agreement, on January 18, 2014, ORFG issued a $50,000 "Eight Percent (8%) Convertible
   Note" to Anything Media (the "Anything Media/ORFG Convertible Promissory Note"). The
   copy of the Anything Media/ORFG Convertible Promissory Note contained in the Due Diligence
   Package for the Media Central Deposit is illegible,92 and the OAM and Unicorn Attorney
   Opinion Letters for the Media Central Deposit contain scant information about the note.93 The
   Shi Long Statement,94 which serves as the basis for some of the representations in the Unicorn
   Attorney Opinion Letter, however, "represent[s] and certif[ies]" that:

   [cont ' d]
   Forward/ORFG Convertible Promissory Note. No document in the Due Diligence Package for
   the Media Central Deposit addresses this fact.
   92
          The legible portion of the Anything Media/ORFG Convertible Promissory Note, the
   pages numbers, suggests that the copy of the document in the Due Diligence Package for the
   Media Central Deposit is incomplete. The Anything Media/ORFG Convertible Promissory Note
   consists of pages 14 to 16 of the document.

   93     The OAM Attorney Opinion Letter only references the Anything Media/ORFG
   Convertible Promissory Note as a "Convertible $50,000 Note Anything Media[] in [ORFG],
   dated January 18, 2014." The Unicorn Attorney Opinion Letter describes the Anything
   Media/ORFG Convertible Promissory Note as a "Convertible Note, dated January 18, 2014,
   made by the Issuer [ORFG] and payable to Anything Media[] in the amount of $50,000, such
   note having been issued as a replacement for the assigned $50,000 portion of Note No. 1 [the
   Forward/ORFG Convertible Promissory Note] . . . ." The Unicorn Attorney Opinion Letter
   designates the Anything Media/ORFG Convertible Promissory Note as "Note No. 2."
   94
           The Due Diligence Package for the Media Central Deposit contains two statements on
   behalf of ORFG from Shi Long. The statements are dated January 30, 2014 and May 19, 2014,
   respectively, and each statement corresponds to one of the Attorney Opinion Letters in the Due
   Diligence Package for the Media Central Deposit. The Shi Long statement, dated January 30,
   2014, corresponds to the OAM Attorney Opinion Letter, which is dated March 18, 2014. This
   Shi Long statement is illegible, and we do not reference it. The Shi Long Statement, dated May
   19, 2014, corresponds to the Unicorn Attorney Opinion Letter, which is dated June 4, 2014. This
   document is legible, and we reference it as the "Shi Long Statement."
                                                                 [Footnote continued on next page]
Case 8:18-cv-02869-VMC-CPT Document 15-2 Filed 12/17/18 Page 59 of 113 PageID 145



                                                 - 50 -


           The Security [the ORFG shares] is derived from a Convertible Promissory Note
           dated September 1, 2012 (the "Note") in the principal amount of $600,000 issued
           to Casey Forward (the "Original Holder") [the Forward/ORFG Convertible
           Promissory Note]. On or about January 18, 2014, the Original Holder [Forward]
           assigned a portion of the Note (the "Assignment") to Anything Media[] (the
           "Seller") in a private transaction [the Anything Media/Forward Assignment and
           Modification Agreement].

           Concurrent with the Assignment, Company [ORFG] and Seller [Anything Media]
           agreed to amend the terms of the Note [the Forward/ORFG Convertible
           Promissory Note] for no additional consideration [, which resulted in the issuance
           of the Anything Media/ORFG Convertible Promissory Note].95

            The Third Transactional Link: The Media Central/Anything Media Stock Purchase
    Agreement and the Anything Media Notice of Conversion.96 To explain Anything Media's
    transfer of its interest in shares of ORFG to Media Central, the Due Diligence Package for the
    Media Central Deposit contains a "Stock Purchase/Debt Payment Agreement," dated April 16,
    2014 (the "Media Central/Anything Media Stock Purchase Agreement"), and a Notice of
    Conversion, dated April 22, 2014 (the "Anything Media Notice of Conversion").97 Neither the
    Media Central/Anything Media Stock Purchase Agreement nor the Anything Media Notice of
    Conversion explains the circumstances that resulted in Anything Media becoming indebted to
    Media Central. Rather, the Media Central/Anything Media Stock Purchase Agreement states:

    [cont'd]
            The Shi Long Statement identifies Shi Long as the co-chairman of ORFG's board of
    directors and notes that Shi Long is the issuer's executive director. The Shi Long Statement
    provides ORFG's name, in addition to a Nevada address, telephone number, and facsimile
    number. The Shi Long Statement does not contain any specific contact information for Shi
    Long, including Shi Long's address, telephone number, or email address. In addition, although
    Shi Long purportedly signed the Shi Long Statement, the statement is not witnessed or notarized.
    95
             The entirety of this quoted language from the Shi Long Statement mirrors the language
    contained in the Thomas Sawyer Statement. See Part III.A.6.e.iii.(b)(3) (The [VPLM] Attorney
    Opinion Letter and Underlying Transactional Documents). Other provisions in the Shi Long
    Statement also mimic the Thomas Sawyer Statement. These provisions include representations
    that "[t]he debt represented by the Note [the Forward/ORFG Convertible Promissory Note] was
    lawfully incurred for valuable consideration received and reflected in [ORFG's] financials as a
    liability as of September 1, 2012," and that "[t]here is no agreement or other arrangement
    between [ORFG] and [Forward, Anything Media, and Media Central] to remit any portion of the
    proceeds from the resale of the [the ORFG shares] to [ORFG]."

    96      The OAM Attorney Opinion Letter cites additional documents that purport to "verify" the
    transactions underlying the Anything Media/Forward Assignment and Modification Agreement
    and the Anything Media/ORFG Convertible Promissory Note. The OAM Attorney Opinion
    Letter cites: (1) a "[v]erification of transfer of 20,000 Preferred B shares by Anything Media[] to
    Casey Forward for purchase of $50,000 of his debt in [ORFG], dated January 20, 2014;" (2) a
    "Certificate of Good Standing [ORFG], dated January 22, 2014;" (3) an "Irrevocable Board
                                                                    [Footnote continued on next page]
Case 8:18-cv-02869-VMC-CPT Document 15-2 Filed 12/17/18 Page 60 of 113 PageID 146



                                                 - 51 -


           THIS AGREEMENT is made and entered into this day of April 16, 2014 by and
           between Anything Media[] ("Seller") and Media Central [] ("Buyer") with regard
           to certain capital stock of [ORFG].

           WHEREAS, the Seller [Anything Media] is the record owner and holder of
           certain issued and outstanding shares of capital stock of ORFG which is the
           subject of this Agreement;98

    [cont'd]
    Resolution from [ORFG] to issue the shares, dated January 30, 2014;" and (4) an "Island [S]tock
    [T]ransfer irrevocable transfer letter from [ORFG] to reserve shares for [Anything Media's]
    conversion, dated March 12, 2014." The Unicorn Attorney Opinion Letter does not reference
    any of these documents.

             Of the documents cited in the OAM Attorney Opinion Letter, the Due Diligence Package
    for the Media Central Deposit contains the "verification of transfer" documents, which consist of
    a letter from Anything Media's president, Chris Jensen ("Jensen"), an irrevocable stock power
    certificate, and a corporate resolution authorizing Jensen to "sell, assign, or transfer" shares of
    Anything Media) (no. 1 above), an illegible copy of the Irrevocable Board Resolution from
    ORFG (no. 3 above), and the irrevocable transfer letter from ORFG to Island Stock Transfer (no.
    4 above). The Due Diligence Package for the Media Central Deposit does not contain a copy of
    ORFG's Certificate of Good Standing (no. 2 above). The Due Diligence Package for the Media
    Central Deposit also contains a second irrevocable transfer letter from ORFG to Island Stock
    Transfer related to another ORFG convertible promissory note, but this document appears to
    have been erroneously included in the Due Diligence Package for the Media Central Deposit.
    97
            The OAM and Unicorn Attorney Opinion Letters list the Media Central/Anything Media
    Stock Purchase Agreement and the Anything Media Notice of Conversion among the documents
    that the attorneys reviewed to prepare the letters. The OAM and Unicorn Attorney Opinion
    Letters, however, do not provide any information about the events that ended with Anything
    Media's indebtedness to Media Central and Anything Media's execution of the Anything Media
    Notice of Conversion. Nor do the OAM and Unicorn Attorney Opinion Letters explain why
    Media Central and Anything Media decided to enter into the Media Central/Anything Media
    Stock Purchase Agreement in the first place. Scottsdale Capital Advisors' Due Diligence
    Package for the Media Central Deposit does not provide any documentary or other evidence to
    demonstrate that the Firm inquired into the background of Anything Media's indebtedness to
    Media Central.

    98      On April 16, 2014, Anything Media owned no shares of ORFG. At that juncture,
    Anything Media had entered into the Anything Media/Forward Assignment and Modification
    Agreement, which transferred $50,000 of Forward's ORFG-owed debt to Anything Media (in
    exchange for Forward's receipt of 20,000 Preferred B shares of Anything Technologies Media).
    Anything Media also had obtained the $50,000 Anything Media/ORFG Convertible Promissory
    Note from ORFG. Although the Anything Media/ORFG Convertible Promissory Note allowed
    Anything Media to convert its debt into shares of ORFG, as of April 16, 2014, Anything Media
    had not exercised the option. Anything Media did not become the owner of any shares of ORFG
    until the company executed the Anything Media Notice of Conversion on April 22, 2014, six
                                                                    [Footnote continued on next page]
Case 8:18-cv-02869-VMC-CPT Document 15-2 Filed 12/17/18 Page 61 of 113 PageID 147



                                                 - 52 -


           WHEREAS, the Seller is willing to transfer 15 [million] freely trading shares of
           ORFG common stock for payment of $75,000[].

           The Media Central/Anything Media Stock Purchase Agreement provides addresses for
    Anything Media and Media Centra1.99 Jensen, Anything Media's president, signed the Media
    Central/Anything Media Stock Purchase Agreement on behalf of Anything Media. Moh, as
    "president," signed the Media Central/Anything Media Stock Purchase Agreement on behalf of
    Media Central. The signatures on the Media Central/Anything Media Stock Purchase
    Agreement are not witnessed, and the document is not notarized.

            The Anything Media Notice of Conversion is the second document that purports to
    explain Anything Media's transfer of its interest in ORFG to Media Central. The Anything
    Media Notice of Conversion states that Anything Media "elect[ed] to convert $9,000 [of the]
    principal amount of the Note [Anything Media/ORFG Convertible Promissory Note] . . . into
    Shares of [the] Common Stock of [ORFG] . . . according to the conditions of the convertible
    Note[] [Anything Media/ORFG Convertible Promissory Note] of the Borrower [ORFG][,] dated
    as of September 1, 2012 . . . ." The Anything Media Notice of Conversion noted the date of
    conversion (April 22, 2014), the per share conversion price ($0.0006),100 the number of shares to
    be delivered (15 million), and the number of ORFG shares outstanding at the time of the
    conversion (340 million).101 The Anything Media Notice of Conversion also reported that the
    conversion was below the conversion threshold of 4.99 percent, and that ORFG still owed
    Anything Media a principal balance of $33,200 plus $4,000 in interest after the conversion.102

    [cont'd]
    days after Media Central and Anything Media executed the Media Central/Anything Media
    Stock Purchase Agreement. At the hearing, Cruz testified that the execution of the Media
    Central/Anything Media Stock Purchase Agreement prior to the Anything Media Notice of
    Conversion was not "a red flag that required [him] to engage in further due diligence in assessing
    the [Media Central] [D]eposit."
    99
          Media Central's address in the Media Central/Anything Media Stock Purchase
    Agreement is listed as 76 Dean Street, Belize City, Belize.
    loo     The Forward/ORFG Convertible Promissory Note explained that Forward could convert
    his ORFG-owed debt into shares of ORFG at a rate of $0.0025 per share. See Part
    III.A.6.e.iv.(b)(3) (The Attorney Opinion Letters and Underlying Transactional Documents).

    101    The Unicorn Attorney Opinion Letter, citing the "OTC [Markets] Disclosure & News
    Service," notes that ORFG had 261.40 shares outstanding as of November 2013. The Anything
    Media Notice of Conversion states that ORFG had 340 million shares outstanding as of April
    2014. The ORFG Form 10-K discloses that the issuer had 413.40 shares outstanding as of May
    2014. The Deposited Securities Checklist in the Due Diligence Package for the Media Central
    Deposit reports that ORFG had 303.40 million shares outstanding as of June 2014.
    102
          Anything Media recognized a 733 percent profit when it sold its shares of ORFG to
    Media Central pursuant to the Media Central/Anything Media Stock Purchase Agreement.
    Anything Media carved out $9,000 of its $50,000 of ORFG debt, converted that $9,000 into 15
                                                                   [Footnote continued on next page]
Case 8:18-cv-02869-VMC-CPT Document 15-2 Filed 12/17/18 Page 62 of 113 PageID 148



                                                    - 53 -


    Jensen signed the Anything Media Notice of Conversion, but the Anything Media Notice of
    Conversion was not witnessed or notarized.

                                                   (4)       The Nonaffiliate and Non-Shell
                                                             Company Representations

            Scottsdale Capital Advisors relied heavily on the Beneficial Ownership Declarations, the
    Attorney Opinion Letters, and the Due Diligence Supporting Documents to establish the
    nonaffiliate status of the selling customers, demonstrate the one-year holding period for resales
    of restricted securities, and prove the non-shell company status of the issuer. For the Media
    Central Deposit, Scottsdale Capital Advisors points to Moh's Beneficial Ownership
    Declaration,1°3 the Shi Long Statement,I°4 and the OAM and Unicorn Attorney Opinion Letters
    to establish the nonaffiliate status of the individuals and entities involved in the deposit.105 To

    [cont'd]
    million shares of ORFG, and sold those 15 million shares to Media Central for $75,000.
    Scottsdale Capital Advisors' Due Diligence Package for the Media Central Deposit does not
    contain any information to explain how $9,000 of ORFG's debt converted to 15 million shares
    for Anything Media (per share price of $0.0006), but those same shares equated to $75,000 in
    value when transferred to Media Central within a six-day timeframe (per share price of $0.005).
    At the hearing, Cruz testified that Anything Media's profit margins were not "a red flag that
    required [him] to engage in a searching inquiry to assess the [Media Central] [D]eposit."

            In addition, based on our calculations, ORFG still owed Anything Media $41,000 plus
    interest after the $9,000 conversion. (The Anything Media/ORFG Convertible Promissory Note
    had a principal amount due of $50,000.). The Due Diligence Package for the Media Central
    Deposit does not explain why the Anything Media Notice of Conversion states that the principal
    balance that ORFG owed to Anything Media was only $33,200 plus interest. (The Shi Long
    Statement and Deposited Securities Checklist for the Media Central Deposit each state that
    remaining balance on the Anything Media/ORFG Convertible Promissory Note was $33,800.).
    103
           Moh's Beneficial Ownership Declaration served as Scottsdale Capital Advisors' proof
    that Moh was not an affiliate of ORFG.
    104
             The Shi Long Statement "represented and certified" that, "[t]o the Company's [ORFG's]
    best knowledge, the Parties [Forward, Anything Media, and Media Central] are not beneficial
    owners of 10 [percent] or more of any class of equity securities of the Company [ORFG]." See
    Hicks, supra note 10, at § 4:38 (explaining that owners of at least 10 percent of an issuer's
    securities are presumptive affiliates of the issuer). The Shi Long Statement also represented and
    certified that "the [p]arties are not, or were not 90 days prior to the sale, a director, officer, or an
    la]filliate' of the Company [ORFG] as that term is used in . . . Rule 144 of the Securities Act . . .
    (i.e., a person or entity that directly, or indirectly through one or more intermediaries, controls or
    is controlled by, or is under control with the Company [ORFG])."
    105
           The OAM Attorney Opinion Letter states that "[Anything Media] is not an 'affiliate' of
    the Company [ORFG and has not been for at least the last 90 days," and that "[h]older [Media
    Central] is not an affiliate of the Company [ORFG] and has not been." The OAM Attorney
                                                                       [Footnote continued on next page]
Case 8:18-cv-02869-VMC-CPT Document 15-2 Filed 12/17/18 Page 63 of 113 PageID 149



                                                 - 54 -

   prove that ORFG was not a shell company, Scottsdale Capital Advisors relied on portions of one
   of ORFG's unaudited quarterly financial statements, portions of one of ORFG's quarterly
   information and disclosure statements,1°6 ORFG's trade volume data from the OTC Markets
   website,1°7 Moh's Beneficial Ownership Declaration,108 the Shi Long Statement,109 and the OAM
   and Unicorn Attorney Opinion Letters. )1°


   [cont'd]
   Opinion Letter concludes "[i]t is therefore my opinion that the safe harbor provided by Rule 144
   is available to [h]older [Media Central], and the [ORFG] [s]hares should be issued as free-
   trading."

          The Unicorn Attorney Opinion Letter reaches a similar conclusion. "[B]ased on
   representations made by [ORFG]," the Unicorn Attorney Opinion Letter opines that "Casey
   Forward and Anything Media[] were not affiliates of [ORFG]," "the [s]eller [Media Central] did
   not acquire the [ORFG] [s]hares from an 'affiliate' of [ORFG], and "the [s]eller [Media Central]
   was not an affiliate of [ORFG] and had not been an affiliate of [ORFG] during the prior 90 days.
   The Unicorn Attorney Opinion Letter surmises that "the [s]eller [Media Central] will not be
   deemed to be an underwriter of the [ORFG [s]hares within the meaning of Section 2(a)(11) of
   the [Securities] Act . . . ."
    106
           The unaudited quarterly financial statement and quarterly information and disclosure
   statement in the Due Diligence Package for the Media Central Deposit are incomplete. The
   unaudited quarterly financial statement, located in the Due Diligence Package for the Media
   Central Deposit, contains only one page of the document's four pages. The quarterly
   information and disclosure statement contains only two of the document's four pages. On
   appeal, we took official notice of the complete unaudited quarterly financial statement and
   quarterly information and disclosure statement, as published on the OTC Markets website on
   April 19, 2013 and April 22, 2014, respectively.
    107
           Scottsdale Capital Advisors obtained a trade volume report for ORFG from the OTC
   Markets website. The trade volume report is dated June 5, 2014, the same date as the Media
   Central Deposit, and it provides trade volume data for ORFG for the period between April 29,
   2014 and June 5, 2014. On June 5, 2014, ORFG was trading at $0.0181.
    108
           Moh's Beneficial Ownership Declaration asked Moh to check "yes" or "no" in response
   to the question, "To Beneficial Owner's best knowledge, has the issuer ever been a shell
   company as defined in Rule 144(i)(1) of the Securities Act[]?" Moh checked no.
    109
            The Shi Long Statement explains that "[t]he Company [ORFG] has never been and was
   not at the time of issuance of the [s]ecurity a 'shell company' as defined in Rule 144(i)(1)(i). For
   purposes of Rule 144(i)(1)(i), a shell company is a company that has no or nominal operations
   and either: (i) no or nominal assets; (ii) assets consisting solely of cash and cash equivalents; or
   (iii) assets consisting of any amount of cash and cash equivalents and nominal other assets."
    110
          The OAM and Unicorn Attorney Opinion Letters base their legal opinions concerning
   ORFG's non-shell company status on the representations in the Shi Long Statement. The OAM
   Attorney Opinion Letter states that "[ORFG] is incorporated in the State of Nevada, . . . is not a
                                                                   [Footnote continued on next page]
Case 8:18-cv-02869-VMC-CPT Document 15-2 Filed 12/17/18 Page 64 of 113 PageID 150



                                                 - 55 -

                                                 (5)      Promotional Activity in Shares of
                                                          ORFG During the Relevant Period

            On June 5, 2014, Cayman Securities deposited 13.28 million unregistered shares of
    ORFG at Scottsdale Capital Advisors for the benefit of Unicorn International Securities for the
    further benefit of Media Central. Between June 11, 2014 and June 30, 2014, Scottsdale Capital
    Advisors liquidated 6.40 million of the ORFG shares from Cayman Securities' account at the
    Firm. There was promotional activity in ORFG prior to, during, after this period (June 5, 2014
    (date of the Media Central Deposit) to June 30, 2014 (date of the last liquidation from the
    Media Central Deposit)).

           The Due Diligence Package for the Media Central Deposit contains a Stock Promotion
    Printout that was printed on the day of the deposit, June 5, 2014. The Stock Promotions
    Printout for the Media Central Deposit shows that ORFG had promotional activity on 88
    occasions, but the Stock Promotions Printout is incomplete and lists only 10 promotional activity
    dates between May 8, 2014 and June 2, 2014.

            At the hearing, Enforcement introduced a complete Stock Promotions Printout for ORFG
    for the period between January 2010 and July 2014.111 Enforcement's Stock Promotions Printout
    shows that ORFG had been promoted 160 times during that period. Between June 5, 2014, the
    date of the Media Central Deposit, and June 30, 2014, the date of the last liquidation from the
    Media Central Deposit, ORFG was promoted on five occasions."2

    [cont'd]
    reporting company . . . . [, and] would [not] . . . be considered a 'shell company' within the
    meaning of . . . the Securities Act . . . ." The OAM Attorney Opinion Letter also notes that
    [ORFG] is not subject to the reporting requirements of . . . the Exchange Act and is not now, nor
    has it or any of its predecessors ever been, a shell or blank check company." The Unicorn
    Attorney Opinion provides a more truncated shell company analysis and asserts only, "[biased
    on the [Shi Long Statement] . . ., [ORFG] has never been a shell company, so Rule 144 may be
    used for the resale of the [i]ssuer's common stock."

    I"      Enforcement also introduced an ORFG Stock Alert from hotstocked.com. The ORFG
    Stock Alert stated that there was a "growing ORFG buzz [that] is the talk of the small markets
    this morning May 05, 2014 09:07." (This is one month before the Media Central Deposit.). The
    ORFG Stock Alert advised readers that "[t]his morning's 02 mega play . . . ORFG . . . is in a
    class by itself." The ORFG Stock Alert noted that "ORFG entered an MOU [memorandum of
    understanding] to acquire an [o]il [r]efinery in Southern Utah." The ORFG Stock Alert also
    emphasized that "[t]he [o]il [r]efinery was valued at over [$]16.5 [million] in 2006 and the
    company [ORFG] believes it is worth much more as the value of oil has increased dramatically
    from the $60 per barrel range in 06' (sic) to around $100 per barrel in 2014." The ORFG Stock
    Alert concluded that "ORFG has a lot of high points. To find such impressive assets on a 2 cent
    company is incredible . . . . ORFG could be the talk of the OTC today . .. let's get this week
    started with something to be excited about."
    112
           The promotional activity occurred on the following five dates: June 5, 2014, June 6,
    2014, June 11, 2014, June 23, 2014, and June 30, 2014.
Case 8:18-cv-02869-VMC-CPT Document 15-2 Filed 12/17/18 Page 65 of 113 PageID 151



                                                - 56 -


           Because of the limited amount of time between the Media Central Deposit and the last
   liquidation from the Media Central Deposit, we examined the Stock Promotions Printout that
   Enforcement introduced to review promotional activity in ORFG for a three-month period — May
   2014, June 2014, and July 2014. During that three-month period, there was promotional activity
   in ORFG on 97 occasions. ORFG was promoted 23 times in May 2014 (the month before the
   Media Central Deposit),113 seven times during the entirety of June 2014 (the month of the Media
   Central Deposit), and 67 times in July 2014 (the month after the Media Central Deposit).114 At
   the hearing, Cruz testified that he knew that ORFG had multiple promotions within the month
   before the Media Central Deposit, and that, in response, he "probably would have perused a
   couple of the pages of the [promotional] printouts."115

                                                (6)      Promotional Activity in ORFG and
                                                         the Florida-Based Media Central
                                                         Corp. (MCC)

          On May 27, 2014, nine days before the Media Central Deposit, amid the flurry of ORFG
    promotional activity, Scottsdale Capital Advisors "discovered" that a Florida-based entity named
    Media Central Corp. ("MCC") owned and operated two websites that had promoted ORFG.116

    113
           Of the 23 instances of promotional activity in ORFG in May 2014, 15 instances occurred
   on a single date, May 5, 2014, exactly one month before the Media Central Deposit on June 5,
   2014.
    114
            Of the 67 instances of promotional activity in ORFG in July 2014, 50 instances occurred
    during the four-day period between July 7, 2014 and July 10, 2014, approximately one month
    after the Media Central Deposit and two weeks after the last liquidation from the Media Central
    Deposit.
    115
            The Deposited Securities Checklist for the Media Central Deposit notes that Scottsdale
    Capital Advisors "[c]hecked stockpromoters.com — multiple promos in last 30 days . . . ." When
    Enforcement asked Cruz whether ORFG's promotional activity raised suspicions for Scottsdale
    Capital Advisors' acceptance of the Media Central Deposit, Cruz testified that "promos are
    always a red flag that we do an inquiry on." When Enforcement asked Cruz to elaborate on the
    Firm's inquiry in connection with the Media Central Deposit and the promotional activity in
    ORFG in the month before the deposit, Cruz stated "[t]he inquiry that we do as part of our
    procedure is to determine whether our customer potentially has any involvement with the promos
    and to assess whether these promos are having any effect on the . . . trading of the securities
    being deposited." The Due Diligence Package for the Media Central Deposit does not document
    Scottsdale Capital Advisors' efforts to determine customer-involvement in the ORFG
    promotional activity and does not provide any evidence that the Firm assessed the effect of the
    ORFG promotional activity on the stock's trading activity.
    116
           The two websites that MCC owned and operated were named pennystockcrowd.com and
   stockblaster.com. The pennystockcrowd.com website explained that the website was "engaged
   in the business of marketing and advertising companies for monetary compensation . . . . [and
   was] owned and operated by [MCC]." The stockblaster.com website stated that the website was
   "wholly owned and operated by [MCC] [, that] [e]mployees of [MCC] are not registered as an
                                                                  [Footnote continued on next page]
Case 8:18-cv-02869-VMC-CPT Document 15-2 Filed 12/17/18 Page 66 of 113 PageID 152



                                                 - 57 -


   Scottsdale Capital Advisors made the discovery when it conducted its web-based internet
   searches, inputting the search terms "media central corp + penny stock" and "Media Central
   Corp + penny stock website." Scottsdale Capital Advisors, in conjunction with the
   intermediaries for the Media Central Deposit, Cayman Securities and Unicorn International
   Securities, conducted additional due diligence to determine whether the Belize-based Media
   Central that had proposed to deposit shares of ORFG at Scottsdale Capital Advisors had any
   connection to the Florida-based MCC that had promoted ORFG on the interne.'"

           The additional due diligence that Scottsdale Capital Advisors, Cayman Securities, and
   Unicorn International Securities conducted consisted of the following activities: (1) Unicorn
   International Securities retained an attorney, David Wise,118 to examine the matter; (2) Wise (or
   another individual) obtained, or Media Central submitted, an undated document entitled,
   "Memorandum of Association and Articles of Association of Media Central [], a company
   organized under the laws of Belize, Central America;"119 (3) Cayman Securities obtained the Shi
   Long Statement, dated May 19, 2014;120 (4) Wise "spoke with Dana Salvo, president of the


   [cont'd]
   Investment Adviser in any jurisdiction whatsoever[, and that] [s]tocks profiled on
   [s]tock[b]laster.com . . . are for informational purposes only."
    117
           The Due Diligence Package for the Media Central Deposit contains printouts of
   pennystockcrowd.com's and stockblaster.com's promotion of ORFG, but it does not disclose the
   date(s) of the ORFG promotional activity. The only date on the printouts is May 27, 2014, the
   date that Scottsdale Capital Advisors printed the result of its web-based internet searches.
    118
           Cruz identified Wise as an attorney who "Scottsdale [Capital Advisors] uses . . .
   frequently." Diekmann testified that Wise had prepared attorney opinion letters for Scottsdale
   Capital Advisors and reviewed pending deposits on behalf of the Firm. Other excerpts of the
   hearing transcripts identify Wise as "a veteran securities lawyer, with deep experience in Rule
   144 and related issues . . . ." When Thomas Sawyer notified VPLM's shareholders of an
   impending blackout period for trading activity in the issuer's securities, Wise was the individual
   who sent Sawyer an email on behalf of several of Scottsdale Capital Advisors' customers
   threatening litigation if VPLM "attempt[s] . . . to slow down or prevent the transfer of shares by
   my clients . . . ." In addition, after Craig D'Mura resigned from Cayman Securities, John Hurry
   "immediately sent" Wise to the Cayman Islands "for at least a couple of weeks" to ensure that
   Gregory Ruzicka, the individual who Hurry had hired to manage Cayman Securities' day-to-day
   operations, had an "understanding [of] what needed to be done and how to analyze . . . the[]
   issues."
    119
          The Unicorn Attorney Opinion Letter cites to Media Central's undated Memorandum of
   Association and Articles of Association, but only the first page, the title page, of the document is
   contained in the Due Diligence Package for the Media Central Deposit.
    120
          The Shi Long Statement is addressed to Cayman Securities, and, as it relates to
   promotional activity in ORFG, "certifies and represents" that "[ORFG] has not engaged Parties
   [Casey Forward, Anything Media, and Media Central] to directly or indirectly promote or
                                                                    [Footnote continued on next page]
Case 8:18-cv-02869-VMC-CPT Document 15-2 Filed 12/17/18 Page 67 of 113 PageID 153



                                                  - 58 -

    Florida corporation called [MCC]" on May 30, 2014;121 (5) Media Central submitted a letter,
    dated June 2, 2014;122 (6) MCC submitted a letter, dated June 4, 2014;123 and (7) Wise prepared
    an attorney opinion letter, the second attorney opinion letter for the Media Central Deposit, i.e.,
    the Unicorn Attorney Opinion Letter, dated June 4, 2014. On June 5, 2014, Scottsdale Capital
    Advisors accepted the Media Central Deposit.

                   7.      Scottsdale Capital Advisors Violated FINRA Rule 2010 Because
                           the Firm Sold Unregistered and Nonexempt Securities

           Scottsdale Capital Advisors' primary argument against liability for the unregistered
   securities sales focuses on the reasonableness of the Firm's due diligence. The Firm states that it
   took "a holistic view of a company's financial state, with an eye toward identifying issuers that
   may be ripe for exploitation through a pump-and-dump scheme." The documentary evidence in
   the record, specifically, the Due Diligence Packages for the five deposits that are the subject of
   Enforcement's complaint,124 however, belies Scottsdale Capital Advisors' claims of reasonable
   due diligence, and, on appeal, we find that Scottsdale Capital Advisors' unreasonable due




   [cont'd]
    maintain a market for [ORFG's] securities, including the distribution of electronic media, press
    releases, or newsletters; not is [ORFG] aware that Parties have engaged any third party to
    provide such services."
    121
             In the Unicorn Attorney Opinion Letter, Wise represents that, "Salvo disavowed any
    affiliation with [] Moh or Media Central [] - Belize . . . ."
    122
             The Unicorn Attorney Opinion Letter references a "[1]etter, dated June 2, 2014, . . ., in
    which [] Moh, acting in his capacity of [p]resident of Media Central [], and individually, certified
    and represented . . . that they [Moh and Media Central] had never engaged in any promotional
    activity in the [i]ssuer's [ORFG] securities . . . and that . .. Media Central [] - Belize was not
    affiliated with a Florida corporation . . . called [MCC]." The Due Diligence Package for the
    Media Central Deposit does not contain a copy of the Moh letter referenced in the Unicorn
    Attorney Opinion Letter. (The "Geovanni Moh Letter" that we have referenced throughout our
    discussion of the Media Central Deposit is dated May 20, 2014, not June 2, 2014.
    123
           The Unicorn Attorney Opinion Letter references a "[1]etter, dated June 4, 2014, from
   [MCC,] a Florida corporation, signed by Dana Dalvo as president of [MCC] and in his individual
   capacity, in which they certified and represented that [MCC,] the Florida corporation had no
   interest or affiliation whatsoever with Media Central [], the Belizean company, or its owner,
   [Moh] . . . ." The Due Diligence Package for the Media Central Deposit does not contain a copy
   of the Dana Salvo letter referenced in the Unicorn Attorney Opinion Letter.
    124
           The five deposits consist of the three NHPI deposits (the Sky Walker, Swiss National
    Securities, and Ireland Offshore Securities Deposits, the one VPLM deposit (the VHB
    International Deposit), and the one ORFG deposit (the Media Central Deposit).
Case 8:18-cv-02869-VMC-CPT Document 15-2 Filed 12/17/18 Page 68 of 113 PageID 154



                                                  - 59 -


    diligence left the Firm unable to conduct the searching inquiry required to qualify for an
    exemption under Rule 144 and Section 4(a)(4) of the Securities Act.I25

                           a.      Scottsdale Capital Advisors Failed to Conduct a Searching
                                   Inquiry into the Selling Customers' Resales of Restricted
                                   Securities

            Rule 144 and Section 4(a)(4) of the Securities Act require a broker-dealer to "take
    whatever steps are necessary to be sure that this is a transaction not involving an issuer, person in
    a control relationship with an issuer or an underwriter." Distribution by Broker-Dealers of
    Unregistered Securities, 1962 SEC LEXIS 74, at *3. To meet this standard, a broker-dealer
    must demonstrate that it "conduct[ed] a searching inquiry to assure itself that [the] proposed
    sales were exempt from the registration requirements and not part of an unlawful distribution."
    Midas Sec., 2012 SEC LEXIS 199, at *33 (emphasis added); see Quinn and Co., Inc., 44 S.E.C.
    at 467 (stating that "[Section 4(a)(4)] cannot be available when the broker knows or has
    reasonable grounds to believe that the selling customer's part of the transaction is not exempt
    since in that event the broker likewise violates Section 5 by participating in a non-exempt
    transaction."). We find that Scottsdale Capital Advisors failed to conduct a searching inquiry
    into the five deposits at issue because the Firm's due diligence was cursory, incomplete, and not
    tailored to address the risks associated with depositing and liquidating of millions of shares of
    microcap securities.126

                                 i.       Scottsdale Capital Advisors' Due Diligence Was
                                          Cursory and Incomplete

            We find that Scottsdale Capital Advisors failed to conduct a searching inquiry into the
    five subject deposits because the Firm's due diligence was cursory and incomplete in light of
    suspicious circumstances surrounding the deposits and the transactions underlying the deposits.
    In the case of the three NHPI deposits,I27 we note that the transactional documents in the Due

    125
           The conduct of the registered representatives and associated persons who accepted the
    five deposits and liquidated the unregistered shares of NHPI, VPLM, and ORFG is imputed to
    Scottsdale Capital Advisors. See CE Carlson, Inc. v. SEC, 859 F.2d 1429, 1435 (10th Cir. 1988)
    ("[The broker-dealer] is responsible for the actions of its agents, including [its 'registered broker
    and president']."); Midas Sec., 2012 SEC LEXIS 199, at *28 n.35 (explaining that the
    misconduct of the firm's registered representatives was imputed to the firm).
    126
           Scottsdale Capital Advisors argues that the searching inquiry standard is satisfied upon a
    showing of reasonableness. Although the standard is a searching inquiry, we recognize that
    industry practice may help provide context for evaluating the contours of a searching inquiry.
    See World Trade Fin. Corp. v. SEC, 739 F.3d 1243, 1248-49 (9th Cir. 2014).
    127
            Two specific aspects of the issuer, NHPI, should have raised Scottsdale Capital Advisors'
    suspicions and caused the Firm to conduct a more thorough inquiry into the NHPI deposits.
    First, NHPI had recently switched its business model from a core focus on pharmaceuticals to an
    emphasis on oil and gas exploration. Second, NHPI had ceased to be a reporting company in
    August 2009, and it did not publish any financial statements or reports until November 2013,
                                                                     [Footnote continued on next page]
Case 8:18-cv-02869-VMC-CPT Document 15-2 Filed 12/17/18 Page 69 of 113 PageID 155



                                                - 60 -


   Diligence Packages for the deposits raised a number of concerns that required Scottsdale Capital
   Advisors' further inquiry. For example, there was no evidence of a bona fide business
   transaction outside of the note itself The Collins/NHPI Promissory Note provided for the
   payment of principal and interest from NHPI to Collins without specifying an interest rate. The
   Collins/NHPI Promissory Note contained no provision to explain where and how payments
   between Collins and NHPI should be made. Collins did not seek to convert the Collins/NHPI
   Promissory Note until nearly a year and a half after NHPI defaulted, and there is no evidence that
   Collins sought payment from NHPI in the interim. The beneficial owners of the NHPI shares
   deposited at Scottsdale Capital Advisors — Gentle (Sky Walker), Fouani (Swiss National
   Securities), and Cox (Ireland Offshore Securities) — were purportedly unrelated, but maintained
   the same or similar business addresses and acquired their shares of NHPI from Collins through
   identical transactional documents with identical terms. Even odder, Collins conveyed his
   ownership interest in NHPI to Sky Walker, Swiss National Securities, and Ireland Offshore
   Securities before he actually owned the NHPI shares. And finally, and most notably, there is no
   evidence that any money changed hands in any of these transactions.128

           For the VPLM deposit — the Third VHB International Deposit — we note that the issuer's
   own representations concerning its issuance of shares for services, and the Due Diligence
   Package's references to the involvement of VPLM's former president, Kipping, in the
   transactions, raised concerns that should have lead Scottsdale Capital Advisors to conduct a
   searching inquiry into the transactions underlying the deposit. For example, the VPLM Annual
   Report disclosed that VPLM had issued more than 80 million shares of stock to Kipping and
   Locksmith Financial, which represented an amount greater than 10 percent of the issuer's then-
   current outstanding shares.129 The VPLM Annual Report reflected that VPLM issued millions of
   shares to company insiders and had a regular practice of paying for services with stock. The
   VPLM Annual Report also showed that VPLM had issued more than 2.4 million shares to VHB
   International, and VHB International obtained those shares nine months before VHB

   [cont'd]
   around the time that the transactions involving Collins, Sky Walker, Swiss National Securities,
   and Ireland Offshore Securities occurred. In November 2013, in order to satisfy the "adequate
   current public information" requirement for nonreporting companies under Rule 144, NHPI
   published retroactive financial statements and reports for periods dating back to 2012.
    128
           If the documents underlying the NHPI deposits are accurate, the following transactions
   occurred. Collins received the $10,000 Collins/NHPI Promissory Note for unspecified
   consulting services. Collins then accepted shares of NHPI in exchange for extinguishing the
   debt that NHPI owed to Collins. Thereafter, Collins borrowed $50,000 from Sky Walker,
   $50,000 from Swiss National Securities, and $50,000 from Ireland Offshore Securities. Nothing
   in the documents explains how, when, or where Collins should receive the money. Nor is there
   any evidence that any money changed hands. Collins merely entered into the SSI/Collins
   Promissory Note with Sky Walker, Swiss National Securities, and Ireland Offshore Securities,
   pledging to give them stock if he defaulted. And then Collins defaulted.
    129
          A portion of the VPLM Annual Report is contained in the Due Diligence Package for the
   Third VHB International Deposit.
Case 8:18-cv-02869-VMC-CPT Document 15-2 Filed 12/17/18 Page 70 of 113 PageID 156



                                                 - 61 -


   International deposited its VPLM shares at Scottsdale Capital Advisors for liquidation. In
   addition, as we reviewed the Due Diligence Package for the Third VHB International Deposit,
   we noted the following additional areas of concern: the first transaction underlying the Third
   VHB International Deposit was a verbal line of credit (the Locksmith Financial/VPLM Verbal
   Line of Credit); VHB International acquired its VPLM shares directly from VPLM's former
   president, Kipping, by way of Kipping's corporate entity, Locksmith Financial; VHB
   International realized more than a 2,000 percent profit margin on the transaction in just under six
   months; and Locksmith Financial retained the law firm that prepared the Attorney Opinion Letter
   for Scottsdale Capital Advisors' Due Diligence Package for the Third VHB International
   Deposit.

           Similar concerns permeated Media Central's deposit of ORFG shares at Scottsdale
   Capital Advisors, which, in turn, should have prompted the Firm to inquire further into the
   Media Central Deposit. As an initial matter, it is unclear why an individual, Forward, would
   loan $600,000 to ORFG.13° ORFG reported no revenue, no cash, liabilities in excess of $2
   million, and a deficit in excess of $3 million. Second, if Forward had converted the entire
   $600,000 Forward/ORFG Convertible Promissory Note to shares of ORFG at the specified
   conversion price ($0.0025), Forward would have owned 240 million shares of ORFG, or 92
   percent, of ORFG's then-current outstanding shares. Third, Forward's corporate entity,
   Anything Media, obtained 15 million shares of ORFG at a cost of $9,000 in April 2014 and sold
   the shares to Media Central that same month for $75,000, realizing an instantaneous return of
   733 percent. Finally, Scottsdale Capital Advisors should have been wary of the beneficial owner
   of the deposited ORFG shares, Media Central. Media Central provided the same business
   address as the beneficial owners and entities of other unregistered securities deposits, such as the
   beneficial owners of the three NHPI deposits, and Media Central had the same name as a
   Florida-based company that was promoting ORFG on two websites at the same time that
   Scottsdale Capital Advisors was selling shares of the issuer on behalf of Media Central and its
   beneficial owner, Moh.

           The coincidence of beneficial owners among deposits, the coincidence of similar
   addresses among beneficial owners, the near-contemporaneous execution of several of the
   transactions underlying the deposits, and, in the case of the NHPI and ORFG deposits,131 the
    130
           Scottsdale Capital Advisors' "OTC Restricted Stock [Procedures]" explains that, when
   the Firm receives deposits of unregistered securities derived from convertible debt, the Firm
   should take steps to substantiate the debt. The OTC Restricted Stock Procedures stresses that
   "[v]erifying the debt is critical to avoid being involved in a fraudulent scheme to issue
   unregistered securities." There is no evidence that Scottsdale Capital Advisors verified
   Forward's loan to ORFG or inquired into whether ORFG actually received any funds from
   Forward. In addition, we note that the Deposited Securities Checklist for the Media Central
   Deposit states that "[t]he [Forward/ORFG] debt is generally disclosed in P[ink] S[heet] Quarterly
   Report filed 4/19/13 period ending 11/30/12." Our review of the Pink Sheet Quarterly Report,
   however, highlights the inaccuracies of the Firm's notation on the Deposited Securities Checklist
   for the Media Central Deposit. The specified Pink Sheet Quarterly Report notes only that, as of
   November 30, 2012, ORFG had unspecified convertible loans totaling $703,131.
    131
          There was no promotional activity in VPLM during the relevant period.
Case 8:18-cv-02869-VMC-CPT Document 15-2 Filed 12/17/18 Page 71 of 113 PageID 157



                                                  - 62 -


    coincidence of promotional activity in the issuer prior to, during, and after Scottsdale Capital
    Advisors' acceptance and liquidation of the deposits, all required further inquiry. Scottsdale
    Capital Advisors' cursory and incomplete due diligence foreclosed the Firm's ability to conduct
    a searching inquiry into the transactions underlying the NHPI, VPLM, and ORFG deposits.132

                                 ii.      Scottsdale Capital Advisors' Due Diligence Was
                                          Standardized and Not Tailored to Address the Risks
                                          Associated with Its Microcap Securities Business

          Scottsdale Capital Advisors also failed to prove that it made a searching inquiry because
   the Firm's due diligence was standardized and not tailored to address the risks associated with
   Firm's deposits and liquidations of millions of shares of microcap securities. Scottsdale Capital
   Advisors' Due Diligence Packages for the five deposits demonstrate that the Firm followed a
   standardized approach to due diligence, and that it collected due diligence without evaluating and
   independently verifying the information that it had gathered.

            While we acknowledge that Scottsdale Capital Advisors gathered large volumes of paper
    in the Due Diligence Packages for the deposits, we note that the Firm did not analyze the
    information that it collected, did not identify issues that its research raised, and did not conduct
    the type of searching inquiry necessary to resolve those issues. As Brian Underwood,
    Enforcement's expert witness testified, a searching inquiry "means asking questions . . . . [i]t
    means not just assuming an answer that is possible to explain the transaction when there are
    other answers that might not properly explain or satisfy the question . . . . [i]t means asking and
    inquiring and doing it independently . . . ." Two glaring examples of the inadequacies of
    Scottsdale Capital Advisors' standardized due diligence stand out.

          The first example relates to the three NHPI deposits. Although the Sky Walker Deposit,
   Swiss National Securities Deposit, and Ireland Offshore Securities Deposit purported to be
   unrelated deposits with unrelated beneficial owners, the overwhelming majority of the
   documents in the Due Diligence Packages for the three deposits are identical. These identical
   documents include the Attorney Opinion Letter and transactional documents for the three
   deposits, in addition to deposit-specific documents that were clearly photocopied and placed in
   each Due Diligence Package.'"


    132
           We also find that Scottsdale Capital Advisors failed to prove that it made a searching
   inquiry because the Firm's due diligence was sloppy. For example, the Firm's web-based
   searches for Talal Fanni, instead of Talal Fouani, and the Firm's use of the incorrect spelling of
   the name of the VPLM officer all but assured that the Firm's due diligence would not return
   useful or applicable results.
    133
          The web browser date at the bottom of the photocopied documents, and certain
   handwritten notations on the documents, indicate that Scottsdale Capital Advisors obtained these
   documents in connection with its due diligence for the earliest of the three NHPI deposits, the
   Sky Walker Deposit, and that the Firm photocopied that research for inclusion in the Swiss
   National Securities Deposit and Ireland Offshore Securities Deposit.
Case 8:18-cv-02869-VMC-CPT Document 15-2 Filed 12/17/18 Page 72 of 113 PageID 158



                                                  - 63 -


            The second example concerns Scottsdale Capital Advisors' web-based internet research
    among all five deposits. Scottsdale Capital Advisors' web-based internet research for all five
    deposits was formulaic. In fact, the Firm conducted the same searches for all five deposits.
    Scottsdale Capital Advisors did nothing to identify with specificity the purported beneficial
    owners of the NHPI, VPLM, or ORFG shares deposited at the Firm. In addition, while the Firm
    conducted its web-based internet research combining the name of the beneficial owner with the
    words "securities fraud," the Firm did not search for the beneficial owner's name alone, did not
    search for the beneficial owner's name in combination with the name of the entity through which
    the beneficial owner acquired the shares, and did not search for the beneficial owner's name in
    connection with the name of the issuer or the issuer's executives, officers, or directors. We also
    note that, in several instances, when Scottsdale Capital Advisors' web-based internet research
    did return a "hit," there is nothing in the Due Diligence Package to reflect that the Firm
    conducted any additional inquiry into those research results.134 Scottsdale Capital Advisors'
    standardized due diligence foreclosed the Firm's ability to conduct a searching inquiry into the
    transactions underlying the NHPI, VPLM, and ORFG deposits.

                                          *       *        *

             In the sections that follow, we examine the parties' arguments concerning the
    applicability of the more technical aspects of Rule 144 and Section 4(a)(4) of the Securities Act.
    To summarize, we find that Scottsdale Capital Advisors failed to conduct the searching inquiry
    that is required under Rule 144 and Section 4(a)(4). We also find that, as a consequence of
    Scottsdale Capital Advisors' failure to conduct the required searching inquiry, the Firm is unable
    to satisfy its burden of proof for the more technical aspects of Rule 144 that the parties discuss in
    their briefing, such as proving that the selling customers were not affiliates of the issuers,
    establishing that the selling customers met the requisite one-year holding period for resales of
    restricted securities, and demonstrating that the issuers of the subject deposits and liquidations
    were not shell companies.

                           b.      Scottsdale Capital Advisors Cannot Rely on the Rule 144
                                   Exemption Because the Firm Failed to Establish the Nonaffiliate
                                   Status of the Selling Customers

           Scottsdale Capital Advisors relied heavily on the representations in the Beneficial
    Ownership Declarations to establish that the beneficial owners depositing their shares at the Firm
    were not affiliates of the issuer, and that the beneficial owners were the individuals who had the
    economic interest in the deposited shares.135 But Scottsdale Capital Advisors' approach to due

    134
          Only the first page of the initial index of search results from Scottsdale Capital Advisors'
    web-based internet research is contained in the Due Diligence Packages for the NHPI, VPLM,
    and ORFG deposits.
    135
           Cruz testified that Scottsdale Capital Advisors relied on the selling customers
    representations in the Beneficial Ownership Declarations because the selling customers
    understood Scottsdale Capital Advisors' expectations concerning the beneficial ownership of the
    deposited shares.
Case 8:18-cv-02869-VMC-CPT Document 15-2 Filed 12/17/18 Page 73 of 113 PageID 159



                                                 - 64 -


   diligence, and, specifically, due diligence related to the verification of the identity of the
   beneficial owners, failed to account for the selling customers' use of nominees. Scottsdale
   Capital Advisors' failures in confirming the identities of the beneficial owners and unmasking
   nominees, if nominees participated in the transactions, left the Firm unable to prove that the
   individuals and entities involved in the transactions were not affiliates of the issuer. See Consol.
   Bankshares of Florida, 1972 SEC No-Act. LEXIS 7, at *3 (Nov. 23, 1972) ("[A]s a matter of
   law, a person who claims that he is not an affiliate in order to use an exemption from registration
   has the burden of proving the availability of the exemption.").

           As it relates to the five specific Beneficial Ownership Declarations for the deposits in this
   case, we note that the documents raised several concerns. First, the Beneficial Ownership
   Declarations were unauthenticated, unsworn, and unwitnessed, and, yet, without any basis,
   Scottsdale Capital Advisors accepted as genuine the signatures on the documents. Second, the
   Beneficial Ownership Declarations failed to explain how the beneficial owners came to own the
   shares that they had deposited at the Firm. Rather, as discussed in the prior section, the
   transactional documents only raised more questions about the transactions. Finally, nothing in
   the Due Diligence Packages, or the other documentary or testimony evidence in the record,
   supports that Scottsdale Capital Advisors had any semblance of a preexisting relationship with
   the beneficial owners that may have permitted the Firm to accept the Beneficial Ownership
   Declarations as trustworthy without inquiry. I36

           To the contrary, we note that, in at least one instance, Scottsdale Capital Advisors had
   evidence of potential affiliate-involvement in a deposit and failed to conduct a further inquiry
   into the circumstances surrounding that deposit. The subject deposit is the Third VHB
   International Deposit and the potential affiliate was VPLM's former president, Kipping. The
   documentary and testimony evidence in the record establishes that Scottsdale Capital Advisors
   knew that Kipping had been an affiliate of VPLM,137 and, when confronted with that
   information, the Firm still failed to inquire into whether Kipping remained one.
   136
           Although Diekmann and Cruz testified that they were familiar with Bretel (beneficial
   owner of VPLM shares deposited through VHB International), their testimony focuses on
   Bretel's Bolivian nationality, and largely supports that their claims of familiarity were based on
   Bretel's other liquidations of VPLM stock through the Firm.
   137
           Documents in the Due Diligence Package for the Third VHB International Deposit
   establish that Scottsdale Capital Advisors knew that Kipping had been an affiliate of VPLM. For
   example, the Deposited Securities Checklist for the Third VHB International Deposit contains
   the following notations: "Locksmith Financial [] (Richard Kipping) — nonaffiliate per [l]egal;"
   and "Kipping is former [P]resident of issuer (resigned more than two years ago per legal)." In
   addition, other documents in the Due Diligence Package for the deposit show that Kipping, both
   directly and through Locksmith Financial, had received more than 80 million shares of VPLM
   between October 2011 and August 2013. Based on the 730 million shares that VPLM had
   outstanding when Scottsdale Capital Advisors evaluated the Third VHB International Deposit,
   the Firm should have realized that Kipping and Locksmith Financial owned nearly 11 percent of
   VPLM, and that Kipping may be deemed an affiliate regardless of whether he was still an officer
   of the issuer. See Hicks, supra note 10, at § 4:38 (explaining that owners of at least 10 percent of
   an issuer's securities are presumptive affiliates of the issuer).
Case 8:18-cv-02869-VMC-CPT Document 15-2 Filed 12/17/18 Page 74 of 113 PageID 160



                                                   - 65 -


            For example, the Due Diligence Package for the Third VHB International Deposit does
    not contain a copy of a resignation letter for Kipping, and it is apparent from the Due Diligence
    Package for the deposit that the Firm did not have a specific resignation date for Kipping's
    departure from VPLM. See generally Rule 144 — Persons Deemed Not to be Engaged in a
    Distribution and therefore Not Underwriters — General Guidance,138 at 528.06 (Jan. 26, 2009)
    (explaining that, "[t]he cessation of affiliate status is a facts-and-circumstances determination,
    and counsel should not assume that it ceases instantly when, for example, the former affiliate
    resigns from his or her position at the company."). Instead of conducting its own inquiry into
    Kipping's resignation from VPLM to satisfy itself that Kipping was not a VPLM-affiliate,139 the
    Firm relied on the representations in the Attorney Opinion Letter for the Third VHB
    International Deposit to make that determination. This fact is even more troubling because
    Locksmith Financial and Kipping retained the law firm that prepared the Attorney Opinion
    Letter for the Third VHB International Deposit. See Sales of Unregistered Securities by Broker-
    Dealers, 1971 SEC LEXIS 19, at *7 ("In this regard, it should be noted that information received
    from little-known companies or their officials, transfer agent or counsel must be treated with
    great caution as these are the very parties that may be seeking to deceive the firm.").

             The true identity of beneficial owners, and any relationship they may have to issuers or
    affiliates of issuers, is critical to the application of an exemption under Rule 144 and Section
    4(a)(4) of the Securities Act. Although Scottsdale Capital Advisors created voluminous Due
    Diligence Packages for its deposits, the Firm, in fact, knew little to nothing about the identities of
    the beneficial owners of the deposited shares. Without independent due diligence and
    verification of the beneficial owners' identities, we find that Scottsdale Capital Advisors is
    unable to prove that the individuals and entities involved in the five subject deposits were not
    affiliates of the issuers.140 See Distribution by Broker-Dealers of Unregistered Securities, 1962
    SEC LEXIS 74, at *3 ("It is not sufficient for [the broker-dealer] merely to accept self-serving
    statements of [its] sellers and their counsel without reasonably exploring the possibility of
    contrary facts"). Consequently, we conclude that Scottsdale Capital Advisors cannot rely on
    exemptions under Rule 144 or Section 4(a)(4) based on potential affiliate involvement in the
    deposits.

    138
           https://www.sec.govidivisions/corpfiniguidance/securitiesactrules-interps.htm.
    139
            Diekmann's testimony underscores how little Scottsdale Capital Advisors did to confirm
    that Kipping was not a VPLM-affiliate for purposes of the Third VHB International Deposit.
    Diekmann testified that he was unaware of anything that anyone at Scottsdale Capital Advisors
    did to confirm that Kipping no longer had any duties as president of VPLM.
    140
           Scottsdale Capital Advisors states that "[n]o documents or information found through
    numerous internet searches suggested that . . . the named beneficial owners were not who they
    purported to be or that those individuals or their companies were affiliates [of the issuers]." We,
    however, find that the Firm's standardized web-based internet searches, using search terms such
    as "[name] + securities fraud," would not have confirmed the identities of the beneficial owners,
    unmasked nominees serving as beneficial owners, or clarify the affiliate status of the selling
    customers.
Case 8:18-cv-02869-VMC-CPT Document 15-2 Filed 12/17/18 Page 75 of 113 PageID 161



                                                     - 66 -


                           c.          Scottsdale Capital Advisors Cannot Rely on the Rule 144
                                       Exemption Because the Firm Failed to Prove That the Liquidations
                                       Satisfied the One-Year Holding Period for the Resale of Restricted
                                       Securities

            In the five deposits at issue, the purported beneficial owners claimed that neither they nor
    their predecessors were affiliates of the issuer. The nonaffiliate status of the beneficial owners
    and their predecessors was critical to the beneficial owners' ability to resell their restricted shares
    pursuant to Rule 144 and Section 4(a)(4) of the Securities Act because, typically, shorter holding
    periods and fewer restrictions apply to nonaffiliates. See Part III.A.3.e. (Rule 144's One-Year
    Holding Period and the Rule's Applicability to "Affiliates"). Equally important, however, is the
    issuer's status as a reporting or nonreporting company. Rather than delve into the technicalities
    of the applicable holding periods for affiliates versus nonaffiliates and reporting versus
    nonreporting issuers, subject to the parties' consensus, we will focus on the one-year holding
    period for the resale of certain categories of restricted securities."'

                                  i.          Satisfaction of the One-Year Holding Period
                                              Through Tacking to the Issuer's Same Securities

           To satisfy Rule 144's one-year holding period for restricted securities, under certain
    circumstances, selling customers may tack their holding period to the holding period of their
    predecessors. 17 C.F.R. § 230.144(d)(3) (2013). This tacking may occur only "[i]f the securities
    sold were acquired from the issuer solely in exchange for other securities of the same issuer."142
    17 C.F.R. § 230.144(d)(3)(ii) (2013) (emphasis added).

            In this case, none of the beneficial owners held his or her restricted shares for one year
    (or longer). As a consequence, in order for the beneficial owner to satisfy the one-year holding

    141
            We note that, under Rule 144, a one-year holding period applies to resales of restricted
    securities of nonreporting issuers, regardless of the selling customers' status as an affiliate or
    nonaffiliate of the issuer. See Revisions to Rules 144 and 145, Securities Act Release No. 8869,
    2007 SEC LEXIS 2850, at *33 (Dec. 6, 2007); Louis Loss, Joel Seligman, Troy Paredes,
    Securities Regulations, § 3-D-2, at 429 (4th ed. 2008). Consequently, our earlier findings
    concerning the affiliate or nonaffiliate status of the individuals and entities involved in the five
    deposits has no bearing on our determination of the length of the holding period for the resold
    shares. To be clear, for purposes of calculating the holding period of the resold shares, we
    considered only whether NHPI, VPLM, and ORFG are reporting or nonreporting issuers, and we
    have determined that, as nonreporting issuers, the one-year holding period applied to the resales
    of the restricted securities in the five deposits at issue. See Revisions to Rules 144 and 145, 2007
    SEC LEXIS 2850, at *33.
    142
            "Conversions and exchanges. If the securities sold were acquired from the issuer solely in
    exchange for other securities of the same issuer, the newly acquired securities shall be deemed to
    have been acquired at the same time as the securities surrendered for conversion or exchange,
    even if the securities surrendered were not convertible or exchangeable by their terms." 17
    C.F.R. § 230.144(d)(3)(ii) (2013).
Case 8:18-cv-02869-VMC-CPT Document 15-2 Filed 12/17/18 Page 76 of 113 PageID 162



                                                   - 67 -


    period for the potential application of the Rule 144 exemption, the beneficial owner must be able
    to tack his or her holding period to that of his or her predecessor. On appeal, we find that each of
    the beneficial owners' securities — the restricted shares of NHPI, VPLM, and ORFG that were
    subject to resale — emanated from the same issuer as the predecessors' instruments — the
    Collins/NHPI Promissory Note, the Locksmith Financial/VPLM Verbal Line of Credit, and the
    Forward/ORFG Convertible Promissory Note. Accordingly, the dispositive issue here is whether
    the Collins/NHPI Promissory Note, the Locksmith Financial/VPLM Verbal Line of Credit, and
    the Forward/ORFG Convertible Promissory Note constitute securities in order for the beneficial
    owners to tack their acquired shares of NHPI, VPLM, and ORFG to their predecessors' holding
    period to satisfy Rule 144's one-year holding period requirement. The Respondents bear the
    burden of proof to establish that these instruments are securities, and that the one-year holding
    period of Rule 144 has been met. See Midas Sec., 2012 SEC LEXIS 199, at *28 (explaining that
    exemptions from the registration requirements are affirmative defenses that must be established
    by the person claiming the exemption). On appeal, we find that the Respondents have failed to
    meet their burden of proof because the subject instruments — the Collins/NHPI Promissory Note,
    the Locksmith Financial/VPLM Verbal Line of Credit, and the Forward/ORFG Convertible
    Promissory Note — are not securities.143

                                 ii.       Application of the Reves Family Resemblance Test
                                           to Determine Whether the Underlying Instruments
                                           Are Securities

            Section 3(a)(10) of the Exchange Act defines security to include "any note," but limits
    that definition of security to notes that exceed nine months. 15 U.S.C. § 78c(a)(10) (2013)
    (stating that the definition of security "shall not include any note . . . which has a maturity at the
    time of issuance not exceeding nine months."). Although the Exchange Act begins with the

    143
            The Respondents claim that the issue of whether the Collins/NHPI Promissory Note, the
    Locksmith Financial/VPLM Verbal Line of Credit, and the Forward/ORFG Convertible
    Promissory Note constitute securities "was never placed into contention during the proceeding."
    The Respondents therefore argue that they "were completely deprived of an opportunity to
    defend themselves on this issue." We disagree. As an initial matter, the specific issue of
    whether the Locksmith FinanciaINPLM Verbal Line of Credit constituted a security was placed
    squarely in contention during the hearing because it was an allegation in Enforcement's
    complaint, and the parties made arguments concerning the issue in their prehearing and post
    hearing submissions. Moreover, in light of the questions surrounding the categorization of the
    Locksmith FinancialNPLM Verbal Line of Credit as a security, we find that the Respondents, as
    the party bearing the burden of proof concerning the applicability of an exemption, was put on
    notice that it should be prepared to present evidence to support its position that the Collins/NHPI
    Promissory Note and the Forward/ORFG Convertible Promissory Note also constituted securities
    for purposes of the applicability of Rule 144's one-year holding period. See Ernst & Young LLP,
    2004 SEC LEXIS 831, at *118 (Apr. 16, 2004) (the applicant "bears the burden of proof as to the
    applicability of the exception to its situation because a party asserting an affirmative defense has
    the burden of establishing it by the necessary proof'); see also Section 15A(h)(1) of the
    Exchange Act (15 U.S.C. § 78o-3(h)(1) (requiring that FINRA proceedings be fair)); 15 U.S.C. §
    78o-3(b)(8);.
Case 8:18-cv-02869-VMC-CPT Document 15-2 Filed 12/17/18 Page 77 of 113 PageID 163



                                                   - 68 -

    "presumption that any note with a term of more than nine months is a 'security,"' the Supreme
    Court has recognized that "not all notes are securities" and has adopted a test to identify notes
    that "are obviously not securities." Reves v. Ernst & Young, 494 U.S. 56, 63-64, 67 (1990)
    (stating that "the phrase 'any note' should not be interpreted to mean literally 'any note,' but
    must be understood against the backdrop of what Congress was attempting to accomplish in
    enacting the Securities [and Exchange] Acts."). The Supreme Court's test to identify notes that
    are not securities is the "family resemblance test." Id. at 67.

            In application, the family resemblance test rebuts the presumption that a note is a security
    if the note in question "bears a strong resemblance (in terms of the four factors we have
    identified) to one of the enumerated categories of instrument[s]." Id. (explaining that, "[i]f an
    instrument is not sufficiently similar to an item on the list, the decision whether another category
    should be added is to be made by examining the same factors."); Exch. Nat'l Bank v. Touche
    Ross & Co., 544 F.2d 1126 (2d Cir. 1976) (stating that types of notes that are not securities
    include "the note delivered in consumer financing, the note secured by a mortgage on a home,
    the short-term note secured by a lien on a small business or some of its assets, the note
    evidencing a character loan to a bank customer, short-term notes secured by an assignment of
    accounts receivable, or a note which simply formalizes an open-account debt incurred in the
    ordinary course of business . . . ."). The four factors of the family resemblance test examine: (1)
    "the transaction to assess the motivations that would prompt a reasonable seller and buyer to
    enter into it;"144 (2) "the plan of distribution of the instrument . . . to determine whether it is an
    instrument in which there is common trading for speculation or investment;" (3) "the reasonable
    expectations of the investing public;"I45 (4) "whether some factor such as the existence of
    another regulatory scheme significantly reduces the risk of the instrument, thereby rendering
    application of the Securities [and Exchange] Acts unnecessary." Reves, 494 U.S. at 66-67.

                                           (a)     The Collins/NHPI Promissory Note

            Gentle, Fouani, and Cox, the beneficial owners of Sky Walker, Swiss National Securities,
    and Ireland Offshore Securities, respectively, acquired their shares of NHPI on September 1,
    2013 via the SSI/Collins Stock Pledge Agreement. Between February 2014 and May 2014,
    Scottsdale Capital Advisors liquidated Sky Walker's, Swiss National Securities', and Ireland
    Offshore Securities' shares of NHPI. Consequently, in order to satisfy Rule 144's one-year
    holding period, Sky Walker, Swiss National Securities, and Ireland Offshore Securities must tack


    144
            "If the seller's purpose is to raise money for the general use of a business enterprise or to
    finance substantial investments and the buyer is interested primarily in the profit the note is
    expected to generate, the instrument is likely to be a 'security.' If the note is exchanged to
    facilitate the purchase and sale of a minor asset or consumer good, to correct for the seller's
    cash-flow difficulties, or to advance some other commercial or consumer purpose, on the other
    hand, the note is less sensibly described as a 'security."' Reves, 494 U.S. at 66.
    145
           The instruments will be determined to "be securities on the basis of such public
    expectations, even where an economic analysis of the circumstances of the particular transaction
    might suggest that the instruments are not securities as used in that transaction." Id.
Case 8:18-cv-02869-VMC-CPT Document 15-2 Filed 12/17/18 Page 78 of 113 PageID 164



                                                 - 69 -

    their holding period to the Collins/NHPI Promissory Note.I46 The Collins/NHPI Promissory
    Note is dated May 1, 2012. We find that Sky Walker, Swiss National Securities, and Ireland
    Offshore Securities may not tack their holding period to Collins' holding period because the
    Collins/NHPI Promissory Note is not a security.

            We begin with the Exchange Act's clearly articulated presumption that notes of a
    duration shorter than nine months do not constitute securities, and we note that the Collins/NHPI
    Promissory Note had a duration of only two months. The Collins/NHPI Promissory Note is
    dated May 1, 2012, and it became payable on July 1, 2012. That factor, standing only, favors our
    finding that the Collins/NHPI Promissory Note is not a security. We therefore turn our attention
    to the family resemblance test to determine if the application of those factors supports finding
    that the Collins/NHPI Promissory Note is a security. They do not.

            As an initial matter, NHPI did not enter into the Collins/NHPI Promissory Note in order
    to finance its general business or make a substantial investment in the issuer. Rather, the
    Collins/NHPI Promissory Note documented the debt that NHPI purportedly already owed to
    Collins for consulting services already provided. Second, the Collins/NHPI Promissory Note
    was not a source of profit for Collins. According to the Collins/NHPI Promissory Note, Collins
    had already completed the consulting work and was entitled to payment for his services. Collins'
    choice to permit NHPI to default on the note, and delay payment of the note for more than 16
    months after the default, suggests that Collins was not motivated by profit or the five percent
    default rate that the note contained.147 Third, the Collins/NHPI Promissory Note was issued in a
    single transaction, and we note that a note that "merely reflects a single transaction" and is "not
    offered to the public" is not a security. New Earthshell Corp. v. Jobookit Holdings Ltd., 2015
    U.S. Dist. LEXIS 27141, at *10-11 (S.D.N.Y. Mar. 5, 2015). Finally, based on these facts, we
    find that there was no public expectation that the Collins/NHPI Promissory Note, which
    promised to pay monies for an individual's consulting services to an issuer, should be deemed a
    security.148 We therefore find that the Collins/NHPI Promissory Note is not a security, and that
    Sky Walker, Swiss National Securities, and Ireland Offshore Securities may not tack their
    holding period to it to satisfy the one-year holding period of Rule 144.




    146
           The Deposited Securities Checklists for the Sky Walker, Swiss National Securities, and
    Ireland Offshore Securities Deposits note that the one-year holding period has been satisfied
    through tacking to the Collins/NHPI Promissory Note.
    147
            The Collins/NHPI Promissory Note did not contain an interest rate, only a default rate of
    five percent.
    148
            For our applications of the family resemblance tests to all five deposits, we have
    determined that the fourth factor, whether another regulatory scheme diminished the need for
    treating the instrument as a security, was not relevant to our analysis.
Case 8:18-cv-02869-VMC-CPT Document 15-2 Filed 12/17/18 Page 79 of 113 PageID 165



                                                - 70 -

                                         (b)    The Locksmith Financial/VPLM Verbal
                                                Line of Credit

            Bretel, the beneficial owner of VHB International, acquired his shares of VPLM on
    August 23, 2013 via the VHB International/Locksmith Financial Stock Purchase Agreement.
    Between February 2014 and June 2014, Scottsdale Capital Advisors liquidated VHB
    International's shares of VPLM. Consequently, in order to satisfy Rule 144's one-year holding
    period, VHB International must tack its holding period to the Locksmith Financial/VPLM Verbal
    Line of Credit.149 The Locksmith Financial/VPLM Verbal Line of Credit dates back to July
    2010 or August 2012. We find that VHB International may not tack its holding period to
    Locksmith Financial's holding period because the Locksmith Financial/VPLM Verbal Line of
    Credit is not a security.

            As an initial matter, the Locksmith Financial/VPLM Verbal Line of Credit had the
    hallmarks of an "open-account debt incurred in the ordinary course of business,"150 and we note
    that open-account debts do not qualify as securities. Exch. Nat'l Bank, 544 F.2d at 1138.
    Second, the verbal nature of the Locksmith Financial/VPLM Verbal Line of Credit suggests a
    lack of formality and permanency that is found in instruments that are not normally considered
    securities. Third, the Locksmith Financial/VPLM Verbal Line of Credit constituted a
    commercial financing arrangement between private parties that advanced VPLM's day-to-day
    business operations, not the issuer's capital investment initiatives. See generally SEC v.
    Thompson, 732 F.3d 1151, 1167 (10th Cir. 2013) (explaining that, when institutions make loans
    as a part of their ordinary course of business those loans are not considered to be securities).
    Finally, we note that the Locksmith Financial/VPLM Verbal Line of Credit lacked a connection
    to the general investing public, and that the general investing public would not expect that the
    Locksmith Financial/VPLM Verbal Line of Credit would be deemed a security. Based on these
    facts, we find that the Locksmith FinancialNPLM Verbal Line of Credit is not a security, and



    149
            The Deposited Securities Checklist for the Third VHB International Deposit
    acknowledges that the one-year holding period has been satisfied through tacking to the
    Locksmith Financial/VPLM Verbal Line of Credit. The Locksmith FinancialNPLM Loan
    Agreement and the Locksmith FinancialNPLM Debt Settlement Agreement are each dated
    August 15, 2013. Consequently, the Locksmith FinancialNPLM Loan Agreement and
    Locksmith FinancialNPLM Debt Settlement Agreement are too temporally close to VHB
    International's VPLM liquidations to satisfy Rule 144's requirement of a one-year holding
    period.
    150
             Open-account debts are shareholder advances that are not evidenced by a note and
    typically involve multiple loans made from a shareholder to a corporation throughout the year.
    See 26 C.F.R. § 1.1367-2 (2018) (Adjustments to Basis of Indebtedness to Shareholder) (stating
    that "[t]he term open account debt means shareholder advances not evidenced by separate
    written instruments and repayments on the advances"); see also SEC v. Greenstone Holdings,
    Inc., 2012 U.S. Dist. LEXIS 44192, at *20 (S.D.N.Y. Mar. 28, 2012) (holding that "open-
    account debts cannot be converted to securities simply by issuing notes").
Case 8:18-cv-02869-VMC-CPT Document 15-2 Filed 12/17/18 Page 80 of 113 PageID 166



                                                  - 71 -


    that VHB International may not tack its holding period to it in order to satisfy the one-year
    holding period of Rule 144.151

                                          (c)     The Forward/ORFG Convertible Promissory
                                                  Note

            Moh, the beneficial owner of Media Central, acquired his shares of ORFG on April 16,
    2014 via the Media Central/Anything Media Stock Purchase Agreement. Two months later, in
    June 2014, Scottsdale Capital Advisors liquidated Media Central's shares of ORFG. In order to
    satisfy Rule 144's one-year holding period, Media Central must tack its holding period to the
    Forward/ORFG Convertible Promissory Note.152 The Forward/ORFG Convertible Promissory
    Note is dated September 1, 2012. We find that Media Central may not tack its holding period to
    Forward's holding period.

            As an initial matter, we note that the Forward/ORFG Convertible Promissory Note failed
    to qualify for Rule 144 exemption protection because Forward did not exchange the
    Forward/ORFG Convertible Promissory Note for shares of ORFG. When Forward assigned a
    portion of his ORFG-owed debt to Anything Media via the Anything Media/Forward
    Assignment and Modification Agreement, Forward exchanged his ORFG-owed debt for shares
    of a different issuer, Anything Technologies Media.153 See 17 C.F.R. § 230.144(d)(3)(ii) (2013)
    (stating that tacking may occur only "[i]f the securities sold were acquired from the issuer solely
    in exchange for other securities of the same issuer.") (emphasis added).

           Moreover, we find that Media Central may not tack its holding period to Forward's
    holding period because the Forward/ORFG Convertible Promissory Note is not a security.

    151
            It is also necessary to find that Kipping had ceased to be an affiliate of VPLM prior to the
    inception of the Locksmith Financial/VPLM Verbal Line of Credit, in order for VHB
    International to tack its holding period to the Locksmith FinancialNPLM Verbal Line of Credit.
    As discussed in Part III.A.7.b., however, we find that Scottsdale Capital Advisors failed to prove
    that Kipping was not a VPLM-affiliate when the transaction occurred. Kipping had check-
    writing authority for VPLM's accounts, and he was a presumptive affiliate of the issuer based on
    his direct and indirect (through Locksmith Financial) ownership of more than 10 percent of
    VPLM's outstanding shares. Accordingly, VHB International may not tack to the Locksmith
    FinancialNPLM Verbal Line of Credit based on Kipping's status as a potential affiliate of
    VPLM.
    152
           The Deposited Securities Checklists for the Media Central Deposit notes that the one-
    year holding period has been satisfied through tacking to the Forward/ORFG Convertible
    Promissory Note.
    153
            We also note that Media Central may not tack its interest in ORFG to the Anything
    Media/Forward Assignment and Modification Agreement or the Anything Media/ORFG
    Convertible Promissory Note because those two documents were executed in January 2014 and
    are too temporally close to Media Central's ORFG liquidations to satisfy Rule 144's requirement
    of a one-year holding period.
Case 8:18-cv-02869-VMC-CPT Document 15-2 Filed 12/17/18 Page 81 of 113 PageID 167



                                                 - 72 -


    Although the Forward/ORFG Convertible Promissory Note is presumed to be a security under
    the Exchange Act,154 we find that the application of the family resemblance test rebuts the
    presumption that the Forward/ORFG Convertible Promissory Note is a security. Specifically, we
    find that the Forward/ORFG Convertible Promissory Note had attributes similar to an open-
    account debt, which does not qualify as a security. Exch. Nat'l Bank, 544 F.2d at 1138.

             According to its terms, the Forward/ORFG Convertible Promissory Note provided ORFG
    with funds "for loans, advances, and debt." The Forward/ORFG Convertible Promissory Note
    also was an individual transaction that was not designed to trade as an investment. See New
    Earthshell Corp., 2015 U.S. Dist. LEXIS 27141, at *10-11. Finally, we find that the general
    investing public would not view the Forward/ORFG Promissory Note as a security. Based on
    our application of the family resemblance test, we conclude that the Forward/ORFG Convertible
    Promissory Note is not a security, and that Media Central may not tack its holding period to it to
    satisfy the one-year holding period of Rule 144.155

                          d.      Scottsdale Capital Advisors Cannot Rely on the Rule 144
                                  Exemption Because the Firm Failed to Establish That NHPI and
                                  ORFG Are Not Shell Companies

            The safe harbor of Rule 144 does not extend to "shell companies," or issuers "with no or
    nominal operations and no or nominal non-cash assets." 17 C.F.R. § 230.144(g)(4)(i) (2013). In
    order to satisfy itself that NHPI and ORFG were not shell companies,' 56 Scottsdale Capital
    Advisors relied on the Attorney Opinion Letters, which generally came from attorneys retained
    by interested parties, the issuers' self-serving representations, and the issuers' unaudited
    financial statements. Our review of these documents, and the Due Diligence Packages for the
    five deposits more generally, leads us to conclude that Scottsdale Capital Advisors cannot rely
    on the Rule 144 exemption because the Firm failed to prove that NHPI and ORFG were not shell
    companies.




    154
           The duration of the Forward/ORFG Convertible Promissory Note is exactly nine months.
    The Forward/ORFG Convertible Promissory Note is dated September 1, 2012, and it became
    payable on June 1, 2013.
    155
            In connection with our findings concerning Scottsdale Capital Advisors' failure to prove
    that the five deposits met Rule 144's requirement of a one-year holding period, we also find that
    the Firm's cursory, incomplete, and standardized due diligence left the Firm unable to verify the
    underlying transactions for purposes of calculating and establishing the applicable holding
    period, and, consequently, unable to prove that the one-year holding period requirement had been
    met.
    156
           The Hearing Panel did not reach the issue of whether Scottsdale Capital Advisors proved
    that VPLM was not a shell company, and we decline to examine this issue on appeal.
Case 8:18-cv-02869-VMC-CPT Document 15-2 Filed 12/17/18 Page 82 of 113 PageID 168



                                                  - 73 -

            First, Scottsdale Capital Advisors' cursory, incomplete, and standardized due diligence
    did not respond to the basic question of whether NHPI and ORFG were shell companies.157 As
    Enforcement's expert witness, Brian Underwood, testified, it is not enough to obtain a
    representation from the issuer related to its own non-shell company status. To the contrary, as
    Underwood reported, common industry practice included obtaining a "Bradstreet [R]eport,"
    which provides information about "[the issuer's] operations, revenues, assets, who the key
    officers and directors are, shareholders — a great deal of information that is not necessarily
    available simply by going on the interne." Scottsdale Capital Advisors did not obtain
    Bradstreet Reports.

            Second, although Scottsdale Capital Advisors relied on descriptions of NHPI's and
    ORFG's assets and liabilities in certain unaudited financial statements that the issuers had
    published, the unaudited financial statements that Scottsdale Capital Advisors referenced were
    vague, showed unspecific cash assets, failed to show physical assets, failed to provide any
    indication of the nature of issuers' expenses, and failed to report the business activities that may
    have led the issuer to incur the expenses in the first instance. In short, the unaudited financial
    statements, which Scottsdale Capital Advisors used to conduct its due diligence and satisfy itself
    that NHPI and ORFG were not shell companies, contained no verifiable facts.

             Third, distinct from the issue of Scottsdale Capital Advisors' failure of proof, we note
    that the record contains evidence that NHPI and ORFG were, in fact, shell companies. The
    NHPI Amended Form 10-K disclosed that NHPI had changed operations from a pharmaceutical
    business to an oil and gas business, without providing any additional explanation or information
    about why, when, and how the change had occurred.I58 Similarly, the ORFG Form 10-K
    reported that the issuer was changing operations from an automotive detailing service to an oil
    and gas operation. The ORFG Form 10-K stressed the point and reported that ORFG "has
    achieved no operating revenues to date," and that the issuer "is presently looking at oil and gas
    properties." See generally FINRA Regulatory Notice 09-05, 2009 FINRA LEXIS 7, at *8 (Jan.
    2009) (advising FINRA member firms that additional scrutiny may be required if "[t]he issuer
    has been through several recent name changes, business combinations or recapitalizations . . .
    ."). 159

    157
            For example, the Due Diligence Packages for the Sky Walker, Swiss National Securities,
    and Ireland Offshore Securities Deposits, the three NHPI deposits, contained no financial
    statements showing NHPI's expenses or income.
    158
            Scottsdale Capital Advisors argues that NHPI was not a shell company, and that the
    issuer "had substantial operations and significant documented operating expenses." In support of
    its claims, the Firm highlights the fact that NHPI "had completed a Phase II FDA clinical trial."
    In so doing, however, Scottsdale Capital Advisors failed to report that the study was completed
    in November 2007, more than six years before Scottsdale Capital Advisors accepted and
    liquidated the Sky Walker, Swiss National Securities, and Ireland Offshore Securities Deposits.
    159
            Scottsdale Capital Advisors asserts that ORFG had "substantial operations and significant
    operating expenses." In support of its claims, the Firm cites an unaudited balance sheet, which
    failed to report expenses, and an unaudited financial statement that reported a few expenses, such
    as a "[m]ineral exploration expense" of $87,840, a "[w]rite off of mineral acquisition cost" of
                                                                    [Footnote continued on next page]
Case 8:18-cv-02869-VMC-CPT Document 15-2 Filed 12/17/18 Page 83 of 113 PageID 169



                                                  - 74 -


                           e.     Scottsdale Capital Advisors Cannot Rely on the Rule 144
                                  Exemption Because the Firm Failed to Establish That Its
                                  Questionably Technical Compliance with Rule 144 Was Not Part
                                  of a Plan or Scheme to Evade the Registration Requirements of the
                                  Securities Act

            Finally, we find that Scottsdale Capital Advisors may not rely on an exemption pursuant
    to Rule 144 because the Firm failed to establish that its questionably technical compliance with
    Rule 144 was not part of a plan or scheme to evade the registration requirements of the Securities
    Act. The five deposits that are the subject of this appeal were strikingly similar.' 60 The deposits
    involved selling customers who sought to sell large blocks of thinly traded, little-known
    microcap securities acquired in a chain of private transactions originating with the issuer; the
    selling customers sought to resell their shares almost immediately after acquiring them from their
    predecessors; and the transactions raised a number of questions, included a host of discrepancies,
    and involved several circumstances that should have raised Scottsdale Capital Advisors'
    suspicions. When confronted with these issues, Scottsdale Capital Advisors did not engage in
    the searching inquiry required under Rule 144 and Section 4(a)(4) of the Securities Act, opting,
    instead, to prepare voluminous Due Diligence Packages that only provided the false appearance
    of due diligence.

            On appeal, as we reviewed the Due Diligence Packages that Scottsdale Capital Advisors
    proffered, we determined that the Due Diligence Packages were essentially meaningless for the
    identification of potentially unlawful distributions of microcap securities, and that the primary
    goal of the Due Diligence Packages was to qualify the subject deposit for a registration
    exemption pursuant to Rule 144 or Section 4(a)(4) of the Securities Act. The Due Diligence
    Packages, and Scottsdale Capital Advisors' handling of due diligence generally, confirm our
    findings in this area. Scottsdale Capital Advisors did not evaluate the information contained in
    the Due Diligence Packages, did not investigate red flags when its due diligence did identify a

    [coned]
    $450,000, and an interest expense of $177,033. This does not establish that ORFG had actual
    operations.
    160
            Scottsdale Capital Advisors states that it "regularly" and "routinely" rejected deposits and
    argues that the frequency of its rejections demonstrates "[t]he rigor of [Scottsdale Capital
    Advisors' due] diligence." As proof, the Firm points to RX-40, a summary exhibit that shows
    rejection rates during the relevant period. Our review of RX-40, however, leads us to conclude
    that the document is not reliable because there is no identification of the source of the numbers
    contained in it, and there is no explanation concerning how Henry Diekmann, the document's
    creator, compiled it. At the hearing, Diekmann testified only that he created the document, and
    then read the percentages shown in the "% Rejected" column of the document. Diekmann did
    not testify about how he created the document. He did not identify the sources of the numbers
    shown in it. He did not explain the bases for deposits that were "rejected" or discuss whether
    any deposit shown on the document was later resubmitted and accepted. We therefore reject
    Scottsdale Capital Advisors' assertion that the frequency of its deposit rejections demonstrates
    the "rigor" of its due diligence reviews.
Case 8:18-cv-02869-VMC-CPT Document 15-2 Filed 12/17/18 Page 84 of 113 PageID 170



                                                   - 75 -


    potential issue, and did not independently verify the information received from interested parties
    to the transactions. Based on these findings, we conclude that Scottsdale Capital Advisors may
    not rely on an exemption under Rule 144 of the Securities Act because the Firm failed to prove
    that its Due Diligence Packages were not part of a plan or scheme to evade the registration
    requirements of the Securities Act.



           On appeal, we find that Scottsdale Capital Advisors violated FINRA Rule 2010 because
    the Firm acted in contravention of Section 5 of the Securities Act and sold millions of shares of
    unregistered microcap securities without the benefit of a registration exemption.

           B.      Hurry's Unethical Creation, Management, and Control of Cayman
                   Securities

            Enforcement alleged that Hurry was a "necessary participant and substantial factor" in
    Scottsdale Capital Advisors' sales of the unregistered shares of NHPI, VPLM, and ORFG.I61
    Enforcement explained that Hurry was a necessary participant and substantial factor in the
    transactions "as a result of his establishment, indirect ownership, management, and control of
    [Cayman Securities], as well as his prospecting on behalf of [Cayman Securities], and his
    indirect ownership of, and ability to control, Scottsdale [Capital Advisors] and Alpine
    [Securities]." Enforcement argued that Hurry's "establishment of [Cayman Securities], indirect
    ownership of [Cayman Securities], management of [Cayman Securities'] business, control over
    [Cayman Securities] and its personnel, and prospecting for [Cayman Securities'] customers
    played a significant role in the occurrence of the violative sales of NHPI, VPLM, and ORFG . . .
    ." Enforcement also asserted that Hurry's role as a necessary participant and substantial factor in
    the unregistered securities sales caused Hurry to act in contravention of Section 5 of the
    Securities Act and caused Hurry to violate FINRA Rule 2010.

            The Hearing Panel did not adopt Enforcement's recommended approach to Hurry's
    conduct, noting that "[i]t is not clear that the 'necessary participant [and] substantial factor' test
    is appropriate here." The Hearing Panel reasoned that "Hurry [was] not charged with offering or
    selling securities in violation of Section 5. He is charged with an ethical violation under Rule
    2010." Nevertheless, the Hearing Panel used the necessary participant and substantial factor
    analysis to measure whether Hurry's conduct was sufficiently linked to the transactions to hold
    him liable for violating FINRA Rule 2010. The Hearing Panel concluded that there was a
    sufficient nexus between Hurry's conduct and the unlawful sales of NHPI, VPLM, and ORFG,
    and the Hearing Panel found that Hurry violated FINRA Rule 2010.

    161
             Although Section 5 of the Securities Act makes it unlawful for persons to offer or sell
    unregistered securities, that liability is not limited only to persons who ultimately pass title to the
    securities. It includes other persons involved in the transactions, such as persons who serve as
    necessary participants and substantial factors in the transactions by directly or indirectly offering
    or selling the securities in violation of Section 5. SEC v. CMKM Diamonds, Inc., 729 F.3d 1248,
    1255 (9th Cir. 2013); SEC v. Boock, 2011 U.S. Dist. LEXIS 95363, at *48 & n.17 (S.D.N.Y.
    Aug. 25, 2011).
Case 8:18-cv-02869-VMC-CPT Document 15-2 Filed 12/17/18 Page 85 of 113 PageID 171



                                                   - 76 -


            On appeal, we do not examine Hurry's conduct within the construct of the necessary
    participant and substantial factor analysis. Rather, on appeal, we examine whether Hurry's
    establishment of Cayman Securities, indirect ownership of Cayman Securities, management of
    Cayman Securities' business, control over Cayman Securities and its personnel, and prospecting
    for Cayman Securities' customers was unethical, regardless of whether Hurry was a necessary
    participant and substantial factor in the unlawful sales of NHPI, VPLM, and ORFG.

            Our review of the record leads us to conclude that Hurry's conduct was unethical,
    particularly as it related to Hurry's creation, management, and control of Cayman Securities.
    Hurry was the mastermind of a vertically integrated microcap-focused enterprise that served as
    the conduit for foreign customers to unload their risky microcap shares into an unsuspecting US
    securities market. As regulatory scrutiny of microcap liquidations increased, Hurry created
    Cayman Securities as the out-of-reach, offshore buffer that would allow the US-based Scottsdale
    Capital Advisors to distance itself from its risky activities involving foreign financial institutions,
    such as Montage Securities, Titan International Securities, and Unicorn International Securities.
    Hurry not only created the vertically integrated microcap liquidation machine that consisted of
    Cayman Securities, Scottsdale Capital Advisors, and Alpine Securities, Hurry took on an
    intimate role in Cayman Securities, managing the broker-dealer and controlling its day-to-day
    operations — all while taking concerted steps to mask his involvement with Cayman Securities.
    Based on these facts, we find that Hurry's creation, management, and control of Cayman
    Securities was unethical and violated FINRA Rule 2010. See Mielke, 2015 SEC LEXIS 3927, at
    *46 (explaining that the principal consideration underscoring FINRA Rule 2010 is whether the
    conduct at issue "reflects on the associated person's ability to comply with the regulatory
    requirements of the securities business").

                   1.      Scottsdale Capital Advisors' Regulatory Landscape Prior to
                           Hurry's Creation of Cayman Securities

            Between 2011 and 2013, Scottsdale Capital Advisors' employees and customers were the
    subject of four lawsuits that involved the use of nominees to mask the unlawful distribution of
    microcap securities through the Firm.I62 The regulatory landscape during this period informs our
    understanding of Hurry's creation of Cayman Securities.

                           a.      Ruettiger

           In December 2011, the Commission sued two of Scottsdale Capital Advisors' registered
    representatives in a federal regulatory action involving the assignment of portions of a
    convertible note to satisfy the applicable Rule 144 holding period, the use of nominees to conceal

    162
           The Respondents argue that the "evidence of other government actions was irrelevant"
    and "unduly prejudicial." We disagree, and we note that we relied only on the four regulatory
    actions discussed in this section, and that these four federal regulatory actions, involving
    Scottsdale Capital Advisors' registered representatives and customers, informed the Firm's
    approach to its microcap securities liquidation business and Hurry's approach to the creation of
    Cayman Securities. (The Hearing Panel's decision cites to an additional two cases that occurred
    subsequent to the relevant period, and we did not consider those two cases.)
Case 8:18-cv-02869-VMC-CPT Document 15-2 Filed 12/17/18 Page 86 of 113 PageID 172



                                                 - 77 -


   the identity of the true beneficial owners of the securities, the use of a fraudulent scheme to
   manipulate the market for the stock, and the unlawful distribution of securities without
   registration.I63 See SEC v. Ruettiger, No. 2:11-cv-2011 (D. Nev. filed Dec. 16, 2011),
   https://www.sec.gov/litigation/complaints/2011/comp22198.pdf ("Ruettiger"). According to the
   Ruettiger complaint, Scottsdale Capital Advisors' registered representatives handled several of
   the accounts involved in the lawsuit, and one of the representatives had an interest in an entity
   that received and sold some of the subject securities. The Ruettiger complaint noted that in one
   instance an individual defendant had used 16 Panamanian corporations to conceal his identity
   and enable him to sell approximately $6 million of unregistered and nonexempt securities.'"
   The court entered judgments against the two Scottsdale Capital Advisor representatives, ordering
   them to pay more than $5.2 million in civil penalties, disgorgement, and prejudgment interest.

                          b.      Gibraltar I

           In March 2013, the Commission filed a complaint against several individuals and entities
   alleging that Scottsdale Capital Advisors' customer, Gibraltar Global Securities, Inc. ("Gibraltar
   Global Securities"), had facilitated a fraudulent scheme. See SEC v. Carrillo Huettel LLP, No.
   13 Civ. 1735 (S.D.N.Y. filed March 15, 2013), https://www.sec.gov/litigation/complaints/20131
   comp-pr2013-39.pdf ("Gibraltar I"). The Gibraltar I complaint alleged that the defendants had
   secretly sold several issuers' shares through Gibraltar Global Securities while simultaneously
   promoting the issuers' securities and encouraging others to buy them. Among other allegations,
   the Gibraltar I complaint alleged that Gibraltar Global Securities had provided false affidavits
   and misleading statements to facilitate the other defendants' secret sales and promotions of the
   subject securities. The court entered judgments against the majority of the defendants, including
   Gibraltar Global Securities. The court ordered that Gibraltar Global Securities pay more than
   $12 million in disgorgement and prejudgment interest.

                          c.      Gibraltar II

            In April 2013, the Commission filed a second lawsuit against Gibraltar Global Securities.
    See SEC v. Gibraltar Global Sec., Inc., No. 13 Civ. 2575 (S.D.N.Y. filed Apr. 18, 2013),
    https://www.sec.gov/litigation/complaints/2013/comp22683.pdf ("Gibraltar If'). The Gibraltar
    II complaint alleged that the company had facilitated the unlawful sale of unregistered and
    nonexempt securities through the use of nominees. The Gibraltar II complaint asserted that
    Gibraltar Global Securities had liquidated low-price, thinly traded stocks on behalf of its
    customers, often during periods of promotion. The Gibraltar II complaint also alleged that
    Gibraltar Global Securities had assisted customers by including foreign financial institutions, had
    unnecessarily complicated these transactions, and had encouraged their customers to use
    nominee officers and directors to mask the customers' true identities. Finally, the Gibraltar II
    complaint noted that two individuals had opened "fake nominee accounts" at Scottsdale Capital

    163
           Cruz signed the declaration in support of the representatives' motion for judgment to
    determine the monetary remedies.
    164
            In response to the Ruettiger lawsuit, Scottsdale Capital Advisors eliminated the branch
    office involved in the case.
Case 8:18-cv-02869-VMC-CPT Document 15-2 Filed 12/17/18 Page 87 of 113 PageID 173



                                                  - 78 -


    Advisors.I65 The court entered a judgment against Gibraltar Global Securities and order the
    company to pay nearly $21 million in civil penalties and disgorgement.

                          d.      Tavella

           In July 2013, the Commission filed suit in federal court against 10 Argentinians, four of
   whom had opened accounts at Scottsdale Capital Advisors.I66 See SEC v. Tavella, No. 13-cv-
   4609 (S.D.N.Y. filed July 3, 2013), https://www.SEC.gov/litigation/ complaints/2013/comp-
   pr2013-122.pdf ("Tavella"). The Tavella complaint alleged that the defendants had submitted
   false documentation to accompany their Deposited Securities Checklist at Scottsdale Capital
   Advisors, and that they sold millions of shares of unregistered and nonexempt securities into the
   public markets in violation of Section 5 of the Securities Act. The Tavella defendants claimed
   that they had purchased their shares from former shareholders of the issuers. Investigations,
   however, revealed that the former shareholders had already sold their shares years earlier, and
   that the underlying transactions that the defendants had claimed as the basis of their acquired
   shares were sham transactions.167 The court entered judgments against all, but two, of the
   defendants and ordered each liable defendant to pay nearly $35 million.

                   2.     Hurry Created, Managed, and Controlled Cayman Securities

            Prior to 2013, Scottsdale Capital Advisors occupied the role that Hurry created Cayman
   Securities to fill. Specifically, Scottsdale Capital Advisors did business directly with foreign
   financial institutions, such as Gibraltar Global Securities, and the three foreign financial
   institutions that are involved in this case, Montage Securities, Titan International Securities, and
   Unicorn International Securities. In the wake of the regulatory developments discussed above,
   however, Hurry formed Cayman Securities in early 2013. Cayman Securities was a foreign
   broker-dealer that added an offshore buffer to the already-existing vertically integrated microcap


    165
           Gibraltar Global Securities had been a direct customer of Scottsdale Capital Advisors
   since 2010, at least two years before the Commission filed Gibraltar I, and, subsequently,
   Gibraltar II. Gibraltar Global Securities shuttered after the Commission filed the two lawsuits
   against it. Some of Gibraltar Global Securities' customers transferred their accounts to one of
   the three foreign financial institutions involved in this case, Titan International Securities. At the
   hearing, Cruz testified that the misconduct identified in Gibraltar I and Gibraltar II was
   "isolated."
    166
            Diekmann testified that he could not remember if Scottsdale Capital Advisors
    investigated the four Tavella defendants who had accounts at the Firm.
    167
             Scottsdale Capital Advisors changed some of its operating procedures as a result of the
    Tavella lawsuit. For example, the Firm no longer would accept more than 9.9 percent of a
    particular security at any one time from any customer, and it instituted a stock watch list to
    monitor specific stock trading and promotions. Even with these changes, however, Diekmann
    testified that he could not recall doing anything different to address the problem of nominees
    after the Tavella lawsuit.
Case 8:18-cv-02869-VMC-CPT Document 15-2 Filed 12/17/18 Page 88 of 113 PageID 174



                                                  - 79 -


    liquidation enterprise that included the US-based broker-dealer, Scottsdale Capital Advisors, and
    its clearing firm, Alpine Securities.

                           a.      Hurry Created Cayman Securities

            Hurry testified that he created Cayman Securities because Alpine Securities needed relief
    from certain tax withholding obligations. Hurry explained that Alpine Securities wanted to limit
    its business dealings to include only those foreign financial institutions that had agreed to take on
    tax withholding obligations, and those ones that had agreed to become qualified intermediaries.
    Hurry testified that he established Cayman Securities because tax-withholding obligations are
    complicated, there are risks and penalties associated with the submission of inaccurate or
    incorrect paperwork related to tax withholdings, and there are tax advantages to generating and
    retaining funds offshore.

                           b.      Hurry Hired Ruzicka, Ostensibly to Manage Cayman
                                   Securities

            When Hurry established Cayman Securities, he named himself as Cayman Securities'
    director and positioned himself to manage and control Cayman Securities and its business
    operations.I68 Although Hurry seemed poised to be the public persona of Cayman Securities, in
    late 2013, Hurry switched gears and decided to hire Gregory Ruzicka to manage Cayman
    Securities and its day-to-day operations.I69

            Prior to joining Cayman Securities, Ruzicka was a real estate attorney in California. He
    began his legal career advising exclusively on real estate issues and continued in the real estate
    field. He did not advise on federal securities laws. Before working at Cayman Securities,
    Ruzicka had no experience with the liquidation of microcap securities, the registration
    requirements of the federal securities laws, or the exemptions that may apply to the offer or sale
    of certain categories of securities.'"

    168
           The record contains a "Business Summary" used by Cayman Securities for marketing and
   promotion purposes. The Business Summary provides Hurry's title at Cayman Securities,
   "Director," and touts Hurry's experience with Scottsdale Capital Advisors and Alpine Securities
   as an asset of Cayman Securities' business operations.
    169
           Hurry hired a second individual, Craig D'Mura, to work with Ruzicka at Cayman
   Securities. In January 2014, D'Mura flew with Hurry in Hurry's private airplane to the Cayman
   Islands to view Cayman Securities' operations and decide whether he wanted to accept a position
   with the foreign broker-dealer. Later that same month, D'Mura began working at Cayman
   Securities. D'Mura was employed with Cayman Securities for six weeks. Citing "stress" and
   "high pressure," D'Mura left Cayman Securities in 2014. D'Mura testified at the hearing.
    170
            Diekmann testified that Ruzicka would not have been his choice to run Cayman
    Securities because Ruzicka lacked securities experience, seemed disorganized, failed to follow
    instructions, and routinely sent materials to Scottsdale Capital Advisors in a piecemeal and
    disorganized manner.
Case 8:18-cv-02869-VMC-CPT Document 15-2 Filed 12/17/18 Page 89 of 113 PageID 175



                                                - 80 -


           In 2002, Ruzicka met Hurry when Hurry hired him to do some work on a commercial
   real estate deal. Thereafter, Ruzicka worked for Hurry from time to time, but none of that work
   involved the securities laws, Scottsdale Capital Advisors, or Alpine Securities. At some point,
   Ruzicka became unemployed and began experiencing financial hardships. Ruzicka approached
   Hurry about obtaining employment at a bicycle shop that Hurry owned. Hurry proposed that
   Ruzicka go to the Cayman Islands to run Cayman Securities. Ruzicka testified that Hurry told
   him that he would be running Cayman Securities and acting as Hurry's attorney.17 ' Ruzicka also
   stated that, when Hurry hired him to run Cayman Securities, Hurry told him that he had 30 days
   to read about Rule 144 of the Securities Act. Ruzicka reported that he read the Securities Act,
   Rule 144, and internet-based information on the Rule 144 exemption to prepare for his
   employment with Cayman Securities.

           In October 2013, Hurry flew with Ruzicka in Hurry's private plane to the Cayman
   Islands, so Ruzicka could begin working at Cayman Securities. Ruzicka remained with Cayman
   Securities for about one year, until October 2014.

                         c.      Hurry Managed and Controlled Cayman Securities

           Hurry's involvement in Cayman Securities' operations did not subside after he hired
   Ruzicka to manage the foreign broker-dealer's day-to-day operations. For example, Hurry
   located and rented office space for Cayman Securities before Ruzicka began working there, and
   he continued supervising the details of establishing and opening the office after Ruzicka arrived.
   Hurry obtained a floor plan from Ruzicka, told Ruzicka it was not correct, and asked Ruzicka to
   take measurements and create a revised plan. Hurry provided Ruzicka with contact information
   for shippers to ship furniture that Hurry had found for the office. Hurry reviewed the proposed
   Cayman Securities website design and asked about the costs. Hurry made the final decision on
   hiring a bookkeeper, and he made all the decisions on entering contracts.

          Hurry instructed Ruzicka on fundamental business operations, explaining to Ruzicka, for
   example, that Ruzicka should open a separate bank account for customer funds to keep their
   funds separate from Cayman Securities' funds. Hurry decided that Cayman Securities should be
   located in the Special Economic Zone within the Cayman Islands, and that it should apply to be
   exempt from regulation by the Cayman Islands Monetary Authority. Hurry advised Ruzicka to
   apply to the IRS to obtain qualified intermediary status for Cayman Securities. And Hurry
   determined the fees and commissions that Cayman Securities' customers paid.172


   171
          Ruzicka did not testify at the hearing. Enforcement entered the entirety of Ruzicka's on-
   the-record testimony as an exhibit.
   172
          When determining Cayman Securities' fee and commission schedule, Hurry instructed
   Ruzicka to add 200 basis points to the amount that Scottsdale Capital Advisors had charged
   Cayman Securities. Hurry, in turn, obtained a discount from Scottsdale Capital Advisors on its
   charges to Cayman Securities. By adopting this approach, Hurry kept the cost of doing business
   through Cayman Securities roughly the same as doing business directly with Scottsdale Capital
   Advisors.
Case 8:18-cv-02869-VMC-CPT Document 15-2 Filed 12/17/18 Page 90 of 113 PageID 176



                                                 - 81 -


            Hurry tracked Cayman Securities' business with Scottsdale Capital Advisors and its
    foreign financial institution customers — Montage Securities, Titan International Securities, and
    Unicorn International Securities.173 Cayman Securities did not advertise or engage in cold
    calling to generate business. Hurry's business plan relied on networks and referrals to develop
    customers. But Ruzicka had no prior securities industry experience and had no network that he
    could cultivate for customers. Consequently, the responsibility for prospecting for customers
    laid with Hurry. Hurry referred customers to Cayman Securities, or, alternatively,
    representatives of Scottsdale Capital Advisors and Alpine Securities directed customers to the
    foreign broker-dealer. Ruzicka testified that he had an "express representation" that Hurry had
    referred two of the foreign financial institutions involved in this case Titan International
    Securities and Unicorn International Securities. Ruzicka stated that he did not know how
    Montage Securities "found" Cayman Securities.

            Hurry also set up Cayman Securities' technical systems. Hurry made the arrangements
    for computer software for Cayman Securities and instructed Ruzicka on what computer software
    to use. Hurry set up the office network and selected the computer equipment for Cayman
    Securities, and he personally delivered the computer equipment to Cayman Securities when he
    and D'Mura visited in January 2014. As Ruzicka and D'Mura testified, they only served as
    intermediaries while they worked at Cayman Securities. Hurry dictated what should be done,
    and they complied. For example, on one occasion, when Ruzicka protested that he was not
    comfortable with signing off on Cayman Securities' qualified intermediary application, Hurry
    responded, "[s]tupid, just do it." On another occasion, when Ruzicka asked why Scottsdale
    Capital Advisors' pre-existing business was going to flow through a new entity, Cayman
    Securities, Ruzicka testified that Hurry told him to "shut up." Ruzicka explained that he
    generally "dropped the subject at that point," because he knew that, if he did not, "there is a
    ticket back to [Los Angeles] coming tomorrow."174

                          d.      Hurry Concealed His Management and Control of Cayman
                                  Securities

            Secrecy was paramount to Hurry.175 The record demonstrates that Hurry made concerted
    efforts to conceal his involvement with Cayman Securities, its customers, and its business
    operations. First, Hurry changed his email address to make it anonymous. When Ruzicka
    started working at Cayman Securities, he used as his work email address gr@csct.ky. The

    173
           Neither Ruzicka nor D'Mura could terminate a customer relationship. That authority
    rested with Hurry.
    174
           As Ruzicka noted with respect to Hurry, "[y]ou don't discuss; you do as you are
    ordered."
    175
            Ruzicka testified that Hurry "flat told me, 'I'm going to Caymans, because that way I
    don't have to give anything to anybody.'" D'Mura testified that, when he flew to the Cayman
    Islands with Hurry to view Cayman Securities' operations, Hurry discussed the Cayman Islands'
    privacy laws with him, including the serious consequences that could result if the person failed to
    adhere to the privacy laws.
Case 8:18-cv-02869-VMC-CPT Document 15-2 Filed 12/17/18 Page 91 of 113 PageID 177



                                                  - 82 -

    address identified him by his initials, the firm by its initials, and the Cayman Islands location by
    the last two letters. Ruzicka set up a similar email address for Hurry, using Hurry's first initial
    and last name: jhurry@csct.ky. Ruzicka testified that Hurry had an extreme reaction to the email
    address, and that Hurry "just crucified me." In response, Hurry told Ruzicka that the address
    was too long, and he instructed Ruzicka to change the individual identifier to x. Accordingly,
    during the relevant period, Hurry's email address at Cayman Securities was x@csct.ky.176

            Second, Hurry insisted on asserting attorney-client privilege on almost all
    communications with Ruzicka. Hurry asserted the privilege even when the communications did
    not include legal advice, such as when Hurry emailed Ruzicka to ask Ruzicka to call him or
    when Hurry emailed Ruzicka concerning floor plans and office furniture. In contrast, Ruzicka
    rarely marked his emails to Hurry as privileged, even though Hurry instructed Ruzicka that he
    should do so.I77

            Third, Hurry communicated with Cayman Securities' customers, including Montage
    Securities, Titan International Securities, and Unicorn International Securities, using a
    cumbersome, double connection.178 Hurry would call Ruzicka at Cayman Securities using
    FaceTime and ask Ruzicka to call a customer on Cayman Securities' landline telephone.I79
    Ruzicka would then hold his cellular phone next to the landline telephone, so Hurry and the
    customer could talk. Ruzicka did not participate in the calls, although he had to be present to
    hold the telephones together. Hurry's use of FaceTime in this manner allowed him to conceal
    his contacts with Cayman Securities' customers because, to the extent there was any record of
    the telephone call, it would appear that Cayman Securities had only called the customer. t80

    176
            At the hearing, Hurry provided the same explanation for changing his email address,
    testifying that he wanted an email address that was short. The Hearing Panel found that Hurry's
    explanation was not credible.
    177
           At the hearing, Hurry testified that he marked his emails privileged because Ruzicka
    advised him to use the privilege designation. The Hearing Panel found that Hurry's testimony
    was not credible.
    178
            Ruzicka and D'Mura testified that Hurry did not want a written record of his involvement
    with Cayman Securities' business. By way of example, Ruzicka recounted a specific instance
    when he emailed Diekmann to inform Diekmann that Hurry had directed him to take a particular
    deposit, specified with the trading symbol, SVLE. Diekmann forwarded the email to Hurry and
    DiBlasi, and Ruzicka testified that, when Hurry saw the email, he "tore" into Ruzicka "like you
    wouldn't believe." Ruzicka recalled that Hurry told him to "[n]ever put in writing that I am
    directly involved in business decisions."
    179
            D'Mura also recounted at least one instance of a FaceTime call involving Hurry during
    his hearing testimony.
    180
             Hurry explained that he used FaceTime because it was cost-effective (free), and he found
    it difficult to do a conference call using his cellular phone. The Hearing Panel did not find that
    Hurry's explanation was credible.
Case 8:18-cv-02869-VMC-CPT Document 15-2 Filed 12/17/18 Page 92 of 113 PageID 178



                                                  -83-


                   3.      Hurry's Creation, Management, and Control of Cayman Securities
                           Was Unethical and Violated FINRA Rule 2010

            FINRA Rule 2010 states a broad ethical principle that focuses on whether the conduct at
    issue "reflects on the associated person's ability to comply with the regulatory requirements of
    the securities business." Mielke, 2015 SEC LEXIS 3927, at *46; see Burkes, 51 S.E.C. at 360
    n.21. We find that Hurry's creation, management, and control of Cayman Securities was
    unethical conduct that violated FINRA Rule 2010 because Cayman Securities operated to
    insulate Scottsdale Capital Advisors from regulatory scrutiny.

             Cayman Securities was Hurry's invention. It served solely as a conduit to funnel
    microcap liquidation business to Scottsdale Capital Advisors from the foreign financial
    institutions that brought Cayman Securities' business to it.

            Hurry also managed and controlled Cayman Securities' operations. He supplied its
    business. He identified an easy-to-control employee in Ruzicka, an individual that he knew was
    unqualified for the job and desperate for employment. He deliberately concealed his
    involvement in Cayman Securities' business operations and his interactions and conversations
    with its customers. He owned and controlled the downstream broker-dealer, Scottsdale Capital
    Advisors, and the clearing firm that consummated the sales, Alpine Securities, all but assuring
    the seamless ushering of restricted microcap shares from an individual owner to the securities
    market.

            Hurry's vertically integrated microcap liquidation enterprise was the efficient distribution
    mechanism for the deposit and resale of restricted microcap shares with minimal inquiry,
    oversight, and enforcement of the federal securities laws. In our estimation, the goal of Hurry's
    enterprise was singular — evasion — evade the protections that regulatory oversight and the
    federal securities laws provide, evade liability for Scottsdale Capital Advisors' unlawful
    distributions, and evade accountability for flooding the securities markets with millions of shares
    of unregistered microcap securities from issuers that may, in fact, be shell companies.

            Cayman Securities existed only because Hurry established and closely managed it.
    Given Ruzicka's lack of experience, qualifications, and contacts, Cayman Securities could not
    have survived without Hurry's involvement in it. Hurry's creation, management, and control of
    Cayman Securities was designed to avoid the protections that federal securities laws afford to the
    investing public, and his attempt to evade regulatory scrutiny was contrary to his duties as a
    securities professional. We therefore find that Hurry failed to adhere to high standards of
    commercial honor and just and equitable principles of trade, and, accordingly, violated FINRA
    Rule 2010.

           C.      Scottsdale Capital Advisors' WSPs Were Not Reasonably Designed to
                   Ensure Compliance with Section 5 of the Securities Act

            The second cause of action alleged that Scottsdale Capital Advisors and DiBlasi failed to
    establish and maintain supervisory systems, including WSPs, that were reasonably designed to
    achieve compliance with Section 5 of the Securities Act. The Hearing Panel found Scottsdale
    Capital Advisors and DiBlasi liable for this violation and we affirm the Hearing Panel's findings.
Case 8:18-cv-02869-VMC-CPT Document 15-2 Filed 12/17/18 Page 93 of 113 PageID 179



                                                   - 84 -


            A firm's obligation to supervise, contained in NASD Rule 3010, includes that "[e]ach
    member shall establish and maintain a system to supervise the activities of each registered
    representative, registered principal, and other associated person that is reasonably designed to
    achieve compliance with applicable securities laws and regulations, and with applicable NASD
    Rules." A specific requirement of NASD Rule 3010 is that qualified individuals must be
    identified, including: "[t]he designation . . . of appropriately registered principal(s) with authority
    to carry out the supervisory responsibilities of the member for each type of business in which it
    engages". NASD Rule 3010(a)(2). NASD Rule 3010(b)(3) further requires that the WSPs
    include the titles, registration status, locations and responsibilities of each of its supervisory
    personnel, for the types of business the firm conducts.

                   1.      DiBlasi Had Responsibility for Scottsdale Capital Advisors' WSPs

            The relevant period for Scottsdale Capital Advisors' liquidation of the five microcap
    securities was December 1, 2013 to June 30, 2014. DiBlasi became CCO in October 2013 and
    continues to hold that position.

            At the beginning of the relevant period, Scottsdale Capital Advisors' WSPs were dated
    May 2013 (the "May 2013 WSPs"). These remained in effect until the Firm issued modified
    WSPs that became effective in May 2014 (the "May 2014 WSPs"). The May 2013 WSPs and
    May 2014 WSPs assigned to the CCO responsibility to "[e]stablish, maintain and update, as
    required," Scottsdale Capital Advisors' rules and procedures. Specifically, with regard to the
    sales of unregistered securities, the May 2013 WSPs imposed several responsibilities on the
    CCO. The main body of the May 2013 WSPs included a section that addressed Rule 144
    transactions. That section of the May 2013 WSPs was titled "Rule 144 Restricted and Control
    Stock Sales." In that section, the May 2013 WSPs set forth that the CCO was responsible for
    establishing procedures reasonably designed to ensure that a stock certificate was validly issued
    and owned by the customer. The May 2013 WSPs further stated that the CCO should establish
    procedures to ensure that the resale of a security was made in reasonable reliance on an
    exemption from registration, and they specified that the CCO was responsible for "developing
    and implementing policies and procedures that provide for the review, approval and resale of
    Rule 144 transactions."

            The May 2013 WSPs and May 2014 WSPs each included an Appendix A and an
    Appendix B, which assigned responsibilities by name. Appendix A listed principals of the Firm
    and branches. Appendix B assigned to DiBlasi, by name, the responsibility to establish,
    maintain, and update Scottsdale Capital Advisors' rules and procedures, including Appendix A
    and Appendix B. Although Appendix B assigned to Cruz, Diekmann, and others operational
    tasks in conducting Rule 144 due diligence, it did not assign them responsibility for the WSPs.
    That was DiBlasi's responsibility.

           On appeal, DiBlasi argues that he had absolutely no responsibilities with respect to the
    WSPs for Rule 144 transactions. He maintains that the WSPs, which identified the CCO as
    responsible for developing and implementing procedures for the review of Rule 144 transactions,
Case 8:18-cv-02869-VMC-CPT Document 15-2 Filed 12/17/18 Page 94 of 113 PageID 180



                                                 - 85 -


    were incorrect and did not reflect Scottsdale Capital Advisors' actual practice."' DiBlasi asserts
    that the May 2014 WSPs correctly stated that the "General Principal" was responsible for
    maintaining Scottsdale Capital Advisors' WSPs related to Rule 144 transactions. The record
    does not support DiBlasi's argument.

            Once DiBlasi became CCO in October 2013, he had both the authority and responsibility
    under the WSPs to update them to reflect the Firm's current assignment of responsibilities. As
    an initial matter, we note that DiBlasi did not update the WSPs even as to the scope of his own
    responsibilities, and he did not name another principal as responsible for maintaining the WSPs
    for Rule 144 transactions.

            Moreover, we find that the May 2014 WSPs do not support DiBlasi's contention. In the
    main body of the May 2014 WSPs, the "General Principal" is designated as responsible for
    developing procedures to ensure that a stock certificate was validly issued and owned by the
    customer, and that the resale of the security was made in reasonable reliance on a registration
    exemption. The May 2014 WSPs also state that the General Principal was responsible for
    developing and implementing Rule 144 policies and procedures. General Principal is defined in
    the May 2014 WSPs as the "Management Committee." The May 2014 WSPs explain that the
    Management Committee had been set up to serve in the role of president of the Firm. The WSPs
    listed four people as the Management Committee: DiBlasi, Cruz, Jay Noiman, and a fourth
    individual, Liz Arndt. Given that the Management Committee was disbanded in the two months
    that are important here, May and June 2014, we find that DiBlasi had not transferred
    responsibility for the WSPs based on the May 2014 WSPs.

           Finally, we find that, even after the May 2014 WSPs were issued, DiBlasi was
    responsible for the WSPs for Rule 144 transactions.I82 The WSPs still assigned — via Appendix
    B — DiBlasi by name as responsible for the WSPs for Rule 144 transactions.183 As we discuss in
    the next section, we find that Scottsdale Capital Advisors' WSPs were deficient.

                   2.     Scottsdale Capital Advisors' WSPs Did Not Accurately Describe
                          the Firm's Microcap Securities Business

           Scottsdale Capital Advisors' WSPs were not reasonably designed to ensure compliance
    with Section 5 of the Securities Act because they did not accurately describe how Scottsdale

    181
             DiBlasi contends that witness testimony showed that Cruz was responsible for the WSPs
    as it related to Rule 144 transactions. But Cruz's testimony undermines this point. Cruz testified
    that he did not recall anyone specifically delegating to him the responsibility for creating the
    WSPs for Rule 144 transactions.
    182
            DiBlasi argues that he should not be held liable based on his title as CCO. We
    acknowledge the point and reiterate that we are finding DiBlasi responsible for the WSPs based
    on the evidence that Scottsdale Capital Advisors assigned him this supervisory responsibility.
    183
            Our conclusion is bolstered by the description in the main body of the May 2014 WSPs
    that the CCO's duties included responsibility for the Firm's policies and procedures.
Case 8:18-cv-02869-VMC-CPT Document 15-2 Filed 12/17/18 Page 95 of 113 PageID 181



                                                   - 86 -


    Capital Advisors conducted its Rule 144 business. Cruz testified that he created the procedures
    for the Rule 144 transactions that were in effect during the relevant period, the "OTC Restricted
    Stock Deposit Procedures," that DiBlasi had responsibility for updating those procedures, and
    that DiBlasi never had any role in the Rule 144 review process. DiBlasi, for his part, disagreed
    on this point, testifying that Cruz was responsible for Rule 144 compliance and the establishment
    of policies and procedures relating to that business.

           Written supervisory procedures must accurately reflect how a firm is operating its
    business to be part of an effective supervisory system. Based on our findings as to supervisory
    responsibilities, as well as the testimony related to those supervisory responsibilities, we find that
    Scottsdale Capital Advisors' WSPs failed to clarify who was responsible for updating the WSPs
    and who supervised the Rule 144 review process.

           This is particularly true for the May 2014 WSPs. We find that the May 2014 WSPs were
    inaccurate because they delegated responsibility for developing procedures to comply with Rule
    144 to a "Management Committee" that no longer existed. DiBlasi testified that the
    Management Committee disbanded in January 2014, that Justine Hurry took on the Management
    Committee duties in February 2014, and that Cruz officially became Scottsdale Capital
    Advisors' president, and displaced the Management Committee, in March 2014. Despite the fact
    that Scottsdale Capital Advisors' management did not reappoint the Management Committee, the
    Firm modified its WSPs in May 2014 to supposedly give Rule 144 compliance to this now-
    defunct Management Committee)"

                   3.      Scottsdale Capital Advisors' WSPs Did Not Require a Reasonable Inquiry
                           into the Selling Customers' Beneficial Ownership

            Written supervisory procedures must provide a "reliable mechanism" for identifying
    securities sales that should be investigated or halted. See Midas Sec., 2012 SEC LEXIS 199, at
    *51. We find that Scottsdale Capital Advisors' WSPs were not reasonably designed to achieve
    compliance with Section 5 of the Securities Act because they failed to require a searching
    inquiry into the identity of the purported beneficial owners of the microcap securities that the
    Firm was selling. The WSPs do not discuss the concept of nominees, and Diekmann and Cruz
    did not focus on the potential problem of nominees in conducting their supervisory review. The
    Due Diligence Packages for the five deposits at issue demonstrate that the Firm's general
    practice for reviewing stock deposits was heavy on the papers it gathered, but there was no
    identification or investigation of circumstances in which nominees might be concealing the
    identity of the true beneficial owners of the securities. For example, Diekmann testified that he
    knew nothing about the supposed beneficial owner of Sky Walker (Patrick Gentle), except that
    the person was a customer of Unicorn International Securities. As we reviewed the record, we
    determined that Scottsdale Capital Advisors' inadequate WSPs contributed to the Firm's failure
    to consider if nominees were being used to conceal the identities of the beneficial owners its
    deposits. This failure is nothing short of spectacular in light of the four regulatory actions that


    184
           We also find that Scottsdale Capital Advisors' WSPs contained incorrect information on
    the important topic of who supervised the Firm's Rule 144 review process.
Case 8:18-cv-02869-VMC-CPT Document 15-2 Filed 12/17/18 Page 96 of 113 PageID 182



                                                  - 87 -


    involved Scottsdale Capital Advisors' registered representatives and customers and included
    allegations that nominees had been used to facilitate fraud.

           Based on these facts, we find that DiBlasi failed to maintain Scottsdale Capital Advisors'
    WSPs, in violation of NASD Rule 3010(b) and 2010, and that Scottsdale Capital Advisors
    violated 3010(b) and 2010 by failing to establish and maintain WSPs that were reasonably
    designed to ensure compliance with Section 5 of the Securities Act. I85

           D.      Cruz and Scottsdale Capital Advisors Failed to Supervise the Firm's
                   Microcap Liquidation Business

            The third cause of action alleged that Cruz and Scottsdale Capital Advisors failed to
    supervise the Firm's microcap liquidation business. As part of this cause of action, the
    complaint alleged that Cruz and Scottsdale Capital Advisors did not respond appropriately to red
    flags that strongly indicated that the transactions discussed in this decision did not qualify for an
    exemption from the registration requirements of Section 5 of the Securities Act. See ACAP Fin.,
    Inc., Exchange Act Release No. 70046, 2013 LEXIS 2156, at *33 (July 26, 2013) (explaining
    that the duty to supervise "includes the responsibility to investigate red flags that suggest that
    misconduct may be occurring and to act upon the results of such investigation."), aff'd, 783 F.3d
    763 (10th Cir. 2015). On appeal, we affirm the Hearing Panel's findings, and we find that Cruz
    and Scottsdale Capital Advisors violated NASD Rule 3010.

            As an initial matter, we find that Cruz had supervisory responsibility for Scottsdale
    Capital Advisors' microcap liquidation business. Cruz had final approval authority over Rule
    144 transactions, including the five deposits that occurred in this case. Cruz reviewed the Due
    Diligence Packages that the Rule 144 Team assembled, and he determined whether the
    documents and information contained in the Due Diligence Packages were sufficient to approve
    the microcap securities deposit. Cruz signed the Deposited Securities Checklist, which signified
    that he had given Rule 144 compliance approval. As Cruz testified, he was the second level of
    review for the microcap securities deposits in this case and he made "sure that the proper
    documentation was obtained and reviewed."

           Second, we find that Cruz's supervision was deficient in two aspects: (1) Cruz failed to
    analyze whether the Collins/NHPI Promissory Note, the Locksmith Financial/VPLM Verbal
    Line of Credit, and the Forward/ORFG Convertible Promissory Note were securities for
    purposes of the Rule 144 holding period; and (2) Cruz failed to investigate red flags associated
    with the five deposits. Concerning the Rule 144 holding period, Cruz failed to supervise the
    Rule 144 team member's conclusions that the tacking basis for the five deposits — the
    Collins/NHPI Promissory Note, the Locksmith FinancialNPLM Verbal Line of Credit, and the
    Forward/ORFG Convertible Promissory Note — created a holding period of longer than one year.
    As we discussed in Part III.A.7.c. (Scottsdale Capital Advisors Cannot Rely on the Rule 144

    185
            A violation of FINRA's supervision rule, NASD Rule 3010, is inconsistent with the
    securities industry's high standards of commercial honor and just and equitable principles of
    trade, and, accordingly, constitutes a violation of FINRA Rule 2010. See Midas Sec., 2012 SEC
    LEXIS 199, at *2.
Case 8:18-cv-02869-VMC-CPT Document 15-2 Filed 12/17/18 Page 97 of 113 PageID 183



                                                   - 88 -


    Exemption Because the Firm Failed to Prove That the Liquidations Satisfied the One-Year
    Holding Period for the Resale of Restricted Securities), the Collins/NHPI Promissory Note, the
    Locksmith Financial/VPLM Verbal Line of Credit, and the Forward/ORFG Convertible
    Promissory Note were not securities. Without tacking the beneficial owners' holding periods to
    the Collins/NHPI Promissory Note, the Locksmith Financial/VPLM Verbal Line of Credit, and
    the Forward/ORFG Convertible Promissory Note, the beneficial owners held less than one year
    and could not rely on Rule 144 for an exemption.

           Cruz did not raise the question of whether the Collins/NHPI Promissory Note, the
    Locksmith Financial/VPLM Verbal Line of Credit, and the Forward/ORFG Convertible
    Promissory Note were, in fact, securities. Nor did he apply the relevant legal test — the family
    resemblance test — to determine whether the instruments were securities. Yet Cruz was a lawyer
    with years of experience with the securities laws. He should have recognized the issue and

    addressed it. When he failed to do so, he failed to reasonably supervise Scottsdale Capital
    Advisors' microcap liquidation business as it relates to the five specific deposits that are the
    subject of this case.

            We also note that Cruz failed to investigate a parade of red flags, including many of the
    red flags discussed in FINRA Regulatory Notice 09-05:

           •       The NHPI, VPLM, and ORFG deposits consisted of large blocks of thinly traded,
                   low-priced stocks that were issued by obscure companies.

           •       Cayman Securities established a pattern of making large deposits of thinly traded
                   microcap stocks, selling the stocks, and wiring out the proceeds immediately.

           •       The NHPI, VPLM, and ORFG shares were recently issued, which is a warning
                   that the issuer or its control persons could be conducting a distribution.

           •       Two of the issuers had business histories that suggested they were shell
                   corporations.

                   ➢ NHPI, which had been a pharmaceutical company, announced it was going
                     into the oil and gas business only a few months before the deposit of NHPI
                     securities at Scottsdale Capital Advisors.

                   ➢ ORFG, which had been an automotive detailing company, indicated it was
                     considering conducting mineral exploration and set forth an anticipated
                     payment schedule for three mining concessions.

           •       Scottsdale Capital Advisors' approach to verifying that an issuer was not a shell
                   corporation was mainly to rely on representations by a principal of the issuer that
                   the company was not a shell.
Case 8:18-cv-02869-VMC-CPT Document 15-2 Filed 12/17/18 Page 98 of 113 PageID 184



                                                  - 89 -

            Cruz and Scottsdale Capital Advisors should have, but did not, investigate these red flags.
    "Decisive action is necessary whenever supervisors are made aware of suspicious circumstances,
    particularly those that have an obvious potential for violations." George J. Kolar, 55 S.E.C.
    1009, 1016 (2002). As to the red flag for large deposits followed by wiring out the proceeds,
    there are additional details that make this situation more acute. Cruz knew that Cayman
    Securities was acting on behalf of its foreign financial institution customers (Montage Securities,
    Titan International Securities, and Unicorn International Securities) involved in the transactions,
    and that the foreign financial institutions engaged, in turn, in the same pattern while acting on
    behalf of other entities and individuals. Despite these red flags, Cruz and Scottsdale Capital
    Advisors did not investigate who ultimately received the funds from the microcap securities
    sales. Cruz and Scottsdale Capital Advisors did not know that path the funds traveled and did
    not know who ultimately received the funds.

            Third, we find that, when Cruz did respond to a red flag, he would be satisfied with an
    answer from an interested party. For example, Cruz testified that he did not recall seeing on
    Unicorn International Securities' website the discussion of appointing a nominee officer or
    director to make sure that a person's name will not appear as an officer or director of a company.
    Cruz agreed that this discussion could have been a red flag. But his response to this red flag
    would have been to emphasize to the interested parties that "they need — to disclose the
    underlying beneficial owner." This approach — seeking further assurances from the interested
    parties — is a failure to adequately respond to red flags. Cruz should have sought independent
    verification of the identity of Unicorn International Securities' customers. Cruz's essentially
    passive approach to red flags is a central feature in his failure to supervise, and his failure is
    deeply troubling because he testified that he knew that Scottsdale Capital Advisors was acting as
    a gatekeeper, and that broker-dealers play a critical role in helping to prevent illegal unregistered
    distributions of restricted securities into the public markets.

           On appeal, Cruz maintains that he was an effective supervisor and argues several points
    to show that the Hearing Panel's decision was incorrect. Cruz argues that the failure to supervise
    finding was erroneous because Enforcement did not prove that underlying rule violations
    occurred, that the inadequacies were brought to his attention, and that he failed to follow-up on
    them. Cruz also contends that he was applying "his reasoned business judgment to approve the
    deposits," but that his judgment was second-guessed. Finally, Cruz claims that he oversaw
    Scottsdale Capital Advisors' rigorous review of deposits from Cayman Securities and overall
    these deposits were rejected a total of 45.7 percent of the time. These arguments are
    unpersuasive.

            Cruz is incorrect when he asserts that a supervisor is liable only when an underlying
    violation has occurred, it is brought to the supervisor's attention, and the supervisor does not
    follow-up. FINRA's supervision rule covers such a failure to be sure, but the rule requires more
    than supervisors responding only when violations are pointed out to them. I86 A supervisor must

    186
           Cruz is incorrect to cite to KCD Financial to support this requirement for a violation of
    NASD Rule 3010. See KCD Fin., Inc., 2017 SEC LEXIS 986, at *1. While we found in KCD
    Financial that the firm was "aware[ ] of indications that its representatives were selling
    unregistered securities," our finding of liability was based on the firm's failure to respond
    adequately to those red flags. Dep't of Enforcement v. KCD Fin., Inc., Complaint No.
                                                                     [Footnote continued on next page]
Case 8:18-cv-02869-VMC-CPT Document 15-2 Filed 12/17/18 Page 99 of 113 PageID 185



                                                 - 90 -


    respond to red flags and suggestions of irregularities. Christopher I Benz, 52 S.E.C. 1280, 1283
    n.13 (1997). Red flags are not always rule violations. Effective supervision involves asking
    probing questions to uncover deeper problems.

            Cruz is also incorrect to rely on ACAP Financial, Inc. and KCD Financial, Inc. to argue
    that his supervision was reasonable because he took more steps than the respondents did in those
    cases. The fact that a failure to supervise in another case was more obvious does not mean that
    Cruz's supervision was reasonable. See William J. Murphy, Exchange Act Release No. 69923,
    2013 SEC LEXIS 1933, at *33 (July 2, 2013) (stating that a failure to supervise depends on the
    particular circumstances of each case), aff'd sub nom., Birkelbach v. SEC, 751 F.3d 472 (7th Cir.
    2014). The basis for Cruz's supervision violation is that he failed to adequately and
    meaningfully analyze the documents and information that he had. Despite the numerous red
    flags, he did not further investigate the five deposits to ensure that Scottsdale Capital Advisors
    did not participate in an unregistered distribution of securities.

           Finally, Cruz incorrectly relies on Scottsdale Capital Advisors' deposit rejection rate to
    minimize his inadequate supervision. The five deposits at issue were reviewed and approved by
    Cruz when they should have been rejected. We are considering if Cruz's supervision of the five
    deposits was reasonably exercised to prevent violations of Section 5 of the Securities Act. See
    Ronald Pellegrino, Exchange Act Release No. 59125, 2008 SEC LEXIS 2843, at *50-51 (Dec.
    19, 2008) (explaining that respondent's other supervisory steps were not a defense to the specific
    supervision violations that the Commission found). It was not. The actions that Cruz may or
    may not have taken for other proposed deposits is beside the point.

           Based on these facts, we find that Cruz was aware of the numerous red flags that
    surrounded the five deposits at issue, and that he failed to supervise Scottsdale Capital Advisors'
    microcap liquidation business when he did not address those red flags. Moreover, as president of
    Scottsdale Capital Advisors, we find that Cruz took his actions on behalf of the Firm, and, as a
    consequence, Scottsdale Capital Advisors failed to supervise its microcap liquidation business.
    Cruz's and Scottsdale Capital Advisors' failures to supervise violated NASD Rule 3010 and
    FINRA Rule 2010.

           E.      Procedural Arguments

          The Respondents raise several procedural arguments in this appeal. Their procedural
    arguments have no merit.




    [cont'd]
    2011025851501, 2016 FINRA Discip. LEXIS 38, at *72 (FINRA NAC Aug. 3, 2016), aff'd,
    2017 SEC LEXIS 986. This is consistent with our finding against Cruz.
Case 8:18-cv-02869-VMC-CPT Document 15-2 Filed 12/17/18 Page 100 of 113 PageID 186



                                                 - 91 -


                   I.      FINRA's Authority over Cases Involving Unregistered Securities
                           Sales

           The Respondents argue that FINRA lacks "statutory authority to bring proceedings that
    are premised on alleged violations of the Securities Act." The Respondents cite the Exchange
    Act and note that "[t]he Exchange Act gave a specific and limited grant of authority to FINRA."
    The Respondents misconstrue the Exchange Act.

            In this disciplinary proceeding, Enforcement alleged, the Hearing Panel found, and we
    have affirmed Scottsdale Capital Advisors' violation of FINRA Rule 2010 based on its
    unregistered and nonexempt securities sales. To be clear, this was not a disciplinary proceeding
    to enforce the Securities Act. It is a disciplinary proceeding to examine Scottsdale Capital
    Advisors' conduct under FINRA Rule 2010,187 and our findings in this case are consistent with
    how we have treated members firms and associated persons who have participated in
    unregistered securities sales in the past. See, e.g., World Trade Fin. Corp. v. SEC, 739 F.3d 1243
    (9th Cir. 2014); Kunz v. SEC, 64 F. App'x 659, (10th Cir. 2003); Sorrell v. SEC, 679 F.2d 1323
    (9th Cir. 1982).188

                   2.     The Hearing Panel's Reliance on Ruzicka's On-the-Record
                          Testimony

           Citing Ruzicka's on-the-record testimony, the Respondents argue that the Hearing Panel
    improperly relied on hearsay evidence. The Respondents state that, "[t]he Hearing Officer freely
    admitted, and the [Hearing] Panel unhesitatingly relied on, hearsay evidence from witnesses who
    refused to attend the hearing and therefore were not subject to cross-examination." The
    Respondents argue that Ruzicka's on-the-record testimony is "particularly untrustworthy and
    uniquely prejudicial," and that the Hearing Panel's reliance on it presents grounds for reversal of
    the Hearing Panel's decision. We disagree.

                          a.      Ruzicka's On-the-Record Testimony

          Enforcement offered Ruzicka's on-the-record testimony as an exhibit at the hearing. The
    Respondents objected to the admission of the exhibit. The Hearing Panel accepted the on-the-




    187
           Although this argument appears to have been asserted on behalf of all four Respondents,
    we note that it is only applicable to Scottsdale Capital Advisors. Our findings related to Hurry's
    misconduct focuses on his creation, management, and control of Cayman Securities as a
    mechanism to insulate Scottsdale Capital Advisors from regulatory scrutiny. Our findings
    concerning DiBlasi and Cruz relate to their supervisory failures.
    188
            We also note that the SEC has expressly endorsed the principle that "[a] violation of
    Securities Act Section 5 also violates [the predecessor to FINRA Rule 2010]." Midas Sec., 2012
    SEC LEXIS 199, at *46 n.63.
Case 8:18-cv-02869-VMC-CPT Document 15-2 Filed 12/17/18 Page 101 of 113 PageID 187



                                                 - 92 -


    record testimony over the Respondents' objection and entered the testimony into the record in its
    entirety.' 89 We find that the Hearing Panel properly admitted Ruzicka's on-the-record testimony.

            We acknowledge that Ruzicka's on-the-record testimony is hearsay evidence. But we
    note that formal rules of evidence do not apply to FINRA disciplinary proceedings, and that
    hearsay evidence is admissible in FINRA disciplinary proceedings "and can provide the basis for
    findings of violation, regardless of whether the declarants testify." Dep't of Enforcement v.
    McGuire, FINRA Complaint No. 20110273503, 2015 FINRA Discip. LEXIS 53, at *23 (FINRA
    NAC Dec. 17, 2015); see FINRA Rule 9145(a) (explaining that formal rules of evidence do not
    apply in FINRA disciplinary cases). Although Ruzicka's on-the-record testimony qualifies as
    admissible evidence, the question before us on appeal is whether the on-the-record testimony is
    reliable. We have determined that it is.

            In assessing reliability, we consider "the possible bias of the declarant, the type of
    hearsay at issue, whether the statements are signed and sworn to rather than anonymous, oral or
    unsworn, whether the statements are contradicted by direct testimony, whether the declarant was
    available to testify, and whether the hearsay is corroborated." Scott Epstein, Exchange Act
    Release No. 59328, 2009 SEC LEXIS 217, at *47 (Jan. 30, 2009) (quoting Charles D. Tom, 50
    S.E.C. 1142, 1145 (1992)), aff'd, 416 F. App'x 142 (3d Cir. 2010). The application of these
    factors leads us to conclude that Ruzicka's on-the-record testimony is reliable.

            Ruzicka testified under oath, and a professional court reporter transcribed his testimony.
    Ruzicka was not subject to FINRA's jurisdiction, was not available to testify at the hearing, and
    declined to appear voluntarily to provide in person testimony at the hearing because of
    Respondents' counsel's messages to him. Documentary evidence and testimony contained in the
    record, specifically, D'Mura's hearing testimony, corroborate Ruzicka's on-the-record
    testimony. Finally, although Hurry contradicted some aspects of Ruzicka's on-the-record
    testimony,19° the Hearing Panel found that Hurry was not a credible witness.

    189
            The Hearing Panel's decision provides context for why it chose to admit the evidence
    over the Respondents' objections. The Hearing Panel notes that Ruzicka was never registered
    with FINRA and was never subject to its jurisdiction. As the Hearing Panel explains, Ruzicka
    voluntarily appeared for his on-the-record testimony, and he indicated that he would voluntarily
    appear to provide in-person testimony at the hearing. The Hearing Panel, however, states that
    Ruzicka changed his my mind about appearing at the hearing two days before he was scheduled
    to do so, and that he changed his mind in response to a text message that he had received from
    Respondents' counsel. The Hearing Panel reports that the Respondents' text message told
    Ruzicka that FINRA (Enforcement) had been characterizing him as "hapless," "malleable," and
    "bereft of other options." The Hearing Panel found that the text message angered Ruzicka, and
    that Ruzicka decided not appear to testify at the hearing in response to the message.
    190
           The Respondents argue that Ruzicka's on-the-record testimony was unreliable because
    Ruzicka was biased against Hurry. On this point, we defer to the Hearing Panel's assessment of
    Ruzicka's credibility and demeanor and note, as they did, "Ruzicka evidently did not like the
    way Hurry treated him, [but] Ruzicka was truthful as to the facts and as to Hurry's intimidating
    and controlling manner."
Case 8:18-cv-02869-VMC-CPT Document 15-2 Filed 12/17/18 Page 102 of 113 PageID 188



                                                   - 93 -

                           b.      The Respondents' Motion and Supplemental Motion to
                                   Adduce Ruzicka's Criminal Court Records

            During the pendency of this appeal, the Respondents filed a motion for leave to introduce
    additional evidence and a supplemental motion to introduce additional evidence. See FINRA
    Rule 9346(b) (explaining that leave to introduce new evidence on appeal may be granted if a
    party demonstrates that the evidence is material and there was good cause for failing to introduce
    the evidence previously). Enforcement objected to the introduction of the additional evidence.

            The proposed evidence consisted of "court records from the Superior Court of California
    - County of Orange . . . . [that] . . . . reflect that [] Ruzicka was charged with the felony offense
    of second-degree robbery." The proposed evidence discussed in the motion to adduce included
    minutes from the California Superior Court noting that the court intends to hold "a hearing to
    determine [] Ruzicka's mental competency under [the] California Penal Code . . . ." The
    proposed evidence discussed in the supplemental motion to adduce included court records that
    evidence that the California Superior Court determined that Ruzicka was "a 'mentally
    incompetent person' under [the] California Penal Code." The Respondents explained that the
    "current, unrelated criminal proceedings against [] Ruzicka provide additional material evidence
    of [] Ruzicka's lack of credibility - and further grounds for reversing the [Hearing] Panel's
    decision."

            We deny the Respondents' motion and supplemental motion to adduce. The admission of
    evidence pursuant to FINRA Rule 9346(b) is reserved for extraordinary circumstances, where
    the respondent demonstrates that the evidence is material, and that there was good cause for the
    failure to introduce the evidence at the proceedings before the Hearing Panel. In these appellate
    proceedings, we have determined that the Respondents have demonstrated good cause for failing
    to introduce the evidence before the Hearing Panel. We, however, find that the Respondents
    failed to prove that their proposed evidence is material because we have determined that the
    California Superior Court's findings concerning Ruzicka's mental competency in June 2018
    have no bearing on Ruzicka's capacity to provide FINRA with competent testimony in May
    2015 (the date that FINRA took Ruzicka's on-the-record testimony).19I

    IV.     Sanctions

           In the proceedings below, the Hearing Panel applied FINRA's Sanction Guidelines,I92
    fined Scottsdale Capital Advisors' $1.5 million as a unitary sanction for the unregistered
    191
           The Respondents also argue that the Hearing Panel's reliance on Scottsdale Capital
    Advisors' employee, Eric Miller, was improper. We do not reach this issue because we did not
    consult or rely on Miller's emails in the rendering of this decision.
    192
           See FINRA Sanction Guidelines (May 2018), http://www.finra.org/sites/default/files/
    Sanctions _Guidelines.pdf. In assessing the appropriate sanctions for the Respondents'
    misconduct, we apply the applicable Guidelines in place at the time of this decision and consider
    the specific Guidelines related to each violation. See id. at 8. We also consult the General
    Principles Applicable to All Sanction Determinations and Principal Considerations in
    Determining Sanctions, which adjudicators consult in every disciplinary case. See id. at 2-8.
Case 8:18-cv-02869-VMC-CPT Document 15-2 Filed 12/17/18 Page 103 of 113 PageID 189



                                                 - 94 -


    securities sales and supervisory violations, barred Hurry and fined him $100,000,193 suspended
    DiBlasi in all capacities for two years and fined him $50,000, and suspended Cruz in all
    capacities for two years and fined him $50,000. We affirm these sanctions in relevant part. 194

           A.      Scottsdale Capital Advisors

            We affirm the $1.5 million fine that the Hearing Panel imposed on Scottsdale Capital
    Advisors, but we have decided to construct the fine as follows: (1) a $250,000 fine for each of
    the five violative deposits that was the subject of this case, for a total fine amount of $1.25
    million for the unregistered securities sales; and (2) a $250,000 fine imposed as a unitary
    sanction for the Firm's two supervisory violations. As discussed below, we also have decided to
    order that Scottsdale Capital Advisors engages an independent consultant to monitor the Firm's
    acceptance and liquidation of microcap securities deposits and review the firm's supervisory
    procedures related to its microcap securities liquidation business.

                   1.     Disciplinary History

            Scottsdale Capital Advisors has a disciplinary history, which is an aggravating factor for
    purposes of sanctions.195 Specifically, we note that Scottsdale Capital Advisors has been
    disciplined previously for selling unregistered securities and having inadequate supervisory
    procedures and WSPs to detect and prevent the sale of unregistered securities.196 In October
    2011, the Firm settled these charges and agreed to a censure and fine of $125,000.
    193
           The Hearing Panel declined to assess Hurry's fine in light of the bar that it had imposed
    on him.
    194
             The Respondents argue that the sanctions imposed on them are higher than the sanctions
    imposed in several litigated and settled cases involving similar misconduct. As an initial matter,
    we find it inappropriate to compare sanctions imposed in litigated cases with those imposed in
    negotiated settlements. Id. at 1 (stating that it is a "broadly recognized principle that settled
    cases generally result in lower sanctions than fully litigated cases to provide incentives to
    settle"). Moreover, we cite our well-founded principal in this area, and we reiterate that the
    appropriateness of sanctions depends on the facts and circumstances of the particular case and
    cannot be determined by comparison to sanctions in other cases that involve different facts and
    circumstances. See William Scholander, Exchange Act Release No. 77492, 2016 SEC LEXIS
    1209, at *42 & n.65 (Mar. 31, 2016).
    195
            See Castle Sec. Corp., 58 S.E.C. 826, 836-37 (2005) (explaining that disciplinary history
    is a significant aggravating factor and an important consideration in weighing sanctions); see
    also Guidelines, at 2 (General Principles Applicable to All Sanction Determinations, No. 2)
    (considering the respondent's disciplinary history), 7 (Principal Considerations in Determining
    Sanctions, No. 1) (same).
    196
            Guidelines, at 2 (General Principles Applicable to All Sanction Determinations, No. 2)
    (explaining that adjudicators should consider imposing more severe sanctions when the
    respondent's disciplinary history includes past misconduct that is similar to the misconduct at
    issue).
Case 8:18-cv-02869-VMC-CPT Document 15-2 Filed 12/17/18 Page 104 of 113 PageID 190



                                                  - 95 -


            Scottsdale Capital Advisors has also settled other types of disciplinary actions against it.
    In 2009, for example, the Firm agreed to a censure and a $7,500 fine to settle charges that it had
    bought bonds from customers at unfair prices. In August 2012, the Firm settled charges that it
    had failed to take appropriate action after being on notice that one of its registered
    representatives had been using his name and CRD number in stock promotion press releases.
    The Firm agreed to a censure and a $7,500 fine for that violation. Finally, in 2015, the Firm
    agreed to a censure and a fine of $10,000 to settle charges that it had submitted reports to FINRA
    for the Order Audit Trail System (OATS) that were inaccurate, incomplete, or in the wrong
    format.

            Scottsdale Capital Advisors' disciplinary history demonstrates that the Firm is unwilling
    or unable to comply with FINRA's rules or the securities laws, and that more severe sanctions
    are needed to "emphasize[] the need for corrective action after a violation has occurred,
    discourage[] future misconduct by the same respondent, and deter[]others from engaging in
    similar misconduct."197

                   2.      Scottsdale Capital Advisors' Sales of Unregistered and Nonexempt
                           Microcap Securities

            Mindful of Scottsdale Capital Advisors' disciplinary history, and the fact that the Firm
    has been previously sanctioned for similar misconduct, we examine the specific violations that
    are the subject of this decision, beginning with the Firm's unregistered securities sales. The
    Guidelines for the sale of unregistered securities recommend that adjudicators consider a fine of
    $2,500 to $73,000.198 Where the respondent's conduct involves a high volume of recurring
    transactions in microcap securities, or penny stocks,I99 the Guidelines suggest a fine between
    $5,000 and $146,000.200 The Guidelines advise adjudicators to consider a higher fine if
    aggravating factors predominate the respondent's conduct.201

           The Guidelines contemplate suspensions and expulsions for firms that are involved in
    unlawful distributions of securities. The Guidelines advise adjudicators to consider suspending a
    firm with respect to any or all relevant activities or functions for up to 30 business days or until
    procedural deficiencies are remedied.202 Where aggravating factors predominate, or where a



    197
           Id.
    198
           Id. at 24 (Sales of Unregistered Securities).

    199     Id. The Guidelines use the term "penny stock" as it is defined in Section 3(a)(51) of the
    Securities Exchange Act of 1934 or related Exchange Act Rule 3a51-1. See id.
    200
           Id.
    201
           Id.
    202
           Id.
Case 8:18-cv-02869-VMC-CPT Document 15-2 Filed 12/17/18 Page 105 of 113 PageID 191



                                                 - 96 -


    firm's conduct involved a high volume of or recurring transactions in penny stocks, the
    Guidelines suggest that adjudicators consider a longer suspension or an expulsion.2°3

            The Guidelines also set forth seven specific considerations for such violations, six of
    which are applicable here: (1) whether the respondent's unregistered securities sales resulted
    from an intentional act, recklessness or negligence; (2) share volume of transactions, dollar
    amount of transactions, and amount of compensation earned by the respondent or the
    respondent's firm on the transactions involved; (3) whether the sales of unregistered securities
    were made in connection with an attempt to evade regulatory oversight; (4) whether the
    respondent had implemented procedures that were reasonably designed to ensure that it did not
    participate in an unregistered distribution; (5) whether the respondent disregarded "red flags"
    suggesting the presence of unregistered distribution; and (6) whether the respondent's conduct
    involved a high volume of, or recurring transactions in, penny stocks.204 The application of these
    factors demonstrate that aggravating factors predominate Scottsdale Capital Advisors'
    misconduct.

            As an initial matter, we consider the share volume and dollar amount of the transactions
    at issue, and we note that the transactions involved millions of shares of microcap issuers and
    resulted in proceeds of more than $1.75 million. The amounts involved are substantial and
    constitute an aggravating factor.

             Second, we find that Scottsdale Capital Advisors' conduct was intentional, and that it
    involved a high volume of, and recurring transactions in, penny stocks. Despite the fact that
    microcap securities liquidations comprised the bulk of Scottsdale Capital Advisors' business, the
    Firm failed to take meaningful steps to ensure its compliance with the federal securities laws in
    this already risky enterprise. For example, although the members of Scottsdale Capital
    Advisors' Rule 144 Team were attorneys, and Cruz himself also was an attorney with significant
    experience with the securities laws, Scottsdale Capital Advisors failed to inquire into the basic
    legal question of whether the Collins/NHPI Promissory Note, the Locksmith FinanciaINPLM
    Verbal Line of Credit, and the Forward/ORFG Convertible Promissory Note constituted
    securities for purposes of complying with the Rule 144 holding period.

            Third, we find that Scottsdale Capital Advisors' inadequate WSPs and laissez faire
    attitude toward the due diligence for its risky transactions ensured that red flags would be missed
    or outright ignored. The Due Diligence Packages that the Firm compiled were voluminous, to be
    sure, but they were incomplete, standardized, and rife with discrepancies and suspicious
    circumstances that should have triggered a searching inquiry by the Firm. When confronted with
    red flags, however, Scottsdale Capital Advisors turned a blind eye.




    203
           Id.
    204
           Id.
Case 8:18-cv-02869-VMC-CPT Document 15-2 Filed 12/17/18 Page 106 of 113 PageID 192



                                                  - 97 -


             Finally, we consider the evidence of other deposits that the Respondents have proffered
    in this case,205 and we find that the Due Diligence Packages for these additional deposits are
    wrought with the same problems as the five deposits that are the subject of Enforcement's
    complaint. This evidence of a pattern of misconduct,206 coupled with the Firm's history of
    similar misconduct,207 presents a powerful aggravating factor.208

             As we reviewed the record to assess the appropriate sanctions for Scottsdale Capital
    Advisors' unregistered securities sales, we conclude that the Firm's due diligence was
    lackadaisical. Scottsdale Capital Advisors did not question the unauthenticated documents in its
    Due Diligence Packages. It did not question whether the unwitnessed signatures on the
    documents in the packages were authentic or whether the signatories were even real people. It
    did not consider whether the curious transactions underlying the securities deposits were shams.
    It did not require proof of any money having changed hands. It did not consider on whose behalf
    the attorney who supplied the Attorney Opinion Letter was acting or question the attorney's
    reliance on uncorroborated information supplied by the issuer. It did nothing to verify
    representations made by the purported depositors regarding the depositors' own intentions or
    their status as nonaffiliates of the issuers. It did nothing to determine whether, contrary to
    appearances, the issuers were bona fide operating companies. Instead, Scottsdale Capital
    Advisors uncritically accepted and relied upon conspicuously unreliable information and
    materials from untrustworthy sources, and, in so doing, it utterly failed to discharge its
    gatekeeper responsibilities to prevent the unlawful distribution of unregistered securities.209

    205
            The Respondents proffered the Due Diligence Packages for the five deposits that are the
    subject of Enforcement's complaint and three additional VPLM-related deposits — the First VHB
    International Deposit, the Second VHB International Deposit, and the Cumbre Company
    Deposit.
    206
           See Guidelines, at 7 (Principal Considerations in Determining Sanctions, No. 8)
    (considering whether the respondent engaged in a pattern of misconduct).
    207
           See id. at 2 (General Principles Applicable to All Sanction Determinations, No. 2)
    (considering respondent's disciplinary history), 7 (Principal Considerations in Determining
    Sanctions, No. 1) (same).
    208
            We find that the Commission's and FINRA's guidance on unlawful distributions of
    securities, and the Commission's regulatory actions involving Scottsdale Capital Advisors'
    registered representatives and customers (Ruettiger, Gibraltar I, Gibraltar II, and Tavella), put
    the Firm on notice of the risk of sham transactions, the use of nominees to conceal beneficial
    ownership, and its potential to facilitate the unlawful distribution of securities. See id. at 8
    (Principal Considerations in Determining Sanctions, No. 14) (considering whether the
    respondent engaged in the misconduct notwithstanding prior warnings from FINRA or another
    regulator).
    209
            Scottsdale Capital Advisors argues that it should receive mitigation credit for its
    "voluntary adoption of corrective measures." We disagree, and we note that the Guidelines call
    for the implementation of corrective measures prior to detection by a regulator. We find that the
    "corrective measures" that Scottsdale Capital Advisors may have employed, if any, came after
                                                                    [Footnote continued on next page]
Case 8:18-cv-02869-VMC-CPT Document 15-2 Filed 12/17/18 Page 107 of 113 PageID 193



                                                  - 98 -


             Based on these facts, we find that significant sanctions are required to remind Scottsdale
    Capital Advisors, and other similarly situated Firms acting in risky areas such as microcap
    deposits and liquidations, of their compliance obligations in this area. Accordingly, we fine
    Scottsdale Capital Advisors $250,000 for each violative deposit that is at issue in this case, for a
    total fine amount of $1.25 million for its unregistered securities sales, and we order the Firm to
    comply with the following procedures related to the retention of an independent consultant:

            1.     Scottsdale Capital Advisors shall retain, within 60 days of this decision becoming
    FINRA's final disciplinary action, an independent consultant, not unacceptable to Enforcement.
    For a two-year period, the independent consultant will: (1) monitor the Firm's acceptance and
    liquidation of microcap securities deposits; and (2) conduct a comprehensive review of each of
    the Firm's policies, systems, and procedures (written and otherwise) related to the Firm's
    microcap securities liquidation business.210

          2.     Scottsdale Capital Advisors shall exclusively bear all costs, including
    compensation and expenses, associated with the retention of the independent consultant.

           3.       Scottsdale Capital Advisors shall cooperate with the independent consultant in all
    respects, including providing staff support. The Firm shall place no restrictions on the
    independent consultant's communications with FINRA staff and, upon request, shall make
    available to FINRA staff any and all communications between the independent consultant and
    the Firm and documents reviewed by the independent consultant in connection with his or her
    engagement. Once retained, the Firm shall not terminate its relationship with the independent
    consultant without Enforcement's written approval.

            4.      Scottsdale Capital Advisors shall not have an attorney-client relationship with the
    independent consultant and shall not seek to invoke the attorney-client privilege or other doctrine
    or privilege to prevent the independent consultant from transmitting any information, reports, or
    documents to FINRA.

            5.      Scottsdale Capital Advisors shall require the independent consultant to submit to
    the Firm and FINRA staff an "Initial Report." At a minimum, the Initial Report shall provide:
    (1) a description of the review performed and the conclusions reached; (2) recommended
    changes to the Finn's policies, systems, procedures, and training based on the independent
    consultant's monitoring of the Firm's acceptance and liquidation of microcap securities deposits;
    and (3) the independent consultant's recommendations for modifications and additions to the


    [cont'd]
    regulatory action or intervention. See id. at 7 (Principal Considerations in Determining
    Sanctions, No. 3).
    210
            If Scottsdale Capital Advisors fails to retain an independent consultant within 60 days of
    this decision becoming FINRA's final disciplinary action, the Firm must cease its acceptance for
    deposit, and its liquidation of previously deposited, microcap securities until such time that the
    Firm retains the independent consultant.
Case 8:18-cv-02869-VMC-CPT Document 15-2 Filed 12/17/18 Page 108 of 113 PageID 194



                                                   - 99 -

    Firm's policies, systems, procedures, and training based on the independent consultant's review
    of the Firm's microcap liquidation business.

             6.     Scottsdale Capital Advisors shall require that the independent consultant enter
    into a written agreement that provides that, for the period of engagement, and, for a period of two
    years from completion of the engagement, the independent consultant shall not enter into any
    other employment, consultant, attorney-client, auditing, or other professional relationship with
    the Firm, or any of its present or former affiliates, directors, officers, employees, or agents acting
    in their capacity as such. In addition, any firm with which the independent consultant is
    affiliated in performing his or her duties pursuant to this decision shall not, without prior written
    consent of FINRA staff, enter into any employment, consultant, attorney-client, auditing or other
    professional relationship with the Finn or any of its present or former affiliates, directors,
    officers, employees, or agents acting in their capacity as such for the period of the engagement
    and for a period of two years after the engagement.

            7.     Within 60 days after delivery of the Initial Report, Scottsdale Capital Advisors
    shall adopt and implement the recommendations of the independent consultant or, if it
    determines that a recommendation is unduly burdensome or impractical, propose an alternative
    procedure to the independent consultant designed to achieve the same objective. The Firm shall
    submit such proposed alternatives in writing simultaneously to the independent consultant and
    FINRA staff. Within 30 days of receipt of any proposed alternative procedure, the independent
    consultant shall: (a) reasonably evaluate the alternative procedure and determine whether it will
    achieve the same objective as the independent consultant's original recommendation; and (b)
    provide the Firm with a written decision reflecting his or her determination. The Finn will abide
    by the independent consultant's ultimate determination with respect to any proposed alternative
    procedure and must adopt and implement all recommendations deemed appropriate by the
    independent consultant.

            8.      Scottsdale Capital Advisors shall provide to FINRA staff, within 30 days after the
    issuance of the later of the independent consultant's Initial Report or written determination
    regarding alternative procedures (if any), a written implementation report, certified by an officer
    of the Firm, attesting to, containing documentation of, and setting forth the details of the Firm's
    implementation of the independent consultant's recommendations.

            9.      Scottsdale Capital Advisors shall retain the independent consultant to conduct a
    follow-up review and submit an "Interim Report" to the Firm and to FINRA staff no later than
    one year after engaging the independent consultant. In the Interim Report, the independent
    consultant shall address the Firm's implementation of the systems, policies, procedures, and
    training and make any further recommendations he or she deems necessary. Within 30 days of
    receipt of the independent consultant's Interim Report, the Firm shall adopt and implement the
    recommendations contained in the Interim Report.

            10.     Scottsdale Capital Advisors shall retain the independent consultant to conduct a
    follow-up review and submit a "Final Report" to the Firm and to FINRA staff no later than two
    years after engaging the independent consultant. In the Final Report, the independent consultant
    shall address the Firm's implementation of the systems, policies, procedures, and training and
Case 8:18-cv-02869-VMC-CPT Document 15-2 Filed 12/17/18 Page 109 of 113 PageID 195



                                                  - 100 -


    make any further recommendations he or she deems necessary. Within 30 days of receipt of the
    independent consultant's Final Report, the Firm shall adopt and implement the recommendations
    contained in the Final Report.

                     3.    Scottsdale Capital Advisors' Supervisory Violations

            We have decided to aggregate Scottsdale Capital Advisors' supervisory violations for
    purposes of sanctions.2I I For deficient WSPs, the Guidelines recommend a fine between $1,000
    and $37,000.212 In egregious cases, the Guidelines recommend that adjudicators consider
    suspending a firm with respect to any or all relevant activities or functions for up to 30 business
    days and thereafter until the supervisory procedures are amended to conform to the rule
    requirements.213 The Guidelines for deficient WSPs direct adjudicators to consider: (1) whether
    deficiencies allowed the violative conduct to occur or to escape detection; and (2) whether the
    deficiencies made it difficult to determine the individual or individuals responsible for specific
    areas of supervision or compliance.2I4

             For a failure to supervise, the Guidelines recommend a fine between $5,000 and
    $73,000.215 In egregious cases, the Guidelines suggest that adjudicators consider limiting the
    activities of the appropriate department for up to 30 business days.2I6 In egregious cases, the
    Guidelines recommend limiting the activities of the department for a longer period or suspending
    the firm with respect to any or all activities or functions for up to 30 business days.217 The
    Guidelines for a failure to supervise advise that adjudicators consider the following factors: (1)
    whether respondent ignored "red flag" warnings that should have resulted in additional
    supervisory scrutiny; (2) whether individuals responsible for underlying misconduct attempted to
    conceal misconduct from respondent; (3) the nature, extent, size and character of the underlying
    misconduct; and (4) the quality and degree of supervisor's implementation of the firm's
    supervisory procedures and controls.218 The application of these factors solidify the egregious
    nature of Scottsdale Capital Advisors' supervisory violations.


    211
           See id. at 4 (General Principles Applicable to All Sanction Determinations, No. 4)
    (explaining that the aggregation or "batching" of violations may be appropriate for purposes of
    determining sanctions in disciplinary proceedings).
    212
           See id. at 107 (Supervisory Procedures — Deficient WSPs).
    213
           See id.
    214
           See id.
    215
           See id. at 104 (Supervision — Failure to Supervise).
    216
           See id.
    217
           See id.
    218
           See id.
Case 8:18-cv-02869-VMC-CPT Document 15-2 Filed 12/17/18 Page 110 of 113 PageID 196



                                                 - 101 -


            We find that Scottsdale Capital Advisors' deficient WSPs facilitated the Firm's unlawful
    securities sales and allowed the unlawful securities sales to escape detection. The WSPs failure
    to provide guidance on dealing with discrepancies and suspicious circumstances as the Firm
    conducted its due diligence for microcap securities deposits allowed the members of Scottsdale
    Capital Advisors' Rule 144 team to handle their due diligence in a rote fashion, without
    analyzing the information that they had collected.

           We also find that the deficient WSPs made it difficult to determine the individuals
    responsible for particular areas of supervision or compliance. Specifically, we find that the
    WSPs' failure to clearly and accurately delineate responsibility lessened transparency and
    accountability at Scottsdale Capital Advisors and made regulatory oversight of the Firm's risky
    business activities even more difficult.

           Finally, we find that the nature, extent, size, and character of the underlying misconduct
    presents an aggravating factor for purposes of the sanctions. The transactions at issue in this
    case were substantial, typical of the bulk of the Firm's business, and seemingly built into the
    Firm's standard practice for processing deposits of microcap securities. Based on the facts
    before us, we find that an upward departure from the Sanction Guidelines is necessary to address
    Scottsdale Capital Advisors' supervisory failures, and we impose a $250,000 fine for these two
    causes of action.

           B.      Hurry: Unethical Creation, Management, and Control of Cayman
                   Securities

             There is no specific Guideline applicable to Hurry's misconduct, so we look to the
    General Principles Applicable to All Sanction Determinations and the Principal Considerations
    in Determining Sanctions, which we apply in all disciplinary cases, to guide our assessment
    sanctions against Hurry.219 Hurry created, managed, and controlled Cayman Securities, an
    enterprise whose primary purpose was to enable foreign nationals, or US citizens acting through
    foreign nominees, to sell large blocks of unregistered microcap securities of little-known issuers
    into the US securities markets.22° Hurry established Cayman Securities in a bank secrecy
    jurisdiction to avoid regulatory oversight.221 Instead of heeding the warnings from earlier
    regulatory actions and improving Scottsdale Capital Advisors' due diligence, Hurry knowingly
    facilitated the evasion of federal securities laws enacted to protect investors and, in doing so,




    219
           See id. at 2-8.
    220
           See id. at 8 (Principal Considerations in Determining Sanctions, No. 13) (considering
    whether the respondent's misconduct was the result of an intentional act, recklessness, or
    negligence).
    221
          See id. at 7 (Principal Considerations in Determining Sanctions, No. 10) (considering
    whether the respondent attempted to conceal his misconduct).
Case 8:18-cv-02869-VMC-CPT Document 15-2 Filed 12/17/18 Page 111 of 113 PageID 197



                                                  - 102 -


    made millions of dollars.222 He sought by a variety of means to conceal his participation in the
    enterprise.

            The Guidelines state that "[t]he purpose of FINRA's disciplinary process is to protect the
    investing public, support and improve the overall business standards in the securities industry,
    and decrease the likelihood of recurrence of misconduct by the disciplined respondent."223
    Hurry's misconduct was purposeful, egregious, and antithetical to the underpinnings of securities
    regulation as a whole. Based on the facts before us, we find that Hurry presents a threat to
    investors and the integrity of the securities markets, and we bar him.224

           C.        DiBlasi: Maintaining a Deficient Supervisory System and Inadequate
                     WSPs Related to Scottsdale Capital Advisors' Microcap Liquidation
                     Business

             For an individual respondent who is responsible for deficient WSPs, the Guidelines
    recommend a fine between $1,000 and $37,000.225 In egregious cases, the Guidelines
    recommend that adjudicators consider suspending the responsible individual for up to one
    year.226

             Scottsdale Capital Advisors' WSPs created the appearance of a set of procedures
    designed to achieve compliance, but they did not accurately reflect the way that the Firm actually
    handled its Rule 144 deposits. For example, the WSPs did not even accurately reflect DiBlasi's
    role at the Firm. Although DiBlasi was Scottsdale Capital Advisors' CCO, he insisted he had
    nothing to do with the Firm's core, and nearly exclusive, business. DiBlasi testified that he
    generally performed back-office functions for the Firm.

           Be that as it may, Scottsdale Capital Advisors' May 2013 WSPs specified that the Firm's
    CCO, at that time, DiBlasi, was responsible for developing and implementing policies and
    procedures that provide for the review, approval and resale of Rule 144 transactions. The May
    2014 WSPs listed DiBlasi by name as responsible for the WSPs for Rule 144 transactions.
    222
           See id. at 8 (Principal Considerations in Determining Sanctions, No. 16) (considering
    whether the respondent's misconduct resulted in the potential the respondent's monetary or other
    gain).
    223
           Id. at 2 (General Principles Applicable to All Sanction Determinations, No. 1).
    224
           The Hearing Panel also found that Hurry's conduct warranted the imposition of a
    $100,000 fine, but it declined to assess the fine in light of the bar. We deem to the bar sufficient
    to address the misconduct at issue here, and we decline to assess or impose any fine for Hurry's
    misconduct in light of the bar. See id. at 10 (Monetary Sanctions — Imposition and Collection of
    Monetary Sanctions) (adjudicators generally should not impose a fine if an individual is barred
    and there is no evidence of customer loss).
    225
           See id. at 107 (Supervisory Procedures — Deficient Written Supervisory Procedures).
    226
           See id.
Case 8:18-cv-02869-VMC-CPT Document 15-2 Filed 12/17/18 Page 112 of 113 PageID 198



                                                  - 103 -


    DiBlasi abdicated his responsibilities and failed to ensure that Scottsdale Capital Advisors'
    WSPs reflected the Firm's operations and were tailored to address the risks associated with the
    Firm's primary business function, the deposit and liquidation of microcap securities. The result
    of DiBlasi's abdication — serious infractions of the federal securities laws occurred and
    regulatory efforts to determine the persons responsible for those violations were hindered.

            Based on these facts, we find that the egregiousness of DiBlasi's violation, and his
    demonstrated failure to appreciate the extent and seriousness of the responsibilities he took on,
    warrant significant sanctions in excess of the Guidelines recommended range. Accordingly, we
    suspend DiBlasi from associating with any FINRA member firm in any capacity for two years
    and fine him $50,000.

           D.        Cruz: Failing to Supervise Scottsdale Capital Advisors' Microcap
                     Liquidation Business

            For an individual who fails to supervise, the Guidelines recommend a fine between
    $5,000 and $73,000.227 The Guidelines also advise adjudicators to consider suspending the
    responsible individual in all supervisory capacities for up to 30 business days.228 In egregious
    cases, the Guidelines recommend a suspension of the responsible individual in any or all
    capacities for up to two years or barring the responsible individual.229

            Cruz's misconduct in this case was profoundly troubling. Everyone at Scottsdale Capital
    Advisors relied on Cruz for Rule 144 compliance. As an attorney and an experienced securities
    industry veteran, Cruz was better equipped than others at the Firm to recognize and respond to
    red flags to prevent the Firm's unregistered securities sales. In fact, Cruz was the principal at the
    Firm who gave final approval to the sales of deposited securities, signing under certification that
    the transactions were lawful.

            Yet, in approving the five deposits at issue, Cruz ignored conspicuous red flags. Under
    Cruz's supervision, Scottsdale Capital Advisors, following its established and deficient WSPs,
    failed to ensure that the liquidations were exempt from registration. As we consider the
    increased risk associated with Scottsdale Capital Advisors' handling of transactions for foreign
    nationals acting through foreign financial institutions, we find that Cruz's perfunctory and
    ineffectual supervision was inexcusable. Cruz knew that he was critical to Scottsdale Capital
    Advisors' performance of its gatekeeping duty, and he did little to prevent the unlawful securities
    sales that occurred in this case. Based on these facts, we have decided to suspend Cruz from
    associating with any FINRA member firm in any capacity for two years and to fine him
    $50,000.230
    227
           See id. at 104 (Supervision — Failure to Supervise).
    228
           See id.
    229
           See id.
    230
            We choose to suspend Cruz in all capacities because his supervisory failures reached all
    aspects of how Scottsdale Capital Advisors operated.
Case 8:18-cv-02869-VMC-CPT Document 15-2 Filed 12/17/18 Page 113 of 113 PageID 199



                                                 - 104 -

   V.     Conclusion

           We affirm the Hearing Panel's findings that: (1) Scottsdale Capital Advisors sold
   unregistered and nonexempt microcap securities, in violation of FINRA Rule 2010 (cause one);
   (2) Hurry engaged in unethical conduct through his creation, management, and control of
   Cayman Securities as an entity to insulate Scottsdale Capital Advisors from regulatory scrutiny,
   in violation of FINRA Rule 2010 (cause one); (3) Scottsdale Capital Advisors and DiBlasi failed
   to establish and maintain supervisory systems, including WSPs, that were reasonably designed to
   prevent the sale of unregistered microcap securities, in violation NASD Rule 3010(a), NASD
   Rule 3010(b), and FINRA Rule 2010 (cause two); and (4) Scottsdale Capital Advisors and Cruz
   failed to supervise, and adequately respond to red flags related to, the Firm's microcap
   liquidation business, in violation of NASD Rule 3010(b) and FINRA Rule 2010 (cause three).

           For sanctions, we fine Scottsdale Capital Advisors $1.25 million ($250,000 per violative
   deposit) for its unregistered and nonexempt microcap securities sales under cause one, impose an
   additional $250,000 fine on the Firm as an aggregate sanction for its supervisory violations under
   causes two and three, and order the Firm to obtain an independent consultant to monitor the
   Firm's acceptance and liquidation of microcap securities deposits and review the Firm's
   supervisory procedures related to its microcap securities liquidation business. We bar Hurry in
   all capacities.231 We suspend DiBlasi in all capacities for two years and fine him $50,000. We
   also suspend Cruz in all capacities for two years and fine him $50,000. Finally, we affirm the
   Hearing Panel's order that Scottsdale Capital Advisors, flurry, DiBlasi, and Cruz, jointly and
   severally, pay hearing costs of $22,124.29, and we impose appeal costs of $1,394.20 on each
   Respondent.232

                                                    On Behalf of the National Adjudicatory Council,


                                                           44x‘atte,,,kickago
                                                     Jennifer Piorko Mitchell,
                                                     Vice President and Deputy Corporate Secretary




   231
          The bar that we have imposed on Hurry is effective as of the date of this decision.
   232
          Pursuant to FINRA Rule 8320, the registration of any person associated with a member
   who fails to pay any fine, costs, or other monetary sanction, after seven days' notice in writing,
   will summarily be revoked for non-payment.
